Exhibit 10.1
 
CREDIT AGREEMENT
among
SYKES ENTERPRISES, INCORPORATED
as Borrower
THE LENDERS NAMED HEREIN
as Lenders
and
KEYBANK NATIONAL ASSOCIATION
as Lead Arranger, Sole Book Runner and Administrative Agent
BANK OF AMERICA, N.A.
as Syndication Agent
RBS CITIZENS, NATIONAL ASSOCIATION
as Documentation Agent
HSBC BANK USA, NATIONAL ASSOCIATION
as Co-Managing Agent
TORONTO DOMINION (NEW YORK), LLC
as Co-Managing Agent
 
dated as of
February 2, 2010
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. DEFINITIONS
    1  
Section 1.1. Definitions
    1  
Section 1.2. Accounting Terms
    25  
Section 1.3. Terms Generally
    25  
 
       
ARTICLE II. AMOUNT AND TERMS OF CREDIT
    25  
Section 2.1. Amount and Nature of Credit
    25  
Section 2.2. Revolving Credit Commitment
    26  
Section 2.3. Term Loan Commitment
    31  
Section 2.4. Interest
    31  
Section 2.5. Evidence of Indebtedness
    33  
Section 2.6. Notice of Credit Event; Funding of Loans
    33  
Section 2.7. Payment on Loans and Other Obligations
    35  
Section 2.8. Prepayment
    37  
Section 2.9. Commitment and Other Fees; Reduction of Revolving Credit Commitment
    37  
Section 2.10. Computation of Interest and Fees
    38  
Section 2.11. Mandatory Payments
    38  
 
       
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO LIBOR FIXED RATE LOANS; INCREASED
CAPITAL; TAXES
    41  
Section 3.1. Requirements of Law
    41  
Section 3.2. Taxes
    42  
Section 3.3. Funding Losses
    43  
Section 3.4. Eurodollar Rate or Alternate Currency Rate Lending Unlawful;
Inability to Determine Rate
    44  
Section 3.5. Discretion of Lenders as to Manner of Funding
    44  
 
       
ARTICLE IV. CONDITIONS PRECEDENT
    45  
Section 4.1. Conditions to Each Credit Event
    45  
Section 4.2. Conditions to the First Credit Event
    45  
Section 4.3. Post-Closing Conditions
    48  
 
       
ARTICLE V. COVENANTS
    49  
Section 5.1. Insurance
    49  
Section 5.2. Money Obligations
    49  
Section 5.3. Financial Statements and Information
    49  
Section 5.4. Financial Records
    50  
Section 5.5. Franchises; Change in Business
    50  
Section 5.6. ERISA Pension and Benefit Plan Compliance
    51  
Section 5.7. Financial Covenants
    52  
Section 5.8. Borrowing
    52  
Section 5.9. Liens
    53  
Section 5.10. Regulations T, U and X
    54  
Section 5.11. Investments, Loans and Guaranties
    54  
Section 5.12. Merger and Sale of Assets
    55  
Section 5.13. Acquisitions
    56  
Section 5.14. Notice
    57  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 5.15. Restricted Payments
    57  
Section 5.16. Environmental Compliance
    57  
Section 5.17. Affiliate Transactions
    57  
Section 5.18. Use of Proceeds
    58  
Section 5.19. Subsidiary Guaranties and Pledge of Stock or Other Ownership
Interest
    58  
Section 5.20. Restrictive Agreements
    59  
Section 5.21. Other Covenants and Provisions
    59  
Section 5.22. Pari Passu Ranking
    59  
Section 5.23. Guaranty Under Material Indebtedness Agreement
    59  
Section 5.24. Amendment of Organizational Documents
    59  
Section 5.25. Further Assurances
    60  
 
       
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
    60  
Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification
    60  
Section 6.2. Corporate Authority
    60  
Section 6.3. Compliance with Laws and Contracts
    60  
Section 6.4. Litigation and Administrative Proceedings
    61  
Section 6.5. Title to Assets
    61  
Section 6.6. Liens and Security Interests
    61  
Section 6.7. Tax Returns
    62  
Section 6.8. Environmental Laws
    62  
Section 6.9. Continued Business
    62  
Section 6.10. Employee Benefits Plans
    62  
Section 6.11. Consents or Approvals
    63  
Section 6.12. Solvency
    64  
Section 6.13. Financial Statements
    64  
Section 6.14. Regulations
    64  
Section 6.15. Material Agreements
    64  
Section 6.16. Intellectual Property
    65  
Section 6.17. Insurance
    65  
Section 6.18. Accurate and Complete Statements
    65  
Section 6.19. Investment Company; Other Restrictions
    65  
Section 6.20. Defaults
    65  
 
       
ARTICLE VII. EVENTS OF DEFAULT
    65  
Section 7.1. Payments
    65  
Section 7.2. Special Covenants
    65  
Section 7.3. Other Covenants
    65  
Section 7.4. Representations and Warranties
    66  
Section 7.5. Cross Default
    66  
Section 7.6. ERISA Default
    66  
Section 7.7. Change in Control
    66  
Section 7.8. Judgments
    66  
Section 7.9. Material Adverse Change
    66  
Section 7.10. Security
    66  
Section 7.11. Validity of Loan Documents
    67  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 7.12. Solvency
    67  
 
     
ARTICLE VIII. REMEDIES UPON DEFAULT
    68  
Section 8.1. Optional Defaults
    68  
Section 8.2. Automatic Defaults
    68  
Section 8.3. Letters of Credit
    68  
Section 8.4. Offsets
    68  
Section 8.5. Equalization Provisions
    69  
Section 8.6. Other Remedies
    70  
Section 8.7. Application of Proceeds
    70  
 
       
ARTICLE IX. THE AGENT
    72  
Section 9.1. Appointment and Authorization
    72  
Section 9.2. Note Holders
    72  
Section 9.3. Consultation With Counsel
    72  
Section 9.4. Documents
    72  
Section 9.5. Agent and Affiliates
    73  
Section 9.6. Knowledge or Notice of Default
    73  
Section 9.7. Action by Agent
    73  
Section 9.8. Release of Guarantor of Payment or Pledge of Stock
    73  
Section 9.9. Delegation of Duties
    74  
Section 9.10. Indemnification of Agent
    74  
Section 9.11. Successor Agent
    74  
Section 9.12. Fronting Lender
    74  
Section 9.13. Swing Line Lender
    75  
Section 9.14. Agent May File Proofs of Claim
    75  
Section 9.15. No Reliance on Agent’s Customer Identification Program
    75  
Section 9.16. Other Agents
    76  
 
       
ARTICLE X. MISCELLANEOUS
    76  
Section 10.1. Lenders’ Independent Investigation
    76  
Section 10.2. No Waiver; Cumulative Remedies
    76  
Section 10.3. Amendments, Waivers and Consents
    76  
Section 10.4. Notices
    78  
Section 10.5. Costs, Expenses and Taxes
    78  
Section 10.6. Indemnification
    79  
Section 10.7. Obligations Several; No Fiduciary Obligations
    79  
Section 10.8. Execution in Counterparts
    79  
Section 10.9. Binding Effect; Borrower’s Assignment
    79  
Section 10.10. Lender Assignments
    79  
Section 10.11. Sale of Participations
    81  
Section 10.12 Replacement of Affected Lenders
    82  
Section 10.13. Patriot Act Notice
    82  
Section 10.14. Severability of Provisions; Captions; Attachments
    82  
Section 10.15. Investment Purpose
    83  
Section 10.16. Entire Agreement
    83  
Section 10.17. Limitations on Liability of the Fronting Lender
    83  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Section 10.18. General Limitation of Liability
    83  
Section 10.19. No Duty
    83  
Section 10.20. Legal Representation of Parties
    84  
Section 10.21. Currency
    84  
Section 10.22. Governing Law; Submission to Jurisdiction
    85  
Jury Trial Waiver
  Signature Page 1  

     
Exhibit A
  Form of Revolving Credit Note
Exhibit B
  Form of Swing Line Note
Exhibit C
  Form of Term Note
Exhibit D
  Form of Notice of Loan
Exhibit E
  Form of Compliance Certificate
Exhibit F
  Form of Assignment and Acceptance Agreement
 
   
Schedule 1
  Guarantors of Payment
Schedule 2
  Pledged Securities
Schedule 2.3
  Term Loan Payment Amount
Schedule 5.8
  Indebtedness
Schedule 5.9
  Liens
Schedule 5.11
  Permitted Foreign Subsidiary Loans, Guaranties and Investments
Schedule 6.1
  Corporate Existence; Subsidiaries; Foreign Qualification
Schedule 6.4
  Litigation and Administrative Proceedings
Schedule 6.10
  Employee Benefits Plans
Schedule 6.15
  Material Agreements

iv



--------------------------------------------------------------------------------



 



     This CREDIT AGREEMENT (as the same may from time to time be amended,
restated or otherwise modified, this “Agreement”) is made effective as of the
2nd day of February, 2010 among:
     (a) SYKES ENTERPRISES, INCORPORATED, a Florida corporation (“Borrower”);
     (b) the lenders listed in the Register, as hereinafter defined, and each
other Eligible Transferee, as hereinafter defined, that from time to time
becomes a party hereto pursuant to Section 10.10 hereof (collectively, the
“Lenders” and, individually, each a “Lender”);
     (c) KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
lead arranger, sole book runner and administrative agent for the Lenders under
this Agreement (“Agent”);
     (d) BANK OF AMERICA, N.A., a national banking association, as syndication
agent (“Syndication Agent”);
     (e) RBS CITIZENS, NATIONAL ASSOCIATION, a national banking association, as
documentation agent (“Documentation Agent”); and
     (f) HSBC BANK USA, NATIONAL ASSOCIATION, a national banking association,
and TORONTO DOMINION (NEW YORK), LLC, a Delaware limited liability company, each
as a co-managing agent (each a “Co-Managing Agent”).
WITNESSETH:
     WHEREAS, Borrower, Agent and the Lenders desire to contract for the
establishment of credits in the aggregate principal amounts hereinafter set
forth, to be made available to Borrower upon the terms and subject to the
conditions hereinafter set forth;
     NOW, THEREFORE, it is mutually agreed as follows:
ARTICLE I. DEFINITIONS
     Section 1.1. Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:
     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of any Person (other than a Company), or
any business or division of any Person (other than a Company), (b) the
acquisition of in excess of fifty percent (50%) of the outstanding capital stock
(or other equity interest) of any Person (other than a Company), or (c) the
acquisition of another

 



--------------------------------------------------------------------------------



 



Person (other than a Company) by a merger, amalgamation or consolidation or any
other combination with such Person.
     “Advantage” means any payment (whether made voluntarily or involuntarily,
by offset of any deposit or other indebtedness or otherwise) received by any
Lender (a) prior to an Equalization Event, in respect of the Applicable Debt, if
such payment results in that Lender having less than its pro rata share (based
upon its Applicable Commitment Percentage) of the Applicable Debt then
outstanding, and (b) on and after an Equalization Event, in respect of the
Obligations, if such payment results in that Lender having less than its pro
rata share (based upon its Equalization Percentage) of the Obligations then
outstanding.
     “Affected Lender” means a Defaulting Lender, an Insolvent Lender or a
Downgraded Lender.
     “Affiliate” means any Person, directly or indirectly, controlling,
controlled by or under common control with a Company and “control” (including
the correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) means the power, directly or indirectly, to direct or
cause the direction of the management and policies of a Company, whether through
the ownership of voting securities, by contract or otherwise.
     “Agent” means that term as defined in the first paragraph hereof.
     “Agent Fee Letter” means the Agent Fee Letter between Borrower and Agent,
dated as of the Closing Date, as the same may from time to time be amended,
restated or otherwise modified.
     “Agreement” means that term as defined in the first paragraph hereof.
     “Alternate Currency” means Euros, Canadian Dollars, Pounds Sterling, Krona,
or any other currency, other than Dollars, agreed to by Agent that shall be
freely transferable and convertible into Dollars.
     “Alternate Currency Exposure” means, at any time and without duplication,
the sum of the Dollar Equivalent of (a) the aggregate principal amount of
Alternate Currency Loans, and (b) the Letter of Credit Exposure that is
denominated in one or more Alternate Currencies.
     “Alternate Currency Loan” means a Revolving Loan described in
Section 2.2(a) hereof, that shall be denominated in an Alternate Currency and on
which Borrower shall pay interest at a rate based upon the Alternate Currency
Rate applicable to such Alternate Currency.
     “Alternate Currency Maximum Amount” means Forty Million Dollars
($40,000,000).
     “Alternate Currency Rate” means, with respect to an Alternate Currency
Loan, for any Interest Period, a rate per annum equal to the quotient obtained
(rounded upwards, if necessary, to the nearest 1/16th of 1%) by dividing (a) the
rate of interest, determined by Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest

2



--------------------------------------------------------------------------------



 



error) as of approximately 11:00 A.M. (London time) two Business Days prior to
the beginning of such Interest Period pertaining to such Alternate Currency
Loan, as listed on British Bankers Association Interest Rate LIBOR 01 or 02 as
provided by Reuters (or, if for any reason such rate is unavailable from
Reuters, from any other similar company or service that provides rate quotations
comparable to those currently provided by Reuters) as the rate in the London
interbank market for deposits in the relevant Alternate Currency in immediately
available funds with a maturity comparable to such Interest Period, provided
that, in the event that such rate quotation is not available for any reason,
then the Alternate Currency Rate shall be the average (rounded upward to the
nearest 1/16th of 1%) of the per annum rates at which deposits in immediately
available funds in the relevant Alternate Currency for the relevant Interest
Period and in the amount of the Alternate Currency Loan to be disbursed or to
remain outstanding during such Interest Period, as the case may be, are offered
to Agent (or an affiliate of Agent, in Agent’s discretion) by prime banks in any
Alternate Currency market reasonably selected by Agent, determined as of
11:00 A.M. (London time) (or as soon thereafter as practicable), two Business
Days prior to the beginning of the relevant Interest Period pertaining to such
Alternate Currency Loan hereunder; by (b) 1.00 minus the Reserve Percentage.
     “Applicable Commitment Fee Rate” means:
     (a) for the period from the Closing Date through May 31, 2010, seventy-five
(75.00) basis points; and
     (b) commencing with the Consolidated financial statements of Borrower for
the fiscal quarter ending March 31, 2010, the number of basis points set forth
in the following matrix, based upon the result of the computation of the
Leverage Ratio, shall be used to establish the number of basis points that will
go into effect on June 1, 2010 and thereafter, as provided below:

      Leverage Ratio   Applicable Commitment Fee Rate
Greater than or equal to 1.00 to 1.00
  75.00 basis points
Less than 1.00 to 1.00
  50.00 basis points

After June 1, 2010, changes to the Applicable Commitment Fee Rate shall be
effective on the first day of each calendar month following the date upon which
Agent should have received, pursuant to Section 5.3(a) and (b) hereof, the
Consolidated financial statements of Borrower. The above matrix does not modify
or waive, in any respect, the requirements of Section 5.7 hereof, the rights of
Agent and the Lenders to charge the Default Rate, or the rights and remedies of
Agent and the Lenders pursuant to Articles VII and VIII hereof. Notwithstanding
anything herein to the contrary, (i) during any period when Borrower shall have
failed to timely deliver the Consolidated financial statements pursuant to
Section 5.3(a) or (b) hereof, or the Compliance Certificate pursuant to
Section 5.3(c) hereof, until such time as the appropriate Consolidated financial
statements and Compliance Certificate are delivered, the Applicable Commitment
Fee Rate shall be the highest rate per annum indicated in the above pricing grid
regardless of the Leverage Ratio at such time, and (ii) in the event that any
financial information or certification provided to Agent in the Compliance
Certificate is shown to be inaccurate (regardless of whether this Agreement or
the Commitment is in effect when such inaccuracy is discovered), and such

3



--------------------------------------------------------------------------------



 



inaccuracy, if corrected, would have led to the application of a higher
Applicable Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Applicable Commitment Fee Rate applied for such Applicable
Commitment Fee Period, then (A) Borrower shall immediately deliver to Agent a
corrected Compliance Certificate for such Applicable Commitment Fee Period,
(B) the Applicable Commitment Fee Rate shall be determined based on such
corrected Compliance Certificate, and (C) Borrower shall immediately pay to
Agent the accrued additional fees owing as a result of such increased Applicable
Commitment Fee Rate for such Applicable Commitment Fee Period.
     “Applicable Commitment Percentage” means, for each Lender:
     (a) with respect to the Revolving Credit Commitment, the percentage, if
any, set forth opposite such Lender’s name under the column headed “Revolving
Credit Commitment Percentage”, as set forth in the Register; and
     (b) with respect to the Term Loan Commitment, the percentage, if any, set
forth opposite such Lender’s name under the column headed “Term Loan Commitment
Percentage”, as set forth in the Register.
“Applicable Debt” means:
     (a) with respect to the Revolving Credit Commitment, collectively, (i) all
Indebtedness incurred by Borrower to the Revolving Lenders pursuant to this
Agreement and the other Loan Documents, and includes, without limitation, the
principal of and interest on all Revolving Loans and the Swing Loans and all
obligations with respect to Letters of Credit, (ii) each extension, renewal or
refinancing of the foregoing, in whole or in part, (iii) the commitment,
prepayment and other fees and amounts payable hereunder in connection with the
Revolving Credit Commitment, and (iv) all Related Expenses incurred in
connection with the foregoing; and
     (b) with respect to the Term Loan Commitment, collectively, (i) all
Indebtedness incurred by Borrower to the Term Lenders pursuant to this Agreement
and the other Loan Documents, and includes, without limitation, the principal of
and interest on the Term Loan, (ii) each extension, renewal or refinancing of
the foregoing in whole or in part, (iii) all prepayment and other fees and
amounts payable hereunder in connection with the Term Loan Commitment, and
(iv) all Related Expenses incurred in connection with the foregoing.
     “Applicable Margin” means:
     (a) for the period from the Closing Date through May 31, 2010, three
hundred fifty (350.00) basis points for LIBOR Fixed Rate Loans and two hundred
fifty (250.00) basis points for Base Rate Loans; and
     (b) commencing with the Consolidated financial statements of Borrower for
the fiscal quarter ending March 31, 2010, the number of basis points (depending
upon

4



--------------------------------------------------------------------------------



 



whether Loans are LIBOR Fixed Rate Loans or Base Rate Loans) set forth in the
following matrix, based upon the result of the computation of the Leverage
Ratio, shall be used to establish the number of basis points that will go into
effect on June 1, 2010 and thereafter, as provided below:

                      Applicable Basis   Applicable Basis     Points for LIBOR  
Points for Leverage Ratio   Fixed Rate Loans   Base Rate Loans
Greater than or equal to 1.50 to 1.00
    400.00       300.00  
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00
    350.00       250.00  
Greater than or equal to 0.50 to 1.00 but less than 1.00 to 1.00
    325.00       225.00  
Less than 0.50 to 1.00
    300.00       200.00  

After June 1, 2010, changes to the Applicable Margin shall be effective on the
first day of each calendar month following the date upon which Agent should have
received, pursuant to Section 5.3(a) and (b) hereof, the Consolidated financial
statements of Borrower. The above matrix does not modify or waive, in any
respect, the requirements of Section 5.7 hereof, the rights of Agent and the
Lenders to charge the Default Rate, or the rights and remedies of Agent and the
Lenders pursuant to Articles VII and VIII hereof. Notwithstanding anything
herein to the contrary, (i) during any period when Borrower shall have failed to
timely deliver the Consolidated financial statements pursuant to Section 5.3(a)
or (b) hereof, or the Compliance Certificate pursuant to Section 5.3(c) hereof,
until such time as the appropriate Consolidated financial statements and
Compliance Certificate are delivered, the Applicable Margin shall be the highest
rate per annum indicated in the above pricing grid for Loans of that type
regardless of the Leverage Ratio at such time, and (ii) in the event that any
financial information or certification provided to Agent in the Compliance
Certificate is shown to be inaccurate (regardless of whether this Agreement or
the Commitment is in effect when such inaccuracy is discovered ), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable Margin Period, then (A) Borrower
shall immediately deliver to Agent a corrected Compliance Certificate for such
Applicable Margin Period, (B) the Applicable Margin shall be determined based on
such corrected Compliance Certificate, and (C) Borrower shall immediately pay to
Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Margin Period.
     “Approved Depository” means a domestic or foreign commercial bank or United
States branch of a foreign bank licensed under the laws of the United States or
a State thereof having (a) capital and surplus in excess of Five Hundred Million
Dollars ($500,000,000) and (b) a senior unsecured long-term indebtedness rating
from Standard & Poor’s of at least A-, or the equivalent thereof, or from
Moody’s of at least A3, or the equivalent thereof, or, with respect to any
investment or deposit in a foreign bank in excess of One Million Dollars
($1,000,000), an equivalent rating from a comparable foreign rating agency.

5



--------------------------------------------------------------------------------



 



     “Assignment Agreement” means an Assignment and Acceptance Agreement in the
form of the attached Exhibit F.
     “Authorized Officer” means a Financial Officer, the Vice President and
General Counsel, or other individual authorized by a Financial Officer in
writing (with a copy to Agent) to handle certain administrative matters in
connection with this Agreement.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.
     “Base Rate” means a rate per annum equal to the highest of (a) the Prime
Rate, (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one hundred (100.00) basis points in excess of the
London Interbank Offered Rate for loans in Eurodollars with an Interest Period
of one month. Any change in the Base Rate shall be effective immediately from
and after such change in the Base Rate.
     “Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof,
or a portion of the Term Loan described in Section 2.3 hereof, that shall be
denominated in Dollars and on which Borrower shall pay interest at a rate based
on the Derived Base Rate.
     “Borrower” means that term as defined in the first paragraph hereof.
     “Borrower Investment Policy” means the Investment Policy of Borrower in
effect as of the Closing Date, together with such modifications as approved from
time to time by the Board of Directors of Borrower.
     “Business Day” means a day that is not a Saturday, a Sunday, or a day on
which national banks are authorized or required to close in Cleveland, Ohio,
and, in addition, (a) if the applicable Business Day relates to a Eurodollar
Loan, a day of the year on which dealings in deposits are carried on in the
London interbank Eurodollar market, and (b) if the applicable Business Day
relates to an Alternate Currency, a day of the year on which dealings in
deposits are carried on in the relevant Alternate Currency.
     “Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.
     “Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for the purposes hereof, the amount of any such
obligation shall be the capitalized amount thereof determined in accordance with
GAAP.

6



--------------------------------------------------------------------------------



 



     “Cash Equivalent Investments” means:
     (a) securities issued, or directly and fully guaranteed or insured by, the
United States of America or any agency or instrumentality thereof (provided that
the full faith and credit of the United States of America is pledged in support
thereof) having maturities of not more than one year from the date of
acquisition;
     (b) time deposits, demand deposits, certificates of deposit and bankers’
acceptances of an Approved Depository, in each case with maturities of not more
than one year from the date of acquisition;
     (c) commercial paper issued by an Approved Depository or by the parent
company of an Approved Depository and commercial paper issued by, or guaranteed
by, any industrial or financial company with a short-term commercial paper
rating of at least A-1 or the equivalent thereof by Standard & Poor’s or at
least P-1 or the equivalent thereof by Moody’s, or guaranteed by any industrial
company with a long term unsecured debt rating of at least A or A2, or the
equivalent of each thereof, from Standard & Poor’s or Moody’s, as the case may
be, and in each case maturing within one year after the date of acquisition;
     (d) investments in money market funds substantially all the assets of which
are comprised of securities of the types described in subparts (a) through
(c) above, or investments in money market funds of an investment management firm
with assets in excess of Five Hundred Million Dollars ($500,000,000); and
     (e) investments in money market funds access to which is provided as part
of “sweep” accounts maintained with an Approved Depository.
     “Change in Control” means (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person (other than John Sykes) or group (within the meaning
of Rule 13d-3 of the SEC under the Securities Exchange Act of 1934, as then in
effect), of shares representing more than thirty percent (30%) of the aggregate
ordinary Voting Power represented by the issued and outstanding capital stock of
Borrower; (b) the occupation of a majority of the seats (other than vacant
seats) on the board of directors or other governing body of Borrower by Persons
who were neither (i) nominated by the board of directors or other governing body
of Borrower nor (ii) appointed by directors so nominated; (c) the occurrence of
a change in control, or other term of similar import used therein, as defined in
any Material Indebtedness Agreement; or (d) Borrower shall no longer be subject
to the periodical and other reporting requirements of Section 13 or Section
15(d) of the Securities Exchange Act of 1934, as then in effect.
     “Closing Date” means the effective date of this Agreement as set forth in
the first paragraph of this Agreement.

7



--------------------------------------------------------------------------------



 



     “Closing Fee Letter” means the Closing Fee Letter between Borrower and
Agent, dated as of the Closing Date.
     “Code” means the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated thereunder.
     “Collateral” means the Pledged Securities and any and all other assets of
the Companies that, on or after the Closing Date, are pledged to Agent, for the
benefit of the Lenders, to secure the Secured Obligations.
     “Co-Managing Agent” means that term as defined in the first paragraph
hereof.
     “Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment and
the Term Loan Commitment, up to the Total Commitment Amount.
     “Commitment Percentage” means, for each Lender, the percentage set forth
opposite such Lender’s name under the column headed “Commitment Percentage”, as
listed in the Register (taking into account any assignments pursuant to
Section 10.10 hereof).
     “Commitment Period” means the period from the Closing Date to February 1,
2013, or such earlier date on which the Commitment shall have been terminated
pursuant to Article VIII hereof.
     “Companies” means Borrower and all Subsidiaries.
     “Company” means Borrower or a Subsidiary.
     “Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit E.
     “Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition; provided that, if the amount paid or to be paid for any such
consideration is not determinable at the time of such Acquisition, the amount
paid or to be paid for such consideration shall be estimated by Borrower, in its
commercially reasonable discretion.
     “Consolidated” means the resultant consolidation of the financial
statements of Borrower and its Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.13 hereof.

8



--------------------------------------------------------------------------------



 



     “Consolidated Capital Expenditures” means, for any period, the amount of
capital expenditures of Borrower, as determined on a Consolidated basis and in
accordance with GAAP.
     “Consolidated Depreciation and Amortization Charges” means, for any period,
the aggregate of all depreciation and amortization charges (specifically
including amortization of deferred grants) for fixed assets, leasehold
improvements and general intangibles (specifically including goodwill) of
Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.
     “Consolidated EBIT” means, for any period, as determined on a Consolidated
basis and in accordance with GAAP, (a) Consolidated Net Earnings for such period
plus, without duplication, the aggregate amounts deducted in determining such
Consolidated Net Earnings in respect of (i) Consolidated Interest Expense,
(ii) Consolidated Income Tax Expense, (iii) special non-cash losses and charges
and other non-recurring non-cash losses and charges, and (iv) costs and expenses
paid in cash and incurred in connection with, or attributable to, the ICT Group
Acquisition, that were incurred prior to February 2, 2011 and that are otherwise
acceptable to Agent, in an aggregate amount not to exceed Fifty Million Dollars
($50,000,000); minus, (b) to the extent included in Consolidated Net Earnings
for such period, special non-cash gains and other non-recurring non-cash gains.
     “Consolidated EBITDA” means, for any period, as determined on a
Consolidated basis and in accordance with GAAP, Consolidated EBIT plus
Consolidated Depreciation and Amortization Charges.
     “Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short term, long term and Subordinated
Indebtedness, if any) of Borrower, as determined on a Consolidated basis and in
accordance with GAAP.
     “Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis and in accordance with
GAAP.
     “Consolidated Interest Expense” means, for any period, the interest expense
of Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.
     “Consolidated Net Earnings” means, for any period, the net income (loss) of
Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.
     “Consolidated Net Worth” means, at any date, the stockholders’ equity of
Borrower, determined as of such date on a Consolidated basis and in accordance
with GAAP.
     “Controlled Group” means a Company and each Person required to be
aggregated with a Company under Code Section 414(b), (c), (m) or (o).

9



--------------------------------------------------------------------------------



 



     “Credit Event” means the making by the Lenders of a Loan, the conversion by
the Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Fronting Lender of a Letter of Credit.
     “Credit Party” means Borrower and any Subsidiary or other Affiliate that is
a Guarantor of Payment.
     “Default” means an event or condition that constitutes, or with the lapse
of any applicable grace period or the giving of notice or both would constitute,
an Event of Default, and that has not been waived by the Required Lenders (or,
if required hereunder, all of the Lenders) in writing.
     “Default Rate” means (a) with respect to any Loan or other Obligation, a
rate per annum equal to two percent (2%) in excess of the rate otherwise
applicable thereto, and (b) with respect to any other amount, if no rate is
specified or available, a rate per annum equal to two percent (2%) in excess of
the Derived Base Rate from time to time in effect.
     “Defaulting Lender” means any Lender, as reasonably determined by Agent,
that (a) has failed (which failure has not been cured) to fund any Loan or any
participation interest in Letters of Credit required to be made hereunder in
accordance with the terms hereof (unless such Lender shall have notified Agent
and Borrower in writing of its good faith determination that a condition under
Section 4.1 hereof to its obligation to fund any Loan shall not have been
satisfied); (b) has notified Borrower or Agent in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit; (c) has failed, within three Business Days
after receipt of a written request from Agent or Borrower to confirm that it
will comply with the terms of this Agreement relating to its obligation to fund
prospective Loans or participations in Letters of Credit, and such request
states that the requesting party has reason to believe that the Lender receiving
such request may fail to comply with such obligation, and states such reason; or
(d) has failed to pay to Agent or any other Lender when due an amount owed by
such Lender to Agent or any other Lender pursuant to the terms of this
Agreement, unless such amount is subject to a good faith dispute or such failure
has been cured. Any Defaulting Lender shall cease to be a Defaulting Lender when
Agent determines, in its reasonable discretion, that such Defaulting Lender is
no longer a Defaulting Lender based upon the characteristics set forth in this
definition.
     “Derived Base Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Base Rate Loans plus the
Base Rate.
     “Derived LIBOR Fixed Rate” means (a) with respect to a Eurodollar Loan, a
rate per annum equal to the sum of the Applicable Margin (from time to time in
effect) for LIBOR Fixed Rate Loans plus the Eurodollar Rate, and (b) with
respect to an Alternate Currency Loan, a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for LIBOR Fixed Rate Loans plus
the Alternate Currency Rate applicable to the relevant Alternate Currency.

10



--------------------------------------------------------------------------------



 



     “Documentation Agent” means that term as defined in the first paragraph
hereof.
     “Dollar” or the $ sign means lawful money of the United States of America.
     “Dollar Equivalent” means (a) with respect to an Alternate Currency Loan or
Letter of Credit denominated in an Alternate Currency, the Dollar equivalent of
the amount of such Alternate Currency Loan or Letter of Credit denominated in
such Alternate Currency, determined by Agent on the basis of its spot rate at
approximately 11:00 A.M. (London time) on the date two Business Days before the
date of such Alternate Currency Loan or issuance of such Letter of Credit
denominated in such Alternate Currency, for the purchase of the relevant
Alternate Currency with Dollars for delivery on the date of such Alternate
Currency Loan or Letter of Credit, and (b) with respect to any other amount, if
such amount is denominated in Dollars, then such amount in Dollars and,
otherwise the Dollar equivalent of such amount, determined by Agent on the basis
of its spot rate at approximately 11:00 A.M. (London time) on the date for which
the Dollar equivalent amount of such amount is being determined, for the
purchase of the relevant Alternate Currency with Dollars for delivery on such
date; provided, that, in calculating the Dollar Equivalent for purposes of
determining (i) Borrower’s obligation to prepay Loans and Letters of Credit
pursuant to Section 2.11 hereof, or (ii) Borrower’s ability to request
additional Loans or Letters of Credit pursuant to the Commitment, Agent may, in
its discretion, on any Business Day selected by Agent (prior to payment in full
of the Obligations), calculate the Dollar Equivalent of each such Loan or Letter
of Credit. Agent shall notify Borrower of the Dollar Equivalent of such
Alternate Currency Loan or any other amount, at the time that such Dollar
Equivalent shall have been determined.
     “Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.
     “Dormant Subsidiary” means a Company that (a) is not a Credit Party,
(b) has aggregate assets of less than Fifty Thousand Dollars ($50,000), and
(c) has no direct or indirect Subsidiaries with aggregate assets, for such
Company and all such Subsidiaries, of more than Fifty Thousand Dollars
($50,000).
     “Downgraded Lender” means any Lender that has a non-credit enhanced senior
unsecured debt rating below investment grade from either Moody’s, Standard &
Poor’s or any other nationally recognized statistical rating organization
recognized as such by the SEC. Any Downgraded Lender shall cease to be a
Downgraded Lender when Agent determines, in its reasonable discretion, that such
Downgraded Lender is no longer a Downgraded Lender based upon the
characteristics set forth in this definition.
     “Eligible Transferee” means a commercial bank, financial institution or
other “accredited investor” (as defined in SEC Regulation D) that is not
Borrower, a Subsidiary or an Affiliate.
     “Environmental Laws” means all provisions of law (including the common
law), statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or

11



--------------------------------------------------------------------------------



 



commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.
     “Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
     “Equalization Event” means the earlier of (a) the occurrence of an Event of
Default under Section 7.12 hereof, or (b) the acceleration of the maturity of
the Obligations after the occurrence of an Event of Default.
     “Equalization Maximum Amount” means that term as defined in
Section 8.5(b)(i) hereof.
     “Equalization Percentage” means that term as defined in Section 8.5(b)(ii)
hereof.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated pursuant thereto.
     “ERISA Event” means (a) the existence of a condition or event with respect
to an ERISA Plan that presents a risk of the imposition of an excise tax or any
other liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code Section
4975) or a breach of a fiduciary duty under ERISA that could result in liability
to a Company; (c) the application by a Controlled Group member for a waiver from
the minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code
Section 401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable
Event with respect to any Pension Plan as to which notice is required to be
provided to the PBGC; (e) the withdrawal by a Controlled Group member from a
Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” (as such
terms are defined in ERISA Sections 4203 and 4205, respectively); (f) the
involvement of, or occurrence or existence of any event or condition that makes
likely the involvement of, a Multiemployer Plan in any reorganization under
ERISA Section 4241; (g) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified or the failure of any “cash or deferred arrangement” under any such
ERISA Plan to meet the requirements of Code Section 401(k); (h) the taking by
the PBGC of any steps to terminate a Pension Plan or appoint a trustee to
administer a Pension Plan, or the taking by a Controlled Group member of any
steps to terminate a Pension Plan; (i) the failure by a Controlled Group member
or an ERISA Plan to satisfy any requirements of law applicable to an ERISA Plan;
(j) the commencement, existence or threatening of a claim, action, suit, audit
or investigation with respect to an ERISA Plan, other than a routine claim for
benefits; or (k) any incurrence by or any expectation of the incurrence by a
Controlled Group member of any liability for post-retirement benefits under any
Welfare Plan, other than as required by ERISA Section 601, et. seq. or Code
Section 4980B.

12



--------------------------------------------------------------------------------



 



     “ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.
     “Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurodollar” means a Dollar denominated deposit in a bank or branch outside
of the United States.
     “Eurodollar Loan” means a Revolving Loan described in Section 2.2(a)
hereof, or a portion of the Term Loan described in Section 2.3 hereof, that
shall be denominated in Dollars and on which Borrower shall pay interest at a
rate based upon the Derived LIBOR Fixed Rate applicable to Eurodollars.
     “Eurodollar Rate” means, with respect to a Eurodollar Loan, for any
Interest Period, a rate per annum equal to the quotient obtained (rounded
upwards, if necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of
interest, determined by Agent in accordance with its usual procedures (which
determination shall be conclusive absent manifest error) as of approximately
11:00 A.M. (London time) two Business Days prior to the beginning of such
Interest Period pertaining to such Eurodollar Loan, as listed on British Bankers
Association Interest Rate LIBOR 01 or 02 as provided by Reuters or Bloomberg
(or, if for any reason such rate is unavailable from Reuters or Bloomberg, from
any other similar company or service that provides rate quotations comparable to
those currently provided by Reuters or Bloomberg) as the rate in the London
interbank market for Dollar deposits in immediately available funds with a
maturity comparable to such Interest Period, provided that, in the event that
such rate quotation is not available for any reason, then the Eurodollar Rate
shall be the average (rounded upward to the nearest 1/16th of 1%) of the per
annum rates at which deposits in immediately available funds in Dollars for the
relevant Interest Period and in the amount of the Eurodollar Loan to be
disbursed or to remain outstanding during such Interest Period, as the case may
be, are offered to Agent (or an affiliate of Agent, in Agent’s discretion) by
prime banks in any Eurodollar market reasonably selected by Agent, determined as
of 11:00 A.M. (London time) (or as soon thereafter as practicable), two Business
Days prior to the beginning of the relevant Interest Period pertaining to such
Eurodollar Loan; by (b) 1.00 minus the Reserve Percentage.
     “Event of Default” means an event or condition that shall constitute an
event of default as defined in Article VII hereof.
     “Excluded Taxes” means, in the case of Agent and each Lender, taxes imposed
on or measured by its overall net income or branch profits, and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which Agent or such Lender, as
the case may be, is organized or in which its principal office is located, or,
in the case of any Lender, in which its applicable lending office is located.
     “Federal Funds Effective Rate” means, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal

13



--------------------------------------------------------------------------------



 



Reserve Bank of New York (or any successor) on such day as being the weighted
average of the rates on overnight federal funds transactions arranged by federal
funds brokers on the previous trading day, as computed and announced by such
Federal Reserve Bank (or any successor) in substantially the same manner as such
Federal Reserve Bank computes and announces the weighted average it refers to as
the “Federal Funds Effective Rate” as of the Closing Date.
     “Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, treasurer or controller. Unless
otherwise qualified, all references to a Financial Officer in this Agreement
shall refer to a Financial Officer of Borrower.
     “Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which one or more Companies have any
liability with respect to any employee or former employee, but excluding any
Foreign Pension Plan.
     “Foreign Pension Plan” means a pension plan required to be registered under
the law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by one or more
Companies for their employees or former employees.
     “Foreign Subsidiary” means a Subsidiary that is organized under the laws of
any jurisdiction other than the United States, any State thereof or the District
of Columbia.
     “Fronting Lender” means, as to any Letter of Credit transaction hereunder,
Agent as issuer of the Letter of Credit, or, in the event that Agent either
shall be unable to issue or shall agree that another Revolving Lender may issue,
a Letter of Credit, such other Revolving Lender as shall agree to issue the
Letter of Credit in its own name, but in each instance on behalf of the
Revolving Lenders hereunder.
     “GAAP” means generally accepted accounting principles in the United States
as then in effect, which shall include the official interpretations thereof by
the Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of Borrower.
     “Governmental Authority” means any nation or government, any state,
province or territory or other political subdivision thereof, any governmental
agency, department, authority, instrumentality, regulatory body, court, central
bank or other governmental entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization exercising such
functions.
     “Guarantor” means a Person that shall have pledged its credit or property
in any manner for the payment or other performance of the indebtedness, contract
or other obligation of another

14



--------------------------------------------------------------------------------



 



and includes (without limitation) any guarantor (whether of payment or of
collection), surety, co-maker, endorser or Domestic Subsidiary that shall have
agreed conditionally or otherwise to make any purchase, loan or investment in
order thereby to enable another to prevent or correct a default of any kind.
     “Guarantor of Payment” means each of the Companies designated a “Guarantor
of Payment” on Schedule 1 hereto, each of which is executing and delivering a
Guaranty of Payment, and any other Domestic Subsidiary that shall deliver a
Guaranty of Payment to Agent subsequent to the Closing Date.
     “Guaranty of Payment” means each Guaranty of Payment executed and delivered
on or after the Closing Date in connection with this Agreement by the Guarantors
of Payment, as the same may from time to time be amended, restated or otherwise
modified.
     “Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap,
collar or floor agreement, or other interest rate management device entered into
by a Company with any Person in connection with any Indebtedness of such
Company, or (b) currency swap agreement, forward currency purchase agreement or
similar arrangement or agreement designed to protect against fluctuations in
currency exchange rates entered into by a Company.
     “ICT Group” means ICT Group, Inc., a Pennsylvania corporation.
     “ICT Group Acquisition” means the Acquisition by Borrower of ICT Group
pursuant to the ICT Group Acquisition Documents.
     “ICT Group Acquisition Documents” means the ICT Group Merger Agreement and
each other document executed and delivered in connection therewith.
     “ICT Group Merger Agreement” means that certain Agreement and Plan of
Merger, dated as of October 5, 2009, among Borrower, SH Merger Subsidiary I,
Inc., a direct wholly-owned subsidiary of Borrower, SH Merger Subsidiary II, LLC
(now known as Sykes Acquisition, LLC), a direct wholly-owned subsidiary of
Borrower, and ICT Group.
     “Indebtedness” means, for any Company, without duplication, (a) all
obligations to repay borrowed money, direct or indirect, incurred, assumed, or
guaranteed, (b) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (c) all obligations under conditional sales or other title
retention agreements, (d) all obligations (contingent or otherwise) under any
letter of credit or banker’s acceptance, (e) all net obligations under any
currency swap agreement, interest rate swap, cap, collar or floor agreement or
other interest rate management device or any Hedge Agreement, (f) all synthetic
leases, (g) all Capitalized Lease Obligations, (h) all obligations of such
Company with respect to asset securitization financing programs, (i) all
obligations to advance funds to, or to purchase assets, property or services
from, any other Person in order to maintain the financial condition of such
Person, (j) all indebtedness of the types referred to in subparts (a) through
(i) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Company is a
general partner

15



--------------------------------------------------------------------------------



 



or joint venturer, unless such indebtedness is expressly made non-recourse to
such Company, (k) any other transaction (including forward sale or purchase
agreements) having the commercial effect of a borrowing of money entered into by
such Company to finance its operations or capital requirements, and (l) any
guaranty of any obligation described in subparts (a) through (k) hereof.
     “Insolvent Lender” means a Lender that (a) is not Solvent or is the
Subsidiary of a Person that is not Solvent; or (b) has become the subject of a
proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or is a Subsidiary of a Person that has become
subject of a proceeding under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be an Insolvent Lender solely by virtue of the ownership or acquisition of
an equity interest in such Lender or a parent company thereof by a governmental
authority or an instrumentality thereof. Any Insolvent Lender shall cease to be
an Insolvent Lender when Agent determines, in its reasonable discretion, that
such Insolvent Lender is no longer an Insolvent Lender based upon the
characteristics set forth in this definition.
     “Intercompany Note” means any term note or other promissory note evidencing
any intercompany loan of Borrower to a Foreign Subsidiary of Borrower.
     “Interest Adjustment Date” means the last day of each Interest Period.
     “Interest Coverage Ratio” means, as determined for the most recently
completed four fiscal quarters of Borrower, on a Consolidated basis and in
accordance with GAAP, the ratio of (a) Consolidated EBIT to (b) Consolidated
Interest Expense.
     “Interest Period” means, with respect to a LIBOR Fixed Rate Loan, the
period commencing on the date such LIBOR Fixed Rate Loan is made and ending on
the last day of such period, as selected by Borrower pursuant to the provisions
hereof, and, thereafter (unless, with respect to a Eurodollar Loan, such LIBOR
Fixed Rate Loan is converted to a Base Rate Loan), each subsequent period
commencing on the last day of the immediately preceding Interest Period and
ending on the last day of such period, as selected by Borrower pursuant to the
provisions hereof. The duration of each Interest Period for a LIBOR Fixed Rate
Loan shall be one month, two months, three months or six months, in each case as
Borrower may select upon notice, as set forth in Section 2.6 hereof; provided
that (a) if Borrower shall fail to so select the duration of any Interest Period
for a Eurodollar Loan at least three Business Days prior to the Interest
Adjustment Date applicable to such Eurodollar Loan, Borrower shall be deemed to
have converted such Eurodollar Loan to a Base Rate Loan at the end of the then
current Interest Period; and (b) each Alternate Currency Loan must be repaid on
the last day of the Interest Period applicable thereto.
     “KeyBank” means KeyBank National Association, and its successors and
assigns.

16



--------------------------------------------------------------------------------



 



     “Lender” means that term as defined in the first paragraph hereof and, as
the context requires, shall include the Fronting Lender and the Swing Line
Lender.
     “Lender Credit Exposure” means, for any Lender, at any time, the aggregate
of such Lender’s respective pro rata shares of the Revolving Credit Exposure and
the Term Loan Exposure.
     “Letter of Credit” means a standby letter of credit that shall be issued by
the Fronting Lender for the account of Borrower or a Guarantor of Payment,
including amendments thereto, if any, and shall have an expiration date no later
than the earlier of (a) three hundred sixty-four (364) days after its date of
issuance (provided that such Letter of Credit may provide for the renewal
thereof for additional one year periods), or (b) thirty (30) days prior to the
last day of the Commitment Period.
     “Letter of Credit Commitment” means the commitment of the Fronting Lender,
on behalf of the Revolving Lenders, to issue Letters of Credit in an aggregate
face amount of up to Five Million Dollars ($5,000,000).
     “Letter of Credit Exposure” means, at any time, the Dollar Equivalent of
the sum of (a) the aggregate undrawn amount of all issued and outstanding
Letters of Credit, and (b) the aggregate of the draws made on Letters of Credit
that have not been reimbursed by Borrower or converted to a Revolving Loan
pursuant to Section 2.2(b)(iv) hereof.
     “Leverage Ratio” means, as determined on a Consolidated basis and in
accordance with GAAP, the ratio of (a) Consolidated Funded Indebtedness (for the
most recently completed fiscal quarter of Borrower); to (b) Consolidated EBITDA
(for the most recently completed four fiscal quarters of Borrower).
     “LIBOR Fixed Rate Loan” means a Eurodollar Loan or an Alternate Currency
Loan.
     “Lien” means any mortgage, deed of trust, security interest, lien
(statutory or other), charge, assignment, hypothecation, encumbrance on, pledge
or deposit of, or conditional sale, sale with a right of redemption or other
title retention agreement and any capitalized lease with respect to any property
(real or personal) or asset.
     “Liquidity Amount” means, at any time, the sum of (a) the Maximum Revolving
Amount, minus (b) the Revolving Credit Exposure, plus (c) Cash Equivalent
Investments.
     “Loan” means a Revolving Loan, a Swing Loan or the Term Loan made to
Borrower by the Lenders in accordance with Section 2.2(a), 2.2(c) or 2.3 hereof.
     “Loan Documents” means, collectively, this Agreement, each Note, each
Guaranty of Payment, each Pledge Agreement, all documentation relating to each
Letter of Credit, the Agent Fee Letter and the Closing Fee Letter, as any of the
foregoing may from time to time be

17



--------------------------------------------------------------------------------



 



amended, restated or otherwise modified or replaced, and any other document
delivered pursuant thereto.
     “Mandatory Prepayment” means that term as defined in Section 2.11(d)
hereof.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, property, condition (financial or otherwise) or prospects
of Borrower, (b) the business, operations, property, condition (financial or
otherwise) or prospects of the Companies taken as a whole, or (c) the validity
or enforceability of this Agreement or any of the other Loan Documents or the
rights and remedies of Agent or the Lenders hereunder or thereunder.
     “Material Indebtedness Agreement” means any debt instrument, capital lease,
guaranty, contract, commitment, agreement or other arrangement evidencing or
entered into in connection with any Indebtedness of any Company or the Companies
equal to or in excess of the amount of Five Million Dollars ($5,000,000).
     “Material Recovery Determination Notice” means that term as defined in
Section 2.11(d) hereof.
     “Material Recovery Event” means (a) any casualty loss in respect of assets
of Borrower or a Domestic Subsidiary covered by casualty insurance, and (b) any
compulsory transfer or taking under threat of compulsory transfer of any asset
of Borrower or a Domestic Subsidiary by any Governmental Authority; provided
that, in the case of either subpart (a) or (b), the proceeds received by the
Companies from such loss, transfer or taking exceeds One Million Dollars
($1,000,000).
     “Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth in the
Register, subject to decreases determined pursuant to Section 2.9(c) hereof and
assignments of interests pursuant to Section 10.10 hereof; provided that the
Maximum Amount for the Swing Line Lender shall exclude the Swing Line Commitment
(other than its pro rata share), and the Maximum Amount of the Fronting Lender
shall exclude the Letter of Credit Commitment (other than its pro rata share).
     “Maximum Revolving Amount” means Seventy-Five Million Dollars
($75,000,000), as such amount may be reduced pursuant to Section 2.9(c) hereof.
     “Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.
     “Multiemployer Plan” means a Pension Plan that is subject to the
requirements of Subtitle E of Title IV of ERISA.
     “Non-Consenting Lender” means that term as defined in Section 10.3(c)
hereof.
     “Non-U.S. Lender” means that term as defined in Section 3.2(d) hereof.

18



--------------------------------------------------------------------------------



 



     “Note” means a Revolving Credit Note, the Swing Line Note or a Term Note,
or any other promissory note delivered pursuant to this Agreement.
     “Notice of Loan” means a Notice of Loan in the form of the attached
Exhibit D.
     “Obligations” means, collectively, (a) all Indebtedness and other
obligations now owing or hereafter incurred by Borrower to Agent, the Swing Line
Lender, the Fronting Lender, or any Lender (or any affiliate thereof) pursuant
to this Agreement and the other Loan Documents, and includes the principal of
and interest on all Loans and all obligations pursuant to Letters of Credit; (b)
each extension, renewal, consolidation or refinancing of any of the foregoing,
in whole or in part; (c) the commitment and other fees, and any prepayment fees
payable pursuant to this Agreement or any other Loan Document; (d) all fees and
charges in connection with the Letters of Credit; (e) every other liability, now
or hereafter owing to Agent or any Lender by any Company pursuant to this
Agreement or any other Loan Document; and (f) all Related Expenses.
     “Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or equivalent formation documents, and Regulations (Bylaws), or
equivalent governing documents, and any amendments to any of the foregoing.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise, ad valorem or property taxes, goods and services
taxes, harmonized sales taxes and other sales taxes, use taxes, value added
taxes, charges or similar taxes or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.
     “Overall Commitment Percentage” means, for any Lender, the percentage
determined by dividing (a) the sum, based upon such Lender’s Applicable
Commitment Percentages, of (i) the principal outstanding under the Term Loan
Commitment, (ii) the aggregate principal amount of Revolving Loans outstanding,
(iii) the Swing Line Exposure, and (iv) the Letter of Credit Exposure; by
(b) the sum of (A) the aggregate principal amount of all Loans outstanding, plus
(B) the Letter of Credit Exposure.
     “Participant” means that term as defined in Section 10.11 hereof.
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation, and its successor.
     “Pension Plan” means an ERISA Plan that is a “pension plan” (within the
meaning of ERISA Section 3(2)).
     “Permitted Foreign Subsidiary Loans, Guaranties and Investments” means:

19



--------------------------------------------------------------------------------



 



     (a) the investments by Borrower or a Domestic Subsidiary in a Foreign
Subsidiary, in such amounts existing as of the Closing Date and set forth on
Schedule 5.11 hereto;
     (b) the loans by Borrower or a Domestic Subsidiary to a Foreign Subsidiary,
in such amounts existing as of the Closing Date and set forth on Schedule 5.11
hereto;
     (c) any investment by a Foreign Subsidiary in, or loan from a Foreign
Subsidiary to, a Company;
     (d) the guaranty by Borrower of the Indebtedness of Sykes Bermuda pursuant
to the Sykes Bermuda Credit Agreement; and
     (e) after the Closing Date, the loans by a Credit Party to, the investments
by a Credit Party in, and the guaranties by a Credit Party of the Indebtedness
of, Foreign Subsidiaries, up to the aggregate amount, for all such loans,
investments and guaranties, but excluding the guaranty by Borrower permitted
pursuant to subpart (d) of this definition, of Twenty Million Dollars
($20,000,000).
     “Permitted Investment” means an investment of a Company in the stock (or
other debt or equity instruments) of a Person (other than a Company), so long as
(a) the Company making the investment is a Credit Party or a Foreign Subsidiary,
and (b) the aggregate amount of all such investments of all Companies does not
exceed, at any time, an aggregate amount of Ten Million Dollars ($10,000,000).
     “Person” means any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, corporation, limited liability company,
unlimited liability company, institution, trust, estate, Governmental Authority
or any other entity.
     “Pledge Agreement” means each of the Pledge Agreements, relating to the
Pledged Securities, executed and delivered by Borrower or a Guarantor of
Payment, as applicable, in favor of Agent, for the benefit of the Lenders, dated
as of the Closing Date, and any other Pledge Agreement executed by any other
Domestic Subsidiary on or after the Closing Date, as any of the foregoing may
from time to time be amended, restated or otherwise modified.
     “Pledged Securities” means (a) sixty-five percent (65%) of the voting
shares of capital stock or other voting equity interests of each existing or
future first-tier Foreign Subsidiary of Borrower or a Domestic Subsidiary, and
(b) one hundred percent (100%) of all non-voting shares of capital stock or
other non-voting equity interests of each existing or future first-tier Foreign
Subsidiary of Borrower or a Domestic Subsidiary. (Schedule 2 hereto lists, as of
the Closing Date (or, if Schedule 2 has been amended, as of the date of such
amendment) all of the Pledged Securities.)
     “Prime Rate” means the interest rate established from time to time by Agent
as Agent’s prime rate, whether or not such rate shall be publicly announced; the
Prime Rate may not be the

20



--------------------------------------------------------------------------------



 



lowest interest rate charged by Agent for commercial or other extensions of
credit. Each change in the Prime Rate shall be effective immediately from and
after such change.
     “Register” means that term as described in Section 10.10(i) hereof.
     “Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.
     “Related Expenses” means any and all costs, liabilities and expenses
(including, without limitation, losses, damages, penalties, claims, actions,
attorneys’ fees, legal expenses, judgments, suits and disbursements)
(a) incurred by Agent, or imposed upon or asserted against Agent or any Lender,
in any attempt by Agent and the Lenders to (i) obtain, preserve, perfect or
enforce any Loan Document or any security interest evidenced by any Loan
Document; (ii) obtain payment, performance or observance of any and all of the
Obligations; or (iii) after the occurrence of an Event of Default, maintain,
insure, audit, collect, preserve, repossess or dispose of any of the Collateral,
including, without limitation, costs and expenses for appraisals, assessments
and audits of any Company or any such Collateral; or (b) incidental or related
to subpart (a) above, including, without limitation, interest thereupon from the
date incurred, imposed or asserted until paid at the Default Rate.
     “Related Writing” means each Loan Document and any other assignment,
mortgage, security agreement, guaranty agreement, subordination agreement,
financial statement, audit report or other writing furnished by any Credit
Party, or any of its officers, to Agent or the Lenders pursuant to or otherwise
in connection with this Agreement.
     “Reportable Event” means a reportable event as that term is defined in
Title IV of ERISA, except actions of general applicability by the Secretary of
Labor under Section 110 of such Act.
     “Required Lenders” means the holders of at least fifty-one percent (51%),
based upon each Lender’s Applicable Commitment Percentages, of an amount (the
“Total Amount”) equal to the sum of (a) (i) during the Commitment Period, the
Maximum Revolving Amount, or (ii) after the Commitment Period, the Revolving
Credit Exposure, (b) the principal outstanding under the Term Loan; provided
that (A) the portion of the Total Amount held or deemed to be held by any
Defaulting Lender or Insolvent Lender shall be excluded for purposes of making a
determination of Required Lenders, and (B) if there shall be two or more Lenders
(that are not Defaulting Lenders or Insolvent Lenders), Required Lenders shall
constitute at least two Lenders.
     “Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.
     “Reserve Percentage” means for any day that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation,

21



--------------------------------------------------------------------------------



 



all basic, supplemental, marginal and other reserves and taking into account any
transitional adjustments or other scheduled changes in reserve requirements) for
a member bank of the Federal Reserve System in Cleveland, Ohio, in respect of
Eurocurrency Liabilities. The Eurodollar Rate and the Alternate Currency Rate
shall be adjusted automatically on and as of the effective date of any change in
the Reserve Percentage.
     “Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of any
management, consulting or other similar arrangement with any director or officer
of a Company or Affiliate in excess of the aggregate amount of One Hundred
Thousand Dollars ($100,000) in any fiscal year.
     “Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) each Revolving Lender to participate in the making of
Revolving Loans up to the aggregate amount set forth under such Revolving
Lender’s name in the row headed “Revolving Credit Commitment Amount” as set
forth in the Register (or such lesser amount as shall be determined pursuant to
Section 2.9(c) hereof and subject to assignments of interest pursuant to
Section 10.10 hereof), (b) the Fronting Lender to issue and each Revolving
Lender to participate in Letters of Credit pursuant to the Letter of Credit
Commitment, and (c) the Swing Line Lender to make and each Lender to participate
in Swing Loans pursuant to the Swing Line Commitment.
     “Revolving Credit Exposure” means, at any time, the Dollar Equivalent of
the sum of (a) the aggregate principal amount of all Revolving Loans
outstanding, (b) the Swing Line Exposure, and (c) the Letter of Credit Exposure.
     “Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.5(a) hereof.
     “Revolving Lender” means a Lender with a percentage of the Revolving Credit
Commitment as set forth in the Register.
     “Revolving Loan” means a Loan made to Borrower by the Revolving Lenders in
accordance with Section 2.2(a) hereof.
     “SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.
     “Secured Obligations” means, collectively, (a) the Obligations, and (b) all
obligations and liabilities of the Companies owing to Lenders under Hedge
Agreements.
     “Solvent” means, with respect to any Person, that (a) the fair value of
such Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and

22



--------------------------------------------------------------------------------



 



matured, (c) such Person is able to realize upon its assets and pay its debts
and other liabilities as such liabilities mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
its property would constitute an unreasonably small amount of capital. As used
in this definition, the term “debts” includes any legal liability, whether
matured or unmatured, liquidated or unliquidated, absolute, fixed or contingent,
as determined in accordance with the Bankruptcy Code.
     “Special Trust Account” means that term as defined in Section 2.11(e)(iii)
hereof.
     “Specific Commitment” means the Revolving Credit Commitment or the Term
Loan Commitment.
     “Standard & Poor’s” means Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., and any successor to such company.
     “Subordinated” means, as applied to Indebtedness, Indebtedness that shall
have been subordinated (by written terms or written agreement being, in either
case, in form and substance satisfactory to Agent and the Required Lenders) in
favor of the prior payment in full of the Obligations.
     “Subsidiary” means (a) a corporation more than fifty percent (50%) of the
Voting Power of which is owned, directly or indirectly, by Borrower or by one or
more other subsidiaries of Borrower or by Borrower and one or more subsidiaries
of Borrower, (b) a partnership, limited liability company or unlimited liability
company of which Borrower, one or more other subsidiaries of Borrower or
Borrower and one or more subsidiaries of Borrower, directly or indirectly, is a
general partner or managing member, as the case may be, or otherwise has an
ownership interest greater than fifty percent (50%) of all of the ownership
interests in such partnership, limited liability company or unlimited liability
company, or (c) any other Person (other than a corporation, partnership, limited
liability company or unlimited liability company) in which Borrower, one or more
other subsidiaries of Borrower or Borrower and one or more subsidiaries of
Borrower, directly or indirectly, has at least a majority interest in the Voting
Power or the power to elect or direct the election of a majority of directors or
other governing body of such Person.
     “Swing Line Commitment” means the commitment of the Swing Line Lender to
make Swing Loans to Borrower up to the aggregate amount at any time outstanding
of Ten Million Dollars ($10,000,000).
     “Swing Line Exposure” means, at any time, the aggregate principal amount of
all Swing Loans outstanding.
     “Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.

23



--------------------------------------------------------------------------------



 



     “Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B, executed and delivered pursuant to Section 2.5(b) hereof.
     “Swing Loan” means a loan that shall be denominated in Dollars made to
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.
     “Swing Loan Maturity Date” means, with respect to any Swing Loan, the
earliest of (a) demand by the Swing Line Lender, (b) thirty (30) days after the
date such Swing Loan is made, or (c) the last day of the Commitment Period.
     “Sykes Bermuda” means Sykes Bermuda Holdings Limited, a Bermuda
corporation.
     “Sykes Bermuda Credit Agreement” means that certain Credit Agreement among
Sykes Bermuda, the lenders party thereto and Agent, dated as of December 11,
2009, that provides for a term loan in an aggregate amount not to exceed
Seventy-Five Million Dollars ($75,000,000).
     “Syndication Agent” means that term as defined in the first paragraph
hereof.
     “Taxes” means any and all present or future taxes of any kind, including
but not limited to, levies, imposts, duties, surtaxes, charges, fees, deductions
or withholdings now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (together with any interest, penalties,
fines, additions to taxes or similar liabilities with respect thereto) other
than Excluded Taxes.
     “Term Lender” means a Lender with a percentage of the Term Loan Commitment
as set forth in the Register.
     “Term Loan” means the Loan made to Borrower by the Term Lenders in the
original principal amount of Seventy-Five Million Dollars ($75,000,000), in
accordance with Section 2.3 hereof.
     “Term Loan Commitment” means the obligation hereunder of each Term Lender
to participate in the making of the Term Loan, up to the amount set forth under
such Term Lender’s name in the row headed “Term Loan Commitment Amount” as set
forth in the Register, subject to assignments of interest pursuant to
Section 10.10 hereof.
     “Term Loan Exposure” means, at any time, the outstanding principal amount
of the Term Loan.
     “Term Loan Payment Amount” means the amount set forth on Schedule 2.3
hereto for each specific date.
     “Term Note” means a Term Note, in the form of the attached Exhibit C,
executed and delivered pursuant to Section 2.5(c) hereof.

24



--------------------------------------------------------------------------------



 



     “Total Commitment Amount” means the principal amount of One Hundred Fifty
Million Dollars ($150,000,000), or such lesser amount as shall be determined
pursuant to Section 2.9(c) hereof.
     “U.C.C. Financing Statement” means a financing statement filed or to be
filed in accordance with the Uniform Commercial Code, as in effect from time to
time, in the relevant state or states.
     “Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.
     “Welfare Plan” means an ERISA Plan that is a “welfare plan” within the
meaning of ERISA Section 3(l).
     Section 1.2. Accounting Terms. Any accounting term not specifically defined
in this Article I shall have the meaning ascribed thereto by GAAP. In the event
that any “Accounting Change” (as defined below) shall occur and such change
results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then Borrower, Agent and the Required
Lenders agree to enter into negotiations in order to amend such provisions of
this Agreement so as to equitably reflect such Accounting Changes with the
desired result that the criteria for evaluating the financial condition of
Borrower shall be the same after such Accounting Changes as if such Accounting
Changes had not been made. Until such time as such an amendment shall have been
executed and delivered by Borrower, Agent and the Required Lenders, all
financial covenants, standards and terms in this Agreement shall continue to be
calculated and construed as if such Accounting Changes had not occurred.
“Accounting Changes” refers to changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC (or successors thereto or agencies with
similar functions).
     Section 1.3. Terms Generally. The foregoing definitions shall be applicable
to the singular and plural forms of the foregoing defined terms.
ARTICLE II. AMOUNT AND TERMS OF CREDIT
     Section 2.1. Amount and Nature of Credit.
     (a) Subject to the terms and conditions of this Agreement, the Lenders,
during the Commitment Period and to the extent hereinafter provided, shall make
Loans to Borrower, participate in Swing Loans made by the Swing Line Lender to
Borrower, and issue or participate

25



--------------------------------------------------------------------------------



 



in Letters of Credit at the request of Borrower, in such aggregate amount as
Borrower shall request pursuant to the Commitment; provided that in no event
shall the aggregate principal amount of all Loans outstanding and the Letter of
Credit Exposure under this Agreement be in excess of the Total Commitment
Amount.
     (b) Each Lender, for itself and not one for any other, agrees to make
Loans, participate in Swing Loans, and issue or participate in Letters of
Credit, during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by Borrower or the issuance of a Letter of Credit:
     (i) the Dollar Equivalent of the aggregate outstanding principal amount of
Loans made by such Lender (other than Swing Loans made by the Swing Line
Lender), when combined with such Lender’s pro rata share, if any, of the Letter
of Credit Exposure and the Swing Line Exposure, shall not be in excess of the
Maximum Amount for such Lender; and
     (ii) with respect to each Specific Commitment, the aggregate outstanding
principal amount of Loans (other than Swing Loans) made by such Lender with
respect to such Specific Commitment shall represent that percentage of the
aggregate principal amount then outstanding on all Loans (other than Swing
Loans) within such Specific Commitment that shall be such Lender’s Applicable
Commitment Percentage.
Within each Specific Commitment, each borrowing (other than Swing Loans which
shall be risk participated on a pro rata basis) from the Lenders shall be made
pro rata according to the respective Applicable Commitment Percentages of the
Lenders.
     (c) The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, as the Term Loan as described in Section 2.3 hereof, and as Swing Loans
as described in Section 2.2(c) hereof, and Letters of Credit may be issued in
accordance with Section 2.2(b) hereof.
     Section 2.2. Revolving Credit Commitment.
     (a) Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Revolving Lenders shall make a Revolving Loan
or Revolving Loans to Borrower in such amount or amounts as Borrower, through an
Authorized Officer, may from time to time request, but not exceeding in
aggregate principal amount at any time outstanding hereunder the Maximum
Revolving Amount, when such Revolving Loans are combined with the Letter of
Credit Exposure and the Swing Line Exposure; provided that Borrower shall not
request any Alternate Currency Loan (and the Lenders shall not be obligated to
make an Alternate Currency Loan) if, after giving effect thereto, the Alternate
Currency Exposure would exceed the Alternate Currency Maximum Amount. Borrower
shall have the option, subject to the terms and conditions set forth herein, to
borrow Revolving Loans, maturing on the last day of the Commitment Period, by
means of any combination of Base Rate Loans, Eurodollar Loans or Alternate
Currency Loans. With respect to each Alternate Currency Loan, subject to the
other provisions of this Agreement, Borrower shall receive all of the proceeds
of

26



--------------------------------------------------------------------------------



 



such Alternate Currency Loan in one Alternate Currency and repay such Alternate
Currency Loan in the same Alternate Currency. Subject to the provisions of this
Agreement, Borrower shall be entitled under this Section 2.2(a) to borrow
Revolving Loans, repay the same in whole or in part and re-borrow Revolving
Loans hereunder at any time and from time to time during the Commitment Period.
     (b) Letters of Credit.
     (i) Generally. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Fronting Lender shall, in its own name, on
behalf of the Revolving Lenders, issue such Letters of Credit for the account of
a Credit Party, as Borrower may from time to time request. Borrower shall not
request any Letter of Credit (and the Fronting Lender shall not be obligated to
issue any Letter of Credit) if, after giving effect thereto, (A) the Letter of
Credit Exposure would exceed the Letter of Credit Commitment, (B) the Revolving
Credit Exposure would exceed the Maximum Revolving Amount, or (C) with respect
to a request for a Letter of Credit to be issued in an Alternate Currency, the
Alternate Currency Exposure would exceed the Alternate Currency Maximum Amount.
The issuance of each Letter of Credit shall confer upon each Revolving Lender
the benefits and liabilities of a participation consisting of an undivided pro
rata interest in the Letter of Credit to the extent of such Revolving Lender’s
Applicable Commitment Percentage.
     (ii) Request for Letter of Credit. Each request for a Letter of Credit
shall be delivered to Agent (and to the Fronting Lender, if the Fronting Lender
is a Lender other than Agent) by an Authorized Officer not later than 11:00 A.M.
(Eastern time) three Business Days prior to the date of the proposed issuance of
the Letter of Credit. Each such request shall be in a form acceptable to Agent
(and the Fronting Lender, if the Fronting Lender is a Lender other than Agent)
and shall specify the face amount thereof, the account party, the beneficiary,
the requested date of issuance, amendment, renewal or extension, the expiry date
thereof, the Alternate Currency if a Letter of Credit denominated in an
Alternate Currency is requested, and the nature of the transaction or obligation
to be supported thereby. Concurrently with each such request, Borrower, and any
Guarantor of Payment for whose account the Letter of Credit is to be issued,
shall execute and deliver to the Fronting Lender an appropriate application and
agreement, being in the standard form of the Fronting Lender for such letters of
credit, as amended to conform to the provisions of this Agreement if required by
Agent. Agent shall give the Fronting Lender and each Revolving Lender notice of
each such request for a Letter of Credit.
     (iii) Letters of Credit Fees. With respect to each Letter of Credit and the
drafts thereunder, whether issued for the account of Borrower or any other
Credit Party, Borrower agrees to (A) pay to Agent, for the pro rata benefit of
the Revolving Lenders, a non-refundable commission based upon the face amount of
such Letter of Credit, which shall be paid quarterly in arrears, on each
Regularly Scheduled Payment Date, at a rate per annum equal to the Applicable
Margin for LIBOR Fixed Rate Loans (in effect on the Regularly Scheduled Payment
Date) multiplied by the face amount of such Letter of

27



--------------------------------------------------------------------------------



 



Credit; (B) pay to Agent, for the sole benefit of the Fronting Lender, an
additional Letter of Credit fee, which shall be paid on each date that such
Letter of Credit shall be issued, amended or renewed at the rate of one-quarter
percent (1/4%) of the face amount of such Letter of Credit; and (C) pay to
Agent, for the sole benefit of the Fronting Lender, such other issuance,
amendment, renewal, negotiation, draw, acceptance, telex, courier, postage and
similar transactional fees as are customarily charged by the Fronting Lender in
respect of the issuance and administration of similar letters of credit under
its fee schedule as in effect from time to time.
     (iv) Refunding of Letters of Credit with Revolving Loans. Whenever a Letter
of Credit shall be drawn, Borrower shall immediately reimburse the Fronting
Lender for the amount drawn. In the event that the amount drawn shall not have
been reimbursed by Borrower on the date of the drawing of such Letter of Credit,
at the sole option of Agent (and the Fronting Lender, if the Fronting Lender is
a Lender other than Agent), Borrower shall be deemed to have requested a
Revolving Loan, subject to the provisions of Sections 2.2(a) and 2.6 hereof
(other than the requirement set forth in Section 2.6(d) hereof), in the amount
drawn. Such Revolving Loan shall be evidenced by the Revolving Credit Notes (or,
if a Lender has not requested a Revolving Credit Note, by the records of Agent
and such Lender). Each Revolving Lender agrees to make a Revolving Loan on the
date of such notice, subject to no conditions precedent whatsoever. Each
Revolving Lender acknowledges and agrees that its obligation to make a Revolving
Loan pursuant to Section 2.2(a) hereof when required by this Section 2.2(b)(iv)
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that its payment to Agent, for
the account of the Fronting Lender, of the proceeds of such Revolving Loan shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not the Revolving Credit Commitment shall
have been reduced or terminated. Borrower irrevocably authorizes and instructs
Agent to apply the proceeds of any borrowing pursuant to this Section 2.2(b)(iv)
to reimburse, in full (other than the Fronting Lender’s pro rata share of such
borrowing), the Fronting Lender for the amount drawn on such Letter of Credit.
Each such Revolving Loan shall be deemed to be a Base Rate Loan unless otherwise
requested by and available to Borrower hereunder. Each Revolving Lender is
hereby authorized to record on its records relating to its Revolving Credit Note
(or, if such Lender has not requested a Revolving Credit Note, its records
relating to Revolving Loans) such Revolving Lender’s pro rata share of the
amounts paid and not reimbursed on the Letters of Credit.
     (v) Participation in Letters of Credit. If, for any reason, Agent (and the
Fronting Lender if the Fronting Lender is a Lender other than Agent) shall be
unable to or, in the opinion of Agent, it shall be impracticable to, convert any
Letter of Credit to a Revolving Loan pursuant to the preceding subsection, or if
the amount not reimbursed is a Letter of Credit drawn in an Alternate Currency,
Agent (and the Fronting Lender if the Fronting Lender is a Lender other than
Agent) shall have the right to request that each Revolving Lender fund a
participation in the amount due with respect to such Letter of Credit, and Agent
shall promptly notify each Revolving Lender thereof (by facsimile or

28



--------------------------------------------------------------------------------



 



telephone, confirmed in writing). Upon such notice, but without further action,
the Fronting Lender hereby agrees to grant to each Revolving Lender, and each
Revolving Lender hereby agrees to acquire from the Fronting Lender, an undivided
participation interest in the amount due with respect to such Letter of Credit
in an amount equal to such Revolving Lender’s Applicable Commitment Percentage
of the principal amount due with respect to such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to Agent, for the account of the Fronting Lender, such Revolving Lender’s
ratable share of the amount due with respect to such Letter of Credit
(determined in accordance with such Revolving Lender’s Applicable Commitment
Percentage). Each Revolving Lender acknowledges and agrees that its obligation
to acquire participations in the amount due under any Letter of Credit that is
drawn but not reimbursed by Borrower pursuant to this subsection (v) shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that each such payment shall be made without
any offset, abatement, recoupment, counterclaim, withholding or reduction
whatsoever and whether or not the Revolving Credit Commitment shall have been
reduced or terminated. Each Revolving Lender shall comply with its obligation
under this subsection (v) by wire transfer of immediately available funds, (in
Dollars, except in the case of a Letter of Credit issued and drawn in an
Alternate Currency, and, in such case, in such Alternate Currency) in the same
manner as provided in Section 2.6 hereof with respect to Revolving Loans. Each
Revolving Lender is hereby authorized to record on its records such Revolving
Lender’s pro rata share of the amounts paid and not reimbursed on the Letters of
Credit.
     (vi) Requests for Letters of Credit When One or More Revolving Lenders are
Affected Lenders. No Letter of Credit shall be requested or issued hereunder if
any Revolving Lender is at such time an Affected Lender hereunder, unless Agent
(and the applicable Fronting Lender) has entered into satisfactory (to Agent)
arrangements, including, without limitation, the posting of cash collateral,
with Borrower or such Affected Lender to eliminate or mitigate the reimbursement
risk with respect to such Affected Lender.
     (vii) Letters of Credit Issued and Outstanding When One or More Revolving
Lenders are Affected Lenders. With respect to any Letters of Credit that have
been issued and are outstanding at the time any Revolving Lender is an Affected
Lender, Agent (and the applicable Fronting Lender) shall have the right to
request that Borrower or such Affected Lender cash collateralize, in form and
substance satisfactory to Agent (and the applicable Fronting Lender), such
Letters of Credit so as to eliminate or mitigate the reimbursement risk with
respect to such Affected Lender.
     (c) Swing Loans.
     (i) Generally. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Swing Line Lender shall make a Swing Loan or
Swing Loans to Borrower in such amount or amounts as Borrower, through an
Authorized

29



--------------------------------------------------------------------------------



 



Officer, may from time to time request; provided that Borrower shall not request
any Swing Loan if, after giving effect thereto, (A) the Revolving Credit
Exposure would exceed the Maximum Revolving Amount, or (B) the Swing Line
Exposure would exceed the Swing Line Commitment. Each Swing Loan shall be due
and payable on the Swing Loan Maturity Date applicable thereto. Each Swing Loan
shall be made in Dollars.
     (ii) Refunding of Swing Loans. If the Swing Line Lender so elects, by
giving notice to Borrower and the Revolving Lenders, Borrower agrees that the
Swing Line Lender shall have the right, in its sole discretion, to require that
any Swing Loan be refinanced as a Revolving Loan. Such Revolving Loan shall be a
Base Rate Loan unless otherwise requested by and available to Borrower
hereunder. Upon receipt of such notice by Borrower and the Revolving Lenders,
Borrower shall be deemed, on such day, to have requested a Revolving Loan in the
principal amount of the Swing Loan in accordance with Sections 2.2(a) and 2.6
hereof (other than the requirement set forth in Section 2.6(d) hereof). Such
Revolving Loan shall be evidenced by the Revolving Credit Notes (or, if a
Revolving Lender has not requested a Revolving Credit Note, by the records of
Agent and such Revolving Lender). Each Revolving Lender agrees to make a
Revolving Loan on the date of such notice, subject to no conditions precedent
whatsoever. Each Revolving Lender acknowledges and agrees that such Revolving
Lender’s obligation to make a Revolving Loan pursuant to Section 2.2(a) hereof
when required by this Section 2.2(c)(ii) is absolute and unconditional and shall
not be affected by any circumstance whatsoever, including, without limitation,
the occurrence and continuance of a Default or Event of Default, and that its
payment to Agent, for the account of the Swing Line Lender, of the proceeds of
such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. Borrower
irrevocably authorizes and instructs Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(c)(ii) to repay in full such Swing Loan.
Each Revolving Lender is hereby authorized to record on its records relating to
its Revolving Credit Note (or, if such Revolving Lender has not requested a
Revolving Credit Note, its records relating to Revolving Loans) such Revolving
Lender’s pro rata share of the amounts paid to refund such Swing Loan.
     (iii) Participation in Swing Loans. If, for any reason, Agent is unable to
or, in the opinion of Agent, it is impracticable to, convert any Swing Loan to a
Revolving Loan pursuant to the preceding Section 2.2(c)(ii), then on any day
that a Swing Loan is outstanding (whether before or after the maturity thereof),
Agent shall have the right to request that each Revolving Lender fund a
participation in such Swing Loan, and Agent shall promptly notify each Revolving
Lender thereof (by facsimile or telephone, confirmed in writing). Upon such
notice, but without further action, the Swing Line Lender hereby agrees to grant
to each Revolving Lender, and each Revolving Lender hereby agrees to acquire
from the Swing Line Lender, an undivided participation interest in the right to
share in the payment of such Swing Loan in an amount equal to such Revolving
Lender’s Applicable Commitment Percentage of the principal amount of such Swing
Loan. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided

30



--------------------------------------------------------------------------------



 



above, to pay to Agent, for the benefit of the Swing Line Lender, such Revolving
Lender’s ratable share of such Swing Loan (determined in accordance with such
Revolving Lender’s Applicable Commitment Percentage). Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in Swing
Loans pursuant to this Section 2.2(c)(iii) is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
the Revolving Credit Commitment shall have been reduced or terminated. Each
Revolving Lender shall comply with its obligation under this Section 2.2(c)(iii)
by wire transfer of immediately available funds, in the same manner as provided
in Section 2.6 hereof with respect to Revolving Loans to be made by such
Revolving Lender.
     (iv) Requests for Swing Loan When One or More Revolving Lenders are
Affected Lenders. No Swing Loan shall be requested or issued hereunder if any
Revolving Lender is at such time an Affected Lender hereunder, unless Agent has
entered into satisfactory (to Agent) arrangements (including, without
limitation, the posting of cash collateral) with Borrower or such Affected
Lender to eliminate or mitigate the reimbursement risk with respect to such
Affected Lender.
     (v) Swing Loans Outstanding When One or More Revolving Lenders are Affected
Lenders. With respect to any Swing Loans that are outstanding at the time any
Revolving Lender is an Affected Lender, Agent shall have the right to request
that Borrower or such Affected Lender cash collateralize, in form and substance
satisfactory to Agent, such Swing Loans so as to eliminate or mitigate the
reimbursement risk with respect to such Affected Lender.
     Section 2.3. Term Loan Commitment. Subject to the terms and conditions of
this Agreement, the Term Lenders shall make the Term Loan to Borrower on the
Closing Date, in the amount of the Term Loan Commitment. The Term Loan shall be
payable in ten consecutive quarterly installments, with each installment to be
in an amount equal to the appropriate Term Loan Payment Amount. Such
installments shall commence on June 30, 2010, and shall be payable on each
Regularly Scheduled Payment Date thereafter, with the balance thereof payable in
full on February 1, 2013. Borrower shall notify Agent, in accordance with the
notice provisions of Section 2.6 hereof, whether the Term Loan will be a Base
Rate Loan or one or more Eurodollar Loans. The Term Loan may be a mixture of a
Base Rate Loan and Eurodollar Loans. Once the Term Loan is made, the Term Loan
may not be repaid and re-borrowed.
     Section 2.4. Interest.
     (a) Revolving Loans.
     (i) Base Rate Loan. Borrower shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Base Rate Loan outstanding from time to
time from the date thereof until paid at the Derived Base Rate from time to time
in effect. Interest

31



--------------------------------------------------------------------------------



 



on such Base Rate Loan shall be payable, commencing March 31, 2010, and
continuing on each Regularly Scheduled Payment Date thereafter and at the
maturity thereof.
     (ii) LIBOR Fixed Rate Loans. Borrower shall pay interest on the unpaid
principal amount of each Revolving Loan that is a LIBOR Fixed Rate Loan
outstanding from time to time, fixed in advance on the first day of the Interest
Period applicable thereto through the last day of the Interest Period applicable
thereto (but subject to changes in the Applicable Margin for LIBOR Fixed Rate
Loans), at the Derived LIBOR Fixed Rate. Interest on such LIBOR Fixed Rate Loan
shall be payable on each Interest Adjustment Date with respect to an Interest
Period (provided that if an Interest Period shall exceed three months, the
interest must be paid every three months, commencing three months from the
beginning of such Interest Period).
     (b) Swing Loans. Borrower shall pay interest to Agent, for the sole benefit
of the Swing Line Lender (and any Revolving Lender that shall have purchased a
participation in such Swing Loan), on the unpaid principal amount of each Swing
Loan outstanding from time to time from the date thereof until paid at the
Derived Base Rate from time to time in effect. Interest on each Swing Loan shall
be payable on the Swing Loan Maturity Date applicable thereto. Each Swing Loan
shall bear interest for a minimum of one day.
     (c) Term Loan.
     (i) Base Rate Loan. With respect to any portion of the Term Loan that is a
Base Rate Loan, Borrower shall pay interest on the unpaid principal amount
thereof outstanding from time to time from the date thereof until paid,
commencing March 31, 2010, and continuing on each Regularly Scheduled Payment
Date thereafter and at the maturity thereof, at the Derived Base Rate from time
to time in effect.
     (ii) Eurodollar Loans. With respect to any portion of the Term Loan that is
a Eurodollar Loan, Borrower shall pay interest on the unpaid principal amount of
such Eurodollar Loan outstanding from time to time, fixed in advance on the
first day of the Interest Period applicable thereto through the last day of the
Interest Period applicable thereto (but subject to changes in the Applicable
Margin for LIBOR Fixed Rate Loans), at the Derived LIBOR Fixed Rate. Interest on
such Eurodollar Loan shall be payable on each Interest Adjustment Date with
respect to an Interest Period (provided that if an Interest Period shall exceed
three months, the interest must be paid every three months, commencing three
months from the beginning of such Interest Period).
     (d) Default Rate. Anything herein to the contrary notwithstanding, if an
Event of Default shall occur, upon the election of Agent or the Required Lenders
(i) the principal of each Loan and the unpaid interest thereon shall bear
interest, until paid, at the Default Rate, (ii) the fee for the aggregate
undrawn amount of all issued and outstanding Letters of Credit shall be
increased by two percent (2%) in excess of the rate otherwise applicable
thereto, and (iii) in the case of any other amount not paid when due from
Borrower hereunder or under any other Loan Document, such amount shall bear
interest at the Default Rate; provided that, during an Event of

32



--------------------------------------------------------------------------------



 



Default under Section 7.12 hereof, the applicable Default Rate shall apply
without any election or action on the part of Agent or any Lender.
     (e) Limitation on Interest. In no event shall the rate of interest
hereunder exceed the maximum rate allowable by law.
     Section 2.5. Evidence of Indebtedness.
     (a) Revolving Loans. Upon the request of a Revolving Lender, to evidence
the obligation of Borrower to repay the Revolving Loans made by such Revolving
Lender and to pay interest thereon, Borrower shall execute a Revolving Credit
Note, payable to the order of such Revolving Lender in the principal amount
equal to its Applicable Commitment Percentage of the Revolving Credit
Commitment, or, if less, the aggregate unpaid principal amount of Revolving
Loans made by such Revolving Lender; provided that the failure of a Revolving
Lender to request a Revolving Credit Note shall in no way detract from
Borrower’s obligations to such Revolving Lender hereunder.
     (b) Swing Loans. Upon the request of the Swing Line Lender, to evidence the
obligation of Borrower to repay the Swing Loans and to pay interest thereon,
Borrower shall execute a Swing Line Note, payable to the order of the Swing Line
Lender in the principal amount of the Swing Line Commitment, or, if less, the
aggregate unpaid principal amount of Swing Loans made by the Swing Line Lender;
provided that the failure of the Swing Line Lender to request a Swing Line Note
shall in no way detract from Borrower’s obligations to the Swing Line Lender
hereunder.
     (c) Term Loan. Upon the request of a Term Lender, to evidence the
obligation of Borrower to repay the portion of the Term Loan made by such Term
Lender and to pay interest thereon, Borrower shall execute a Term Note, payable
to the order of such Term Lender in the principal amount of its Applicable
Commitment Percentage of the Term Loan Commitment; provided that the failure of
such Term Lender to request a Term Note shall in no way detract from Borrower’s
obligations to such Term Lender hereunder.
     Section 2.6. Notice of Credit Event; Funding of Loans.
     (a) Notice of Credit Event. Borrower, through an Authorized Officer, shall
provide to Agent a Notice of Loan prior to (i) 11:00 A.M. (Eastern time) on the
proposed date of borrowing of, or conversion of a Loan to, a Base Rate Loan,
(ii) 11:00 A.M. (Eastern time) three Business Days prior to the proposed date of
borrowing of, continuation of, or conversion of a Loan to, a LIBOR Fixed Rate
Loan, and (iii) 2:00 P.M. (Eastern time) on the proposed date of borrowing of a
Swing Loan; provided that (A) on the Closing Date, Borrower may deliver to Agent
a Notice of Loan for the borrowing of a Base Rate Loan as late as 1:00 P.M.
(Eastern time), and (B) an Authorized Officer of Borrower may verbally request a
Loan, so long as a Notice of Loan is received by the end of the same Business
Day, and if Agent or any Lender provides funds or initiates funding based upon
such verbal request, Borrower shall bear the risk with respect to any
information regarding such funding that is later determined to have been

33



--------------------------------------------------------------------------------



 



incorrect. Borrower shall comply with the notice provisions set forth in
Section 2.2(b) hereof with respect to Letters of Credit.
     (b) Funding of Loans. Agent shall notify the appropriate Lenders of the
date, amount, type of currency and Interest Period (if applicable) promptly upon
the receipt of a Notice of Loan (other than for a Swing Loan, or a Revolving
Loan to be funded as a Swing Loan), and, in any event, by 1:00 P.M. (Eastern
time) on the date such Notice of Loan is received. On the date that the Credit
Event set forth in such Notice of Loan is to occur, each such Lender shall
provide to Agent, not later than 3:00 P.M. (Eastern time) (or, on the Closing
Date (i) not later than 12:00 P.M. (Eastern time), so long as Agent has notified
the appropriate Lenders of the terms of such Credit Event by 11:00 A.M. (Eastern
time) on the Closing Date, or (ii) not later than 1:00 P.M. (Eastern time), so
long as Agent has notified the appropriate Lenders of the terms of such Credit
Event by 12:00 P.M. (Eastern time) on the Closing Date), the amount in Dollars,
or, with respect to an Alternate Currency, in the applicable Alternate Currency,
in federal or other immediately available funds, required of it. If Agent shall
elect to advance the proceeds of such Loan prior to receiving funds from such
Revolving Lender, Agent shall have the right, upon prior notice to Borrower, to
debit any account of Borrower or otherwise receive such amount from Borrower,
promptly after demand, in the event that such Revolving Lender shall fail to
reimburse Agent in accordance with this subsection. Agent shall also have the
right to receive interest from such Revolving Lender at the Federal Funds
Effective Rate in the event that such Revolving Lender shall fail to provide its
portion of the Loan on the date requested and Agent shall elect to provide such
funds.
     (c) Conversion and Continuation of Loans.
     (i) At the request of Borrower to Agent, subject to the notice and other
provisions of this Section 2.6, the appropriate Lenders shall convert a Base
Rate Loan to one or more Eurodollar Loans at any time and shall convert a
Eurodollar Loan to a Base Rate Loan on any Interest Adjustment Date applicable
thereto. Swing Loans may be converted by the Swing Line Lender to Revolving
Loans in accordance with Section 2.2(c)(ii) hereof. No Alternate Currency Loan
may be converted to a Base Rate Loan or Eurodollar Loan and no Base Rate Loan or
Eurodollar Loan may be converted to an Alternate Currency Loan.
     (ii) At the request of Borrower to Agent, subject to the notice and other
provisions of this Section 2.6, the appropriate Lenders shall continue one or
more Eurodollar Loans as of the end of the applicable Interest Period as a new
Eurodollar Loan with a new Interest Period.
     (d) Minimum Amount. Each request for:
     (i) a Base Rate Loan shall be in an amount of not less than One Million
Dollars ($1,000,000), increased by increments of One Million Dollars
($1,000,000);
     (ii) a LIBOR Fixed Rate Loan shall be in an amount (or, with respect to an
Alternate Currency Loan, such approximately comparable amount as shall result in
an

34



--------------------------------------------------------------------------------



 



amount rounded to the nearest whole number) of not less than One Million Dollars
($1,000,000), increased by increments of One Million Dollars ($1,000,000) (or,
with respect to an Alternate Currency Loan, such approximately comparable amount
as shall result in an amount rounded to the nearest whole number); and
     (iii) a Swing Loan shall be in an amount of not less than One Hundred
Thousand Dollars ($100,000).
     (e) Interest Periods. Borrower shall not request that LIBOR Fixed Rate
Loans be outstanding for more than nine different Interest Periods at the same
time.
     (f) Advancing of Non Pro-Rata Revolving Loans. Notwithstanding anything in
this Agreement to the contrary, if Borrower requests a Revolving Loan pursuant
to Section 2.6(a) hereof (and all conditions precedent set forth in Section 4.1
hereof are met) at a time when one or more Revolving Lenders are Defaulting
Lenders, Agent shall have the option, in its discretion, and shall exercise such
option if requested by Borrower after Borrower’s consultation with Agent, to
require the non-Defaulting Lenders to honor such request by making a non
pro-rata Revolving Loan to Borrower in an amount equal to (i) the amount
requested by Borrower, minus (ii) the portions of such Revolving Loan that
should have been made by such Defaulting Lenders. For purposes of such Revolving
Loans, the Revolving Lenders that are making such Revolving Loan shall do so in
proportion to their Applicable Commitment Percentages of the amount requested by
Borrower.
     Section 2.7. Payment on Loans and Other Obligations.
     (a) Payments Generally. Each payment made hereunder by a Credit Party shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.
     (b) Payments in Alternate Currency. With respect to any Alternate Currency
Loan or any Alternate Currency Letter of Credit, all payments (including
prepayments) to any Lender of the principal of or interest on such Alternate
Currency Loan or Alternate Currency Letter of Credit shall be made in the same
Alternate Currency as the original Loan or Letter of Credit. All such payments
shall be remitted by Borrower to Agent, at the address of Agent for notices
referred to in Section 10.4 hereof (or at such other office or account as
designated in writing by Agent to Borrower), for the account of the appropriate
Lenders (or the Fronting Lender or the Swing Line Lender, as appropriate) not
later than 11:00 A.M. (Eastern time) on the due date thereof in same day funds.
Any such payments received by Agent after 11:00 A.M. (Eastern time) shall be
deemed to have been made and received on the next Business Day.
     (c) Payments in Dollars from Borrower. With respect to (i) any Loan (other
than an Alternate Currency Loan), or (ii) any other payment to Agent and the
Lenders that shall not be covered by subsection (b) above, all such payments
(including prepayments) to Agent of the principal of or interest on such Loan or
other payment, including but not limited to principal, interest, fees or any
other amount owed by Borrower under this Agreement, shall be made in Dollars.
All payments described in this subsection (c) shall be remitted to Agent, at the
address

35



--------------------------------------------------------------------------------



 



of Agent for notices referred to in Section 10.4 hereof for the account of the
appropriate Lenders (or the Fronting Lender or the Swing Line Lender, as
appropriate) not later than 11:00 A.M. (Eastern time) on the due date thereof in
immediately available funds. Any such payments received by Agent (or the
Fronting Lender or the Swing Line Lender) after 11:00 A.M. (Eastern time) shall
be deemed to have been made and received on the next Business Day.
     (d) Payments to Lenders. Upon Agent’s receipt of payments hereunder, Agent
shall immediately distribute to the appropriate Lenders (except with respect to
Swing Loans, which shall be paid to the Swing Line Lender and any Lender that
has funded a participation in the Swing Loans, or, with respect to Letters of
Credit, certain of which payments shall be paid to the Fronting Lender) their
respective ratable shares, if any, of the amount of principal, interest, and
commitment and other fees received by Agent for the account of such Lender.
Payments received by Agent in Dollars shall be delivered to the Lenders in
Dollars in immediately available funds. Payments received by Agent in any
Alternate Currency shall be delivered to the Lenders in such Alternate Currency
in same day funds. Each Lender shall record any principal, interest or other
payment, the principal amounts of Base Rate Loans, LIBOR Fixed Rate Loans and
Swing Loans, the type of currency for each Loan, all prepayments and the
applicable dates, including Interest Periods, with respect to the Loans made,
and payments received by such Lender, by such method as such Lender may
generally employ; provided, however, that failure to make any such entry shall
in no way detract from the obligations of Borrower under the Notes. The
aggregate unpaid amount of Loans, types of Loans, Interest Periods and similar
information with respect to the Loans and Letters of Credit set forth on the
records of Agent shall be rebuttably presumptive evidence with respect to such
information, including the amounts of principal and interest owing and unpaid on
each Note.
     (e) Timing of Payments. Whenever any payment to be made hereunder,
including, without limitation, any payment to be made on any Loan, shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Loan; provided that,
with respect to a LIBOR Fixed Rate Loan, if the next Business Day shall fall in
the succeeding calendar month, such payment shall be made on the preceding
Business Day and the relevant Interest Period shall be adjusted accordingly.
     (f) Affected Lender. To the extent that Agent receives any payments or
other amounts for the account of a Revolving Lender that is an Affected Lender,
at the discretion of Agent, such Affected Lender shall be deemed to have
requested that Agent use such payment or other amount (or any portion thereof,
at the discretion of Agent) first, to cash collateralize its unfunded risk
participation in Swing Loans and the Letters of Credit pursuant to Sections
2.2(b)(v) and 2.2(c)(iii) hereof, and, with respect to any Defaulting Lender,
second, to fulfill its obligations to make Loans.
     (g) Payment of Non Pro-Rata Revolving Loans. Notwithstanding anything in
this Agreement to the contrary, at the sole discretion of Agent, in order to pay
Revolving Loans that were not advanced pro rata by the Revolving Lenders, any
payment of any Loan may first be applied to such Revolving Loans that were not
advanced pro rata.

36



--------------------------------------------------------------------------------



 



     Section 2.8. Prepayment.
     (a) Right to Prepay.
     (i) Borrower shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the appropriate Lenders (except with
respect to Swing Loans, which shall be paid to the Swing Line Lender and any
Lender that has funded a participation in such Swing Loan), all or any part of
the principal amount of the Loans representing the obligations under any
Specific Commitment with the proceeds of such prepayment to be distributed on a
pro rata basis to the holders of the Specific Commitment being prepaid. Such
payment shall include interest accrued on the amount so prepaid to the date of
such prepayment and any amount payable under Article III hereof with respect to
the amount being prepaid. Prepayments of Base Rate Loans shall be without any
premium or penalty. Each prepayment of a Term Loan shall be applied to the
principal installments thereof in the inverse order of their respective
maturities.
     (ii) Borrower shall have the right, at any time or from time to time, to
prepay, for the benefit of the Swing Line Lender (and any Lender that has funded
a participation in such Swing Loan), all or any part of the principal amount of
the Swing Loans then outstanding, as designated by Borrower, plus interest
accrued on the amount so prepaid to the date of such prepayment.
     (iii) Notwithstanding anything in this Section 2.8 or otherwise to the
contrary, at the discretion of Agent, in order to prepay Revolving Loans that
were not advanced pro rata by all of the Revolving Lenders, any prepayment of a
Loan shall first be applied to Revolving Loans made by the Revolving Lenders
during any period in which a Defaulting Lender or Insolvent Lender shall exist.
     (b) Notice of Prepayment. Borrower shall give Agent irrevocable written
notice of prepayment of a Base Rate Loan or Swing Loan by no later than
11:00 A.M. (Eastern time) on the Business Day on which such prepayment is to be
made and written notice of the prepayment of any LIBOR Fixed Rate Loan not later
than 1:00 P.M. (Eastern time) three Business Days before the Business Day on
which such prepayment is to be made.
     (c) Minimum Amount. Each prepayment of a LIBOR Fixed Rate Loan shall be in
the principal amount of not less than the lesser of One Million Dollars
($1,000,000), or the principal amount of such Loan (or, with respect to an
Alternate Currency Loan, the Dollar Equivalent (rounded to a comparable amount)
of such amount) or, with respect to a Swing Loan, the principal balance of such
Swing Loan, except in the case of a mandatory payment pursuant to Section 2.11
or Article III hereof.
     Section 2.9. Commitment and Other Fees; Reduction of Revolving Credit
Commitment.
     (a) Commitment Fee. Borrower shall pay to Agent, for the ratable account of
the Revolving Lenders, as a consideration for the Revolving Credit Commitment, a
commitment fee from the Closing Date to and including the last day of the
Commitment Period, payable

37



--------------------------------------------------------------------------------



 



quarterly, at a rate per annum equal to (i) the Applicable Commitment Fee Rate
in effect on the payment date, multiplied by (ii) (A) the average daily Maximum
Revolving Amount in effect during such quarter, minus (B) the average daily
Revolving Credit Exposure (exclusive of the Swing Line Exposure) during such
quarter. The commitment fee shall be payable in arrears, on March 31, 2010 and
continuing on each Regularly Scheduled Payment Date thereafter, and on the last
day of the Commitment Period.
     (b) Agent Fee. Borrower shall pay to Agent, for its sole benefit, the fees
set forth in the Agent Fee Letter.
     (c) Optional Reduction of Revolving Credit Commitment. Borrower may at any
time and from time to time permanently reduce in whole or ratably in part the
Maximum Revolving Amount to an amount not less than the then existing Revolving
Credit Exposure, by giving Agent not fewer than three Business Days’ written
notice of such reduction, provided that any such partial reduction shall be in
an aggregate amount, for all of the Revolving Lenders, of not less than Five
Million Dollars ($5,000,000), increased in increments of Five Hundred Thousand
Dollars ($500,000). Agent shall promptly notify each Revolving Lender of the
date of each such reduction and such Revolving Lender’s proportionate share
thereof. After each such partial reduction, the commitment fees payable
hereunder shall be calculated upon the Maximum Revolving Amount as so reduced.
If Borrower reduces in whole the Revolving Credit Commitment, on the effective
date of such reduction (Borrower having prepaid in full the unpaid principal
balance, if any, of the Loans, together with all interest (if any) and
commitment and other fees accrued and unpaid with respect thereto, and provided
that no Letter of Credit Exposure or Swing Line Exposure shall exist), all of
the Revolving Credit Notes shall be delivered to Agent marked “Canceled” and
Agent shall redeliver such Revolving Credit Notes to Borrower. Any partial
reduction in the Maximum Revolving Amount shall be effective during the
remainder of the Commitment Period.
     Section 2.10. Computation of Interest and Fees. With the exception of Base
Rate Loans, interest on Loans, Letter of Credit fees, Related Expenses and
commitment and other fees and charges hereunder shall be computed on the basis
of a year having three hundred sixty (360) days and calculated for the actual
number of days elapsed. With respect to Base Rate Loans, interest shall be
computed on the basis of a year having three hundred sixty-five (365) days or
three hundred sixty-six (366) days, as the case may be, and calculated for the
actual number of days elapsed.
     Section 2.11. Mandatory Payments.
     (a) Revolving Credit Exposure. If, at any time, the Revolving Credit
Exposure shall exceed the Revolving Credit Commitment as then in effect,
Borrower shall, as promptly as practicable, but in no event later than the next
Business Day, pay an aggregate principal amount of the Revolving Loans
sufficient to bring the Revolving Credit Exposure within the Revolving Credit
Commitment.
     (b) Swing Line Exposure. If, at any time, the Swing Line Exposure shall
exceed the Swing Line Commitment, Borrower shall, as promptly as practicable,
but in no event later than

38



--------------------------------------------------------------------------------



 



the next Business Day, pay an aggregate principal amount of the Swing Loans
sufficient to bring the Swing Line Exposure within the Swing Line Commitment.
     (c) Alternate Currency Exposure. If, at any time, the Alternate Currency
Exposure shall exceed the Alternate Currency Maximum Amount, Borrower shall, as
promptly as practicable, but in no event later than the next Business Day, pay
an aggregate principal amount of the Alternate Currency Loans sufficient to
bring the Alternate Currency Exposure within the Alternate Currency Maximum
Amount.
     (d) Mandatory Prepayments. Borrower shall, until the Term Loan is paid in
full, make Mandatory Prepayments (each a “Mandatory Prepayment”) in accordance
with the following provisions:
     (i) Additional Indebtedness. If, at any time, Borrower or any Domestic
Subsidiary shall incur Indebtedness for borrowed money (including Capitalized
Lease Obligations and letters of credit) other than Indebtedness permitted
pursuant to Section 5.8(a) through (i) hereof (which other Indebtedness shall
not be incurred without the prior written consent of Agent and the Required
Lenders), Borrower shall make a Mandatory Prepayment, on the date that such
Indebtedness is incurred, in an amount equal to one hundred percent (100%) of
the net cash proceeds of such Indebtedness.
     (ii) Sale of Assets. Upon the sale or other disposition of any assets by
Borrower or a Domestic Subsidiary (permitted pursuant to Section 5.12 hereof) to
any Person other than to a Credit Party or in the ordinary course of business,
and to the extent the proceeds of such sale or other disposition are in excess
of Five Hundred Thousand Dollars ($500,000) during any fiscal year of Borrower
and are not to be reinvested in fixed assets or other similar assets within one
hundred eighty (180) days of such sale or other disposition, Borrower shall make
a Mandatory Prepayment, on the date of such sale or other disposition, in an
amount equal to one hundred percent (100%) of the proceeds of such disposition
net of amounts required to pay taxes and reasonable costs applicable to the
disposition.
     (iii) Additional Equity. Within fifteen (15) days after any equity offering
(other than the offering or exercise of stock options or other equity awards
pursuant to equity incentive plans for directors, officers, employees and
consultants) by a Company (which shall be only with the prior written consent of
Agent and the Required Lenders), Borrower shall make a Mandatory Prepayment in
an amount equal to fifty percent (50%) of the net cash proceeds of such equity
offering.
     (iv) Material Recovery Event. Within ten days after the occurrence of a
Material Recovery Event, Borrower shall furnish to Agent written notice thereof.
Within sixty (60) days after such Material Recovery Event, Borrower shall notify
Agent of Borrower’s determination as to whether or not to replace, rebuild or
restore the affected property (a “Material Recovery Determination Notice”). If
Borrower decides not to replace, rebuild or restore such property or if Borrower
has not delivered the Material Recovery Determination Notice within sixty
(60) days after such Material Recovery

39



--------------------------------------------------------------------------------



 



Event, then the proceeds of insurance paid in connection with such Material
Recovery Event, when received, shall be paid as a Mandatory Prepayment. If
Borrower decides to replace, rebuild or restore such property, then any such
replacement, rebuilding or restoration must be (A) commenced within six months
of the date of the Material Recovery Event, and (B) substantially completed
within twelve (12) months of such commencement date, with such casualty
insurance proceeds and other net proceeds and other funds available to the
appropriate Companies for replacement, rebuilding or restoration of such
property. Any amounts of such insurance proceeds not applied to the costs of
replacement or restoration shall be applied as a Mandatory Prepayment.
     (e) Application of Mandatory Prepayments.
     (i) Involving a Company Prior to an Event of Default. So long as no Event
of Default shall have occurred, each Mandatory Prepayment required to be made
pursuant to subsection (d) hereof shall be applied to the Term Loan.
     (ii) Involving a Company After an Event of Default. If a Mandatory
Prepayment is required to be made pursuant to subsection (d) hereof at the time
that an Event of Default shall have occurred and be continuing, then such
Mandatory Prepayment shall be paid by Borrower to Agent to be applied to the
following, on a pro rata basis among: (A) the Maximum Revolving Amount (with
payments to be made in the following order: Revolving Loans, Swing Loans, and to
be held by Agent in a special account as security for any Letter of Credit
Exposure pursuant to subsection (iii) hereof), and (B) the unpaid principal
balance of the Term Loan. Unless otherwise agreed by the Lenders, the Revolving
Credit Commitment shall be permanently reduced by the amount of such Mandatory
Prepayment allocated thereto, whether or not there shall be any Revolving Credit
Exposure thereunder; provided that, if there shall be no Credit Exposure under a
Specific Commitment, the then remaining Mandatory Prepayment shall be paid to
the other Specific Commitments.
     (iii) Involving Letters of Credit. Any amounts to be distributed for
application to a Revolving Lender’s liabilities with respect to any Letter of
Credit Exposure pursuant to subsection (ii) above shall be held by Agent in an
interest bearing trust account (the “Special Trust Account”) as collateral
security for such liabilities until a drawing on any Letter of Credit, at which
time such amounts, together with interest accrued thereon, shall be released by
Agent and applied to such liabilities. If any such Letter of Credit shall expire
without having been drawn upon in full, the amounts held in the Special Trust
Account with respect to the undrawn portion of such Letter of Credit, together
with interest accrued thereon, shall be applied by Agent in accordance with the
provisions of subsections (i) and (ii) above.
     (f) Mandatory Payments Generally. Unless otherwise designated by Borrower,
each Mandatory Prepayment made with respect to a Specific Commitment shall be
applied in the following order (i) first, to the outstanding Base Rate Loans,
(ii) second, to the outstanding Eurodollar Loans, and (iii) third, to
outstanding Alternate Currency Loans; provided that, if the outstanding
principal amount of any LIBOR Fixed Rate Loan shall be reduced to an amount less

40



--------------------------------------------------------------------------------



 



than the minimum amount set forth in Section 2.9 hereof as a result of such
prepayment or if such Loan is an Alternate Currency Loan, then such LIBOR Fixed
Rate Loan shall be converted into a Base Rate Loan on the date of such
prepayment. Any prepayment of a LIBOR Fixed Rate Loan pursuant to this Section
2.11 shall be subject to the prepayment provisions set forth in Article III
hereof. Each Mandatory Prepayment made with respect to the Term Loan shall be
applied to the payments of principal in the inverse order of maturities.
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO
LIBOR FIXED RATE LOANS; INCREASED CAPITAL; TAXES
     Section 3.1. Requirements of Law.
     (a) If, after the Closing Date, (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other Governmental Authority:
     (A) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit or any LIBOR Fixed Rate Loan made by it,
or change the basis of taxation of payments to such Lender in respect thereof
(except for Taxes and Excluded Taxes which are governed by Section 3.2 hereof);
     (B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate or the
Alternate Currency Rate; or
     (C) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining LIBOR Fixed Rate Loans or
issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, Borrower shall
pay to such Lender, promptly after receipt of a written request therefor, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this subsection (a), such Lender shall promptly
notify Borrower (with a copy to Agent) of the event by reason of which it has
become so entitled.
     (b) If any Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof by a Governmental Authority or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy (whether or not having the force
of law) from any Governmental Authority shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of

41



--------------------------------------------------------------------------------



 



its obligations hereunder, or under or in respect of any Letter of Credit, to a
level below that which such Lender or such corporation could have achieved but
for such adoption, change or compliance (taking into consideration the policies
of such Lender or such corporation with respect to capital adequacy), then from
time to time, upon submission by such Lender to Borrower (with a copy to Agent)
of a written request therefor (which shall include the method for calculating
such amount), Borrower shall promptly pay or cause to be paid to such Lender
such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.
     (c) A certificate as to any additional amounts payable pursuant to this
Section 3.1 submitted by any Lender to Borrower (with a copy to Agent) shall be
conclusive absent manifest error. In determining any such additional amounts,
such Lender may use any method of averaging and attribution that it (in its sole
discretion) shall deem applicable. The obligations of Borrower pursuant to this
Section 3.1 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
     Section 3.2. Taxes.
     (a) All payments made by any Credit Party under any Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of any Taxes or Other Taxes. If any Taxes or Other Taxes are required to be
deducted or withheld from any amounts payable to Agent or any Lender hereunder,
the amounts so payable to Agent or such Lender shall be increased to the extent
necessary to yield to Agent or such Lender (after deducting, withholding and
payment of all Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in the Loan Documents.
     (b) Whenever any Taxes or Other Taxes are required to be withheld and paid
by a Credit Party, such Credit Party shall timely withhold and pay such taxes to
the relevant Governmental Authorities. As promptly as possible thereafter,
Borrower shall send to Agent for its own account or for the account of the
relevant Lender, as the case may be, a certified copy of an original official
receipt received by such Credit Party showing payment thereof or other evidence
of payment reasonably acceptable to Agent or such Lender. If such Credit Party
shall fail to pay any Taxes or Other Taxes when due to the appropriate
Governmental Authority or fails to remit to Agent the required receipts or other
required documentary evidence, such Credit Party and Borrower shall indemnify
Agent and the appropriate Lenders on demand for any incremental Taxes or Other
Taxes paid or payable by Agent or such Lender as a result of any such failure.
     (c) If any Lender shall be so indemnified by a Credit Party, such Lender
shall use reasonable efforts to obtain the benefits of any refund, deduction or
credit for any taxes or other amounts with respect to the amount paid by such
Credit Party and shall reimburse such Credit Party to the extent, but only to
the extent, that such Lender shall receive a refund with respect to the amount
paid by such Credit Party or an effective net reduction in taxes or other
governmental charges (including any taxes imposed on or measured by the total
net income of such Lender) of the United States or any state or subdivision or
any other Governmental Authority thereof by virtue of any such deduction or
credit, after first giving effect to all other deductions and credits

42



--------------------------------------------------------------------------------



 



otherwise available to such Lender. If, at the time any audit of such Lender’s
income tax return is completed, such Lender determines, based on such audit,
that it shall not have been entitled to the full amount of any refund reimbursed
to such Credit Party as aforesaid or that its net income taxes shall not have
been reduced by a credit or deduction for the full amount reimbursed to such
Credit Party as aforesaid, such Credit Party, upon request of such Lender, shall
promptly pay to such Lender the amount so refunded to which such Lender shall
not have been so entitled, or the amount by which the net income taxes of such
Lender shall not have been so reduced, as the case may be.
     (d) Each Lender that is not (i) a citizen or resident of the United States
of America, (ii) a corporation, partnership or other entity created or organized
in or under the laws of the United States of America (or any jurisdiction
thereof), or (iii) an estate or trust that is subject to federal income taxation
regardless of the source of its income (any such Person, a “Non-U.S. Lender”)
shall deliver to Borrower and Agent two copies of either U.S. Internal Revenue
Service Form W-8BEN, Form W-8IMY or Form W-8ECI, or, in the case of a Non-U.S.
Lender claiming exemption from U.S. federal withholding tax under Section 871(h)
or 881(c) of the Code with respect to payments of “portfolio interest”, a
statement with respect to such interest and two copies of a Form W-8BEN, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Lender claiming complete exemption from, or a reduced
rate of, U.S. federal withholding tax on all payments by Credit Parties under
this Agreement and the other Loan Documents. Such forms shall be delivered by
each Non-U.S. Lender on or before the date it becomes a party to this Agreement
or such other Loan Document. In addition, each Non-U.S. Lender shall deliver
such forms or appropriate replacements promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender. Each
Non-U.S. Lender shall promptly notify Borrower at any time it determines that
such Lender is no longer in a position to provide any previously delivered
certificate to Borrower (or any other form of certification adopted by the U.S.
taxing authorities for such purpose). Notwithstanding any other provision of
this subsection (d), a Non-U.S. Lender shall not be required to deliver any form
pursuant to this subsection (d) that such Non-U.S. Lender is not legally able to
deliver.
     (e) The agreements in this Section 3.2 shall survive the termination of the
Loan Documents and the payment of the Loans and all other amounts payable
hereunder.
     Section 3.3. Funding Losses. Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by Borrower in making a borrowing of, conversion into
or continuation of LIBOR Fixed Rate Loans after Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by Borrower in making any prepayment of or conversion from LIBOR
Fixed Rate Loans after Borrower has given a notice thereof in accordance with
the provisions of this Agreement, (c) the making of a prepayment of a LIBOR
Fixed Rate Loan on a day that is not the last day of an Interest Period
applicable thereto, (d) any conversion of a LIBOR Fixed Rate Loan to a Base Rate
Loan on a day that is not the last day of an Interest Period applicable thereto,
or (e) any compulsory assignment of such Lender’s interests, rights and
obligations under this Agreement pursuant to Section 10.3(c) or 10.12 hereof.
Such indemnification shall be in an amount equal to

43



--------------------------------------------------------------------------------



 



the excess, if any, of (i) the amount of interest that would have accrued on the
amounts so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the appropriate London interbank market, along with any reasonable
administration fee charged by such Lender. A certificate as to any amounts
payable pursuant to this Section 3.3 submitted to Borrower (with a copy to
Agent) by any Lender shall be conclusive absent manifest error. The obligations
of Borrower pursuant to this Section 3.3 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
     Section 3.4. Eurodollar Rate or Alternate Currency Rate Lending Unlawful;
Inability to Determine Rate.
     (a) If any Lender shall determine (which determination shall, upon notice
thereof to Borrower and Agent, be conclusive and binding on Borrower) that,
after the Closing Date, (i) the introduction of or any change in or in the
interpretation of any law makes it unlawful, or (ii) any Governmental Authority
asserts that it is unlawful, for such Lender to make or continue any Loan as, or
to convert (if permitted pursuant to this Agreement) any Loan into, a LIBOR
Fixed Rate Loan, the obligations of such Lender to make, continue or convert any
such LIBOR Fixed Rate Loan shall, upon such determination, be suspended until
such Lender shall notify Agent that the circumstances causing such suspension no
longer exist, and all outstanding LIBOR Fixed Rate Loans payable to such Lender
shall automatically convert (if conversion is permitted under this Agreement)
into a Base Rate Loan, or be repaid (if no conversion is permitted) at the end
of the then current Interest Periods with respect thereto or sooner, if required
by law or such assertion.
     (b) If Agent or the Required Lenders determine that for any reason adequate
and reasonable means do not exist for determining the Eurodollar Rate or
Alternate Currency Rate for any requested Interest Period with respect to a
proposed LIBOR Fixed Rate Loan, or that the Eurodollar Rate or Alternate
Currency Rate for any requested Interest Period with respect to a proposed LIBOR
Fixed Rate Loan does not adequately and fairly reflect the cost to the Lenders
of funding such Loan, Agent will promptly so notify Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain such LIBOR Fixed
Rate Loan shall be suspended until Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, Borrower may revoke
any pending request for a borrowing of, conversion to or continuation of such
LIBOR Fixed Rate Loan or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.
     Section 3.5. Discretion of Lenders as to Manner of Funding. Notwithstanding
any provision of this Agreement to the contrary, each Lender shall be entitled
to fund and maintain its funding of all or any part of such Lender’s Loans in
any manner such Lender deems to be

44



--------------------------------------------------------------------------------



 



appropriate; it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if such Lender had
actually funded and maintained each Eurodollar Loan or Alternate Currency Loan
during the applicable Interest Period for such Loan through the purchase of
deposits having a maturity corresponding to such Interest Period and bearing an
interest rate equal to the Eurodollar Rate or Alternate Currency Rate, as
applicable, for such Interest Period.
ARTICLE IV. CONDITIONS PRECEDENT
     Section 4.1. Conditions to Each Credit Event. The obligation of the
Lenders, the Fronting Lender and the Swing Line Lender to participate in any
Credit Event shall be conditioned, in the case of each Credit Event, upon the
following:
     (a) all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;
     (b) Borrower shall have submitted a Notice of Loan (or with respect to a
Letter of Credit, complied with the provisions of Section 2.2(b)(ii) hereof) and
otherwise complied with Section 2.6 hereof;
     (c) no Default or Event of Default shall then exist or immediately after
such Credit Event would exist;
     (d) each of the representations and warranties contained in Article VI
hereof shall be true in all material respects as if made on and as of the date
of such Credit Event, except to the extent that any thereof expressly relate to
an earlier date; and
     (e) with respect to each request by Borrower for an Alternate Currency Loan
or for a Letter of Credit to be issued in an Alternate Currency, there shall not
have occurred any change in any national or international financial, political
or economic conditions or currency exchange rates or exchange controls that, in
the reasonable opinion of Agent and the Required Lenders (and the Fronting
Lender, with respect to any Letter of Credit to be issued in an Alternate
Currency) would make it impracticable for such Loan or Letter of Credit to be
denominated in the relevant Alternate Currency.
Each request by Borrower for a Credit Event shall be deemed to be a
representation and warranty by Borrower as of the date of such request as to the
satisfaction of the conditions precedent specified in subsections (c) and
(d) above.
     Section 4.2. Conditions to the First Credit Event. Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Fronting Lender and the Swing Line Lender to
participate in the first Credit Event is subject to Borrower satisfying each of
the following conditions prior to or concurrently with such Credit Event:

45



--------------------------------------------------------------------------------



 



     (a) Notes as Requested. Borrower shall have executed and delivered to
(i) each Revolving Lender requesting a Revolving Credit Note such Revolving
Lender’s Revolving Credit Note, (ii) each Term Lender requesting a Term Note
such Term Lender’s Term Note, and (iii) the Swing Line Lender the Swing Line
Note, if requested by the Swing Line Lender.
     (b) Guaranties of Payment. Each Guarantor of Payment shall have executed
and delivered to Agent, for the benefit of the Lenders, a Guaranty of Payment,
in form and substance satisfactory to Agent and the Lenders.
     (c) Pledge Agreements. Borrower and each Guarantor of Payment that has a
Foreign Subsidiary shall have (i) executed and delivered to Agent, for the
benefit of the Lenders, a Pledge Agreement, in form and substance satisfactory
to Agent and the Lenders, with respect to the Pledged Securities, (ii) executed
and delivered to Agent, for the benefit of the Lenders, appropriate transfer
powers for each of the Pledged Securities, (iii) delivered to Agent, for the
benefit of the Lenders, the Pledged Securities, and (iv) delivered to Agent any
other documentation (including legal opinions from foreign counsel) reasonably
required by Agent regarding the perfection of the security interest of Agent,
for the benefit of the Lenders, in such Pledged Securities.
     (d) Lien Searches. With respect to the property owned or leased by ICT
Group, each domestic subsidiary of ICT Group, SH Merger Subsidiary I, Inc., and
each Credit Party, Borrower shall have caused to be delivered to Agent, except
as otherwise set forth in Section 4.3(c) hereof, (i) the results of Uniform
Commercial Code lien searches, satisfactory to Agent and the Lenders, (ii) the
results of federal and state tax lien and judicial lien searches, satisfactory
to Agent and the Lenders, and (iii) Uniform Commercial Code termination
statements reflecting termination of all U.C.C. Financing Statements previously
filed by any Person and not expressly permitted pursuant to Section 5.9 hereof.
     (e) Officer’s Certificate, Resolutions, Organizational Documents. Each
Credit Party shall have delivered to Agent an officer’s certificate (or
comparable domestic or foreign documents) certifying the names of the officers
of such Credit Party authorized to sign the Loan Documents, together with the
true signatures of such officers and certified copies of (i) the resolutions of
the board of directors (or comparable domestic or foreign documents) of such
Credit Party evidencing approval of the execution and delivery of the Loan
Documents and the execution of other Related Writings to which such Credit Party
is a party, and (ii) the Organizational Documents of such Credit Party.
     (f) Good Standing and Full Force and Effect Certificates. Borrower shall
have delivered to Agent a good standing certificate or full force and effect
certificate (or comparable document, if neither certificate is available in the
applicable jurisdiction), as the case may be, for each Credit Party, issued on
or about the Closing Date by the Secretary of State in the state or states where
such Credit Party is incorporated or formed or qualified as a foreign entity.
     (g) Legal Opinion. Borrower shall have delivered to Agent an opinion of
counsel for Borrower and each other Credit Party, in form and substance
satisfactory to Agent and the Lenders.

46



--------------------------------------------------------------------------------



 



     (h) Pro Forma Balance Sheet. Borrower shall have delivered to Agent a
balance sheet (adjusted to give effect to the transactions contemplated by the
ICT Group Acquisition Documents) for the month ending September 30, 2009, to be
in form and substance satisfactory to Agent.
     (i) Borrower Investment Policy. Borrower shall have delivered to Agent a
copy of the Borrower Investment Policy as in effect on the Closing Date.
     (j) Advertising Permission Letter. Borrower shall have delivered to Agent
an advertising permission letter, authorizing Agent to publicize the transaction
and specifically to use the name of Borrower in connection with “tombstone”
advertisements in one or more publications selected by Agent.
     (k) Agent Fee Letter, Closing Fee Letter and Other Fees. Borrower shall
have (i) executed and delivered to Agent, the Agent Fee Letter and paid to
Agent, for its sole account, the fees stated therein, (ii) executed and
delivered to Agent, the Closing Fee Letter and paid to Agent, for the benefit of
the Lenders, the fees stated therein, and (iii) paid all legal fees and expenses
of Agent in connection with the preparation and negotiation of the Loan
Documents.
     (l) Existing Credit Agreement. Borrower shall terminate the Credit
Agreement among Borrower, KeyBank, as agent, and the lenders party thereto,
dated as of March 30, 2009, simultaneously with the funding of the first Credit
Event, which termination shall be deemed to occur upon payment in full of all of
the Indebtedness outstanding thereunder.
     (m) Closing Certificate. Borrower shall have delivered to Agent and the
Lenders an officer’s certificate certifying that, as of the Closing Date,
(i) all conditions precedent set forth in this Article IV have been satisfied,
(ii) no Default or Event of Default exists nor immediately after the first
Credit Event will exist, (iii) each of the representations and warranties
contained in Article VI hereof are true and correct in all material respects as
of the Closing Date, (iv) the ICT Group Acquisition has been consummated, or
will be consummated substantially contemporaneously with the making of the first
Credit Event, in accordance with the terms of the ICT Group Acquisition
Documents, (v) the total Consideration for the ICT Group Acquisition does not
(or will not upon the consummation of the ICT Group Acquisition) exceed the
amount required to be paid under the ICT Group Acquisition Documents, and
(vi) all board of directors, shareholder, governmental and third party approvals
(including, without limitation, Hart-Scott Rodino approval) necessary in
connection with the ICT Group Acquisition, this Agreement and the continuing
operations of the Companies, taking into account the ICT Group Acquisition, have
been obtained.
     (n) Letter of Direction. Borrower shall have delivered to Agent a letter of
direction authorizing Agent, on behalf of the Lenders, to disburse the proceeds
of the Loans, which letter of direction includes the authorization to transfer
funds under this Agreement and the wire instructions that set forth the
locations to which such funds shall be sent.

47



--------------------------------------------------------------------------------



 



     (o) No Material Adverse Change. No material adverse change, in the opinion
of Agent, shall have occurred in the financial condition, operations or
prospects of the Companies taken as a whole since September 30, 2009.
     (p) Miscellaneous. Borrower shall have provided to Agent and the Lenders
such other items and shall have satisfied such other conditions as may be
reasonably required by Agent or the Lenders.
     Section 4.3. Post-Closing Conditions.
     (a) ICT Group Acquisition Documents. No later than February 8, 2010 (as
such date may be extended by Agent in writing to a date no later than
February 11, 2010), Borrower shall have provided to Agent (i) copies of the
fully executed ICT Group Acquisition Documents, certified by a Financial Officer
as true and complete; (ii) a copy of the Articles or Certificate of Merger
relating to the merger of SH Merger Subsidiary I, Inc. with and into ICT Group,
in the form previously provided to Agent, bearing the date stamp or other
evidence of recordation of the Secretary of State of the Commonwealth of
Pennsylvania; (iii) a copy of the Articles or Certificate of Merger relating to
the merger of ICT Group with and into Sykes Acquisition, LLC, in the form
previously provided to Agent, bearing the date stamp or other evidence of
recordation of the Secretary of State of the Commonwealth of Pennsylvania; and
(iv) a copy of the Articles or Certificate of Merger relating to the merger of
ICT Group with and into Sykes Acquisition, LLC, in the form previously provided
to Agent, bearing the date stamp or other evidence of recordation of the
Secretary of State of the State of Florida.
     (b) ICT Group Existing Credit Agreement. No later than February 7, 2010,
unless otherwise agreed to by Agent in writing, Borrower shall have provided to
Agent evidence that ICT Group has terminated the commitments established
pursuant to the Amended and Restated Credit Agreement, dated as of June 24,
2005, among ICT Group, the guarantors named therein, the lenders named therein,
and Bank of America, N.A., and paid in full of all of the Indebtedness
outstanding thereunder.
     (c) ICT Group Financing Statements. No later than February 26, 2010, unless
otherwise agreed to by Agent in writing, Borrower shall have provided to Agent
Uniform Commercial Code termination statements reflecting termination of all
financing statements previously filed by any Person on the assets of ICT Group
and any subsidiary of ICT Group and not expressly permitted pursuant to
Section 5.9 hereof.
     (d) Amendment to Schedules after the ICT Group Acquisition. No later than
February 12, 2010, unless otherwise agreed to by Agent in writing, Borrower
shall have provided to Agent an updated Schedule 1 (Guarantors of Payment),
Schedule 2 (Pledged Securities), Schedule 6.1 (Corporate Existence;
Subsidiaries; Foreign Qualification), and Schedule 6.15 (Material Agreements),
which in each case shall have been updated to take into account the ICT Group
Acquisition and shall be in form and substance acceptable to Agent. Upon the
acceptance by Agent of such schedules, this Agreement shall be automatically
amended to delete Schedule 1, Schedule 2, Schedule 6.1, and Schedule 6.15
attached hereto and to insert in place thereof, respectively, the new
Schedule 1, Schedule 2, Schedule 6.1, and Schedule 6.15.

48



--------------------------------------------------------------------------------



 



ARTICLE V. COVENANTS
     Section 5.1. Insurance. Each Company shall (a) maintain insurance to such
extent and against such hazards and liabilities as is commonly maintained by
Persons similarly situated; and (b) within ten days of any Lender’s written
request, furnish to such Lender such information about such Company’s insurance
as that Lender may from time to time reasonably request, which information shall
be prepared in form and detail satisfactory to such Lender and certified by a
Financial Officer of such Company.
     Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in
each case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206-207) or any comparable provisions, including those under foreign
laws with respect to employee source deductions, obligations and employer
obligations to its employees; and (c) all of its other material obligations
calling for the payment of money (except only those so long as and to the extent
that the same shall be contested in good faith and for which adequate provisions
have been established in accordance with GAAP) before such payment becomes
overdue.
     Section 5.3. Financial Statements and Information.
     (a) Quarterly Financials. Borrower shall deliver to Agent and the Lenders,
within forty-five (45) days after the end of each of the first three quarterly
periods of each fiscal year of Borrower, an unaudited condensed Consolidated
balance sheet of the Companies as of the end of such period and the related
unaudited Consolidated statements of operations and cash flow for the quarter
and fiscal year to date periods, all prepared on a Consolidated basis, in
accordance with GAAP, and in form and detail satisfactory to Agent and the
Lenders and certified by a Financial Officer.
     (b) Annual Audit Report. Borrower shall deliver to Agent and the Lenders,
within ninety (90) days after the end of each fiscal year of Borrower, a copy of
the audited Consolidated balance sheet of the Companies as of the end of such
fiscal year and the related Consolidated statements of operations, changes in
shareholders’ equity and cash-flow (together with all footnotes thereto) for
such year, all prepared on a Consolidated basis, in accordance with GAAP, and in
form and detail satisfactory to Agent and the Lenders and certified by an
unqualified opinion of an independent public accountant satisfactory to Agent,
which report shall include balance sheets and statements of income (loss),
stockholders’ equity and cash-flow for that period.

49



--------------------------------------------------------------------------------



 



     (c) Compliance Certificate. Borrower shall deliver to Agent and the
Lenders, concurrently with the delivery of the financial statements set forth in
subsections (a) and (b) above, a Compliance Certificate.
     (d) Management Report. Borrower shall deliver to Agent and the Lenders,
concurrently with the delivery of the quarterly and annual financial statements
set forth in subsections (a) and (b) above, a copy of any management report,
letter or similar writing furnished to the Companies by Borrower’s independent
outside auditors in respect of the Companies’ systems, operations, financial
condition or properties.
     (e) Pro-Forma Projections. Borrower shall deliver to Agent and the Lenders,
within forty-five (45) days after the end of each fiscal year of Borrower,
annual pro-forma projections of the Companies for the then current fiscal year,
to be in a form consistent with the past practices of Borrower.
     (f) Shareholder and SEC Documents. Borrower shall deliver to Agent and the
Lenders, as soon as available, copies of all notices, reports, definitive proxy
or other statements and other documents sent by Borrower to its shareholders, to
the holders of any of its debentures or bonds or the trustee of any indenture
securing the same or pursuant to which they are issued, or sent by Borrower (in
final form) to any securities exchange or over the counter authority or system,
or to the SEC or any similar federal agency having regulatory jurisdiction over
the issuance of Borrower’s securities.
     (g) Financial Information of the Companies. Borrower shall deliver to Agent
and the Lenders, within ten days of the written request of Agent or any Lender,
such other information about the financial condition, properties and operations
of any Company as may from time to time be reasonably requested, which
information shall be submitted in form and detail satisfactory to Agent and the
Lenders and certified by a Financial Officer of the Company or Companies in
question.
     Section 5.4. Financial Records. Each Company shall at all times maintain
true and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon notice to such Company) permit Agent or any
Lender, or any representative of Agent or such Lender, to examine such Company’s
books and records and to make excerpts therefrom and transcripts thereof.
     Section 5.5. Franchises; Change in Business.
     (a) Each Company (other than a Dormant Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof.

50



--------------------------------------------------------------------------------



 



     (b) No Company shall engage in any business if, as a result thereof, the
general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date.
     Section 5.6. ERISA Pension and Benefit Plan Compliance.
     (a) Generally. No Company shall incur any material accumulated funding
deficiency within the meaning of ERISA, or any material liability to the PBGC,
established thereunder in connection with any ERISA Plan. Borrower shall furnish
to Agent and the Lenders (i) as soon as possible and in any event within thirty
(30) days after any Company knows or has reason to know that any Reportable
Event with respect to any ERISA Plan has occurred, a statement of a Financial
Officer of such Company, setting forth details as to such Reportable Event and
the action that such Company proposes to take with respect thereto, together
with a copy of the notice of such Reportable Event given to the PBGC if a copy
of such notice is available to such Company, and (ii) promptly after receipt
thereof, a copy of any notice such Company, or any member of the Controlled
Group may receive from the PBGC or the Internal Revenue Service with respect to
any ERISA Plan administered by such Company; provided that this latter clause
shall not apply to notices of general application promulgated by the PBGC or the
Internal Revenue Service. Borrower shall promptly notify Agent of any material
taxes assessed, proposed to be assessed or that Borrower has reason to believe
may be assessed against a Company by the Internal Revenue Service with respect
to any ERISA Plan. As used in this Section 5.6(a), “material” means the measure
of a matter of significance that shall be determined as being an amount equal to
five percent (5%) of Consolidated Net Worth. As soon as practicable, and in any
event within twenty (20) days, after any Company shall become aware that an
ERISA Event shall have occurred, such Company shall provide Agent with notice of
such ERISA Event with a certificate by a Financial Officer of such Company
setting forth the details of the event and the action such Company or another
Controlled Group member proposes to take with respect thereto. Borrower shall,
at the request of Agent or any Lender, deliver or cause to be delivered to Agent
or such Lender, as the case may be, true and correct copies of any documents
relating to the ERISA Plan of any Company.
     (b) Foreign Pension Plans and Benefit Plans.
     (i) For each existing, or hereafter adopted, Foreign Pension Plan and
Foreign Benefit Plan, Borrower and any appropriate Foreign Subsidiary shall in a
timely fashion comply with and perform in all material respects all of its
obligations under and in respect of such Foreign Pension Plan or Foreign Benefit
Plan, including under any funding agreements and all applicable laws (including
any fiduciary, funding, investment and administration obligations).
     (ii) All employer or employee payments, contributions or premiums required
to be remitted, paid to or in respect of each Foreign Pension Plan or Foreign
Benefit Plan shall be paid or remitted by Borrower and any appropriate Foreign
Subsidiary in a timely fashion in accordance with the terms thereof, any funding
agreements and all applicable laws.

51



--------------------------------------------------------------------------------



 



     (iii) Borrower and any appropriate Foreign Subsidiary shall deliver to
Agent (A) if requested by Agent, copies of each annual and other return, report
or valuation with respect to each Foreign Pension Plan as filed with any
applicable Governmental Authority; and (B) promptly after receipt thereof, a
copy of any material direction, order, notice, ruling or opinion that Borrower
and any appropriate Foreign Subsidiary may receive from any applicable
Governmental Authority with respect to any Foreign Pension Plan.
     Section 5.7. Financial Covenants.
     (a) Leverage Ratio. Borrower shall not suffer or permit at any time the
Leverage Ratio to be greater than 2.25 to 1.00.
     (b) Interest Coverage Ratio. Borrower shall not suffer or permit at any
time the Interest Coverage Ratio to be less than 3.00 to 1.00.
     (c) Capital Expenditures. The Companies shall not invest in Consolidated
Capital Expenditures more than an aggregate amount equal to:
     (i) Eighty Million Dollars ($80,000,000) during the 2010 fiscal year of
Borrower; and
     (ii) during the 2011 fiscal year of Borrower, and during each fiscal year
of Borrower thereafter, an amount equal to:
     (A) Eighty-Five Million Dollars ($85,000,000); plus
     (B) the lesser of (1) Thirty Million Dollars ($30,000,000), or (2) the
difference between the amount of Consolidated Capital Expenditures permitted
pursuant to this Section 5.7(c) during the previous fiscal year of Borrower, and
the actual amount of Consolidated Capital Expenditures made during the previous
fiscal year of Borrower.
Notwithstanding anything herein to the contrary, the Companies shall not be
required to comply with this Section 5.7(c) after the Term Loan is paid in full.
     Section 5.8. Borrowing. No Company shall create, incur or have outstanding
any Indebtedness of any kind; provided that this Section 5.8 shall not apply to
the following:
     (a) the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;
     (b) any loans granted to or Capitalized Lease Obligations entered into by
any Credit Party for the purchase or lease of fixed assets (and refinancings of
such loans or Capitalized Lease Obligations), which loans and Capitalized Lease
Obligations shall only be secured by the fixed assets being purchased or leased,
so long as the aggregate principal amount of all such

52



--------------------------------------------------------------------------------



 



loans and Capitalized Lease Obligations for all Credit Parties shall not exceed
Five Million Dollars ($5,000,000) at any time outstanding;
     (c) any loans granted to or Capitalized Lease Obligations entered into by
any Foreign Subsidiary for the purchase or lease of fixed assets (and
refinancings of such loans or Capitalized Lease Obligations), which loans and
Capitalized Lease Obligations shall only be secured by the fixed assets being
purchased, so long as the aggregate principal amount of all such loans and
Capitalized Lease Obligations for all Foreign Subsidiaries shall not exceed Ten
Million Dollars ($10,000,000) at any time outstanding;
     (d) the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 5.8, as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date);
     (e) loans to a Company from a Company so long as each such Company is a
Credit Party;
     (f) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;
     (g) Permitted Foreign Subsidiary Loans, Guaranties and Investments;
     (h) Indebtedness of Sykes Bermuda pursuant to the Sykes Bermuda Credit
Agreement; and
     (i) in addition to the Indebtedness permitted pursuant subsection
(h) hereof, unsecured Indebtedness of a Foreign Subsidiary, so long as the
aggregate principal amount of all such Indebtedness for all Foreign Subsidiaries
shall not exceed Ten Million Dollars ($10,000,000) at any time outstanding.
     Section 5.9. Liens. No Company shall create, assume or suffer to exist
(upon the happening of a contingency or otherwise) any Lien upon any of its
property or assets, whether now owned or hereafter acquired; provided that this
Section 5.9 shall not apply to the following:
     (a) Liens for taxes not yet due or that are being actively contested in
good faith by appropriate proceedings and for which adequate reserves shall have
been established in accordance with GAAP;
     (b) other statutory or common law Liens incidental to the conduct of its
business or the ownership of its property and assets that (i) were not incurred
in connection with the borrowing of money or the obtaining of advances or
credit, and (ii) do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business;

53



--------------------------------------------------------------------------------



 



     (c) Liens on property or assets of a Subsidiary to secure obligations of
such Subsidiary to a Credit Party;
     (d) any Lien granted to Agent, for the benefit of the Lenders;
     (e) purchase money Liens on fixed assets securing the loans and capitalized
leases pursuant to Section 5.8(b) or (c) hereof, provided that such Lien is
limited to the purchase price and only attaches to the property being acquired;
     (f) the Liens existing on the Closing Date as set forth in Schedule 5.9
hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of debt secured thereby shall
not be increased;
     (g) easements or other minor defects or irregularities in title of real
property not interfering in any material respect with the use of such property
in the business of any Company; or
     (h) any Lien on fixed assets owned by a Company as a result of an
Acquisition permitted pursuant to Section 5.13 hereof, so long as (i) such Lien
was not created at the time of or in contemplation of such Acquisition, and
(ii) such Lien is released within ninety (90) days after such Acquisition
(unless Borrower shall have obtained the prior written consent of Agent and the
Required Lenders).
No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit Agent or the
Lenders from acquiring a security interest, mortgage or other Lien on, or a
collateral assignment of, any of the property or assets of such Company.
     Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non-compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.
     Section 5.11. Investments, Loans and Guaranties. No Company shall, without
the prior written consent of Agent and the Required Lenders, (a) create, acquire
or hold any Subsidiary, (b) make or hold any investment in any stocks, bonds or
securities of any kind, (c) be or become a party to any joint venture or other
partnership, (d) make or keep outstanding any advance or loan to any Person, or
(e) be or become a Guarantor of any kind (other than a Guarantor of Payment
under the Loan Documents); provided that this Section 5.11 shall not apply to
the following:
     (i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

54



--------------------------------------------------------------------------------



 



     (ii) any investment in direct obligations of the United States of America
or in certificates of deposit issued by a member bank (having capital resources
in excess of Five Hundred Million Dollars ($500,000,000)) of the Federal Reserve
System;
     (iii) any investment in commercial paper or securities that at the time of
such investment is assigned the highest quality rating in accordance with the
rating systems employed by either Moody’s or Standard & Poor’s, or any other
investment made according to the Borrower Investment Policy;
     (iv) the holding of each of the Subsidiaries listed on Schedule 6.1 hereto,
and the creation, acquisition and holding of any new Subsidiary after the
Closing Date so long as such new Subsidiary shall have been created, acquired or
held in accordance with the terms and conditions of this Agreement;
     (v) loans to, investments in and guaranties of the Indebtedness of, a
Company from or by a Company so long as each such Company is a Credit Party;
     (vi) any Permitted Investment or Permitted Foreign Subsidiary Loans,
Guaranties and Investments, so long as no Default or Event of Default shall then
exist or would result therefrom;
     (vii) the loans from Borrower (A) to certain shareholders of Shanghai
Pintian Information Technology Service Co., Ltd, in an aggregate principal
amount not to exceed One Hundred Twenty-Four Thousand Dollars ($124,000) at any
time outstanding, and (B) to certain shareholders of Guangzhou Pin Duo
Information Technology Service Co. Ltd., in an aggregate principal amount not to
exceed One Hundred Twenty-Five Thousand Dollars ($125,000) at any time
outstanding; or
     (viii) the holding of any stock that has been acquired pursuant to an
Acquisition permitted by Section 5.13 hereof.
     Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate
or consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:
     (a) a Domestic Subsidiary may merge with (i) Borrower (provided that
Borrower shall be the continuing or surviving Person) or (ii) any one or more
Guarantors of Payment;
     (b) a Domestic Subsidiary may sell, lease, transfer or otherwise dispose of
any of its assets to (i) Borrower or (ii) any Guarantor of Payment;
     (c) a Domestic Subsidiary (other than a Credit Party) may merge with or
sell, lease, transfer or otherwise dispose of any of its assets to any other
Domestic Subsidiary;

55



--------------------------------------------------------------------------------



 



     (d) a Foreign Subsidiary may merge or amalgamate with a Credit Party
provided that a Credit Party, or if applicable, Borrower, shall be the
continuing or surviving Person;
     (e) a Foreign Subsidiary may sell, lease, transfer or otherwise dispose of
any of its assets to a Credit Party or any other Foreign Subsidiary;
     (f) a Company may sell, lease, transfer or otherwise dispose of any assets
that are obsolete or no longer useful or no longer used in such Company’s
business; and
     (g) Acquisitions may be effected in accordance with the provisions of
Section 5.13 hereof.
     Section 5.13. Acquisitions. No Company shall effect an Acquisition;
provided that a Credit Party may effect an Acquisition so long as:
     (a) such Acquisition is the ICT Group Acquisition, so long as the aggregate
Consideration paid or to be payable for such Acquisition does not exceed the
amount required to be paid under the ICT Group Acquisition Documents; or
     (b) such Acquisition meets all of the following requirements:
     (i) in the case of a merger, amalgamation or other combination including
Borrower, Borrower shall be the surviving entity;
     (ii) in the case of a merger, amalgamation or other combination including a
Credit Party (other than Borrower), a Credit Party shall be the surviving
entity;
     (iii) the business to be acquired shall be similar to the lines of business
of the Companies;
     (iv) the Companies shall be in full compliance with the Loan Documents both
prior to and after giving pro forma effect to such Acquisition;
     (v) no Default or Event of Default shall exist prior to or after giving pro
forma effect to such Acquisition;
     (vi) such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired;
     (vii) the Liquidity Amount shall be no less than Twenty-Five Million
Dollars ($25,000,000) after giving effect to each such Acquisition;
     (viii) the aggregate amount of Consideration (exclusive of the issuance of
equity) shall not exceed (i) Fifty Million Dollars ($50,000,000) for each such

56



--------------------------------------------------------------------------------



 



Acquisition, and (ii) One Hundred Million Dollars ($100,000,000) for all
Acquisitions (excluding the ICT Group Acquisition) by the Companies in a
twelve-month period; and
     (ix) the aggregate amount of Consideration (including the issuance of
equity securities) for each such Acquisition shall not exceed One Hundred Fifty
Million Dollars ($150,000,000).
     Section 5.14. Notice. Borrower shall cause a Financial Officer to promptly
notify Agent and the Lenders, in writing, whenever:
     (a) a Default or Event of Default may occur hereunder or any representation
or warranty made in Article VI hereof or elsewhere in this Agreement or in any
Related Writing may for any reason cease in any material respect to be true and
complete; or
     (b) Borrower learns of a litigation or proceeding against Borrower before a
court, administrative agency or arbitrator that, if successful, might have a
Material Adverse Effect.
     Section 5.15. Restricted Payments. No Company shall make or commit itself
to make any Restricted Payment at any time, except that, if no Default or Event
of Default shall then exist or, after giving pro forma effect to such payment,
thereafter shall begin to exist, the Companies may make Capital Distributions.
     Section 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise. Borrower shall furnish to Agent and the
Lenders, promptly after receipt thereof, a copy of any notice such Company may
receive from any Governmental Authority or private Person, or otherwise, that
any material litigation or proceeding pertaining to any environmental, health or
safety matter has been filed or is threatened against such Company, any real
property in which such Company holds any interest or any past or present
operation of such Company. No Company shall allow the release or disposal of
hazardous waste, solid waste or other wastes on, under or to any real property
in which any Company holds any ownership interest or performs any of its
operations, in violation of any Environmental Law. As used in this Section 5.16,
“litigation or proceeding” means any demand, claim, notice, suit, suit in equity
action, administrative action, investigation or inquiry whether brought by any
Governmental Authority or private Person, or otherwise. Borrower shall defend,
indemnify and hold Agent and the Lenders harmless against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including attorneys’ fees) arising out of or resulting from the noncompliance
of any Company with any Environmental Law. Such indemnification shall survive
any termination of this Agreement.
     Section 5.17. Affiliate Transactions. No Company shall, directly or
indirectly, enter into or permit to exist any transaction (including, without
limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate (other than a

57



--------------------------------------------------------------------------------



 



Company that is a Credit Party or a Foreign Subsidiary) on terms that shall be
less favorable to such Company than those that might be obtained at the time in
a transaction with a Person that is not an Affiliate; provided that the
foregoing shall not prohibit the payment of customary and reasonable directors’
fees to directors who are not employees of a Company or an Affiliate.
     Section 5.18. Use of Proceeds. Borrower’s use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies, for the refinancing of existing Indebtedness and for Acquisitions
permitted hereunder.
     Section 5.19. Subsidiary Guaranties and Pledge of Stock or Other Ownership
Interest.
     (a) Guaranties. Each Domestic Subsidiary (that is not a Dormant Subsidiary)
created, acquired or held subsequent to the Closing Date, shall promptly execute
and deliver to Agent, for the benefit of the Lenders, a Guaranty of Payment of
all of the Obligations, such agreement to be prepared by Agent and in form and
substance acceptable to Agent, along with any such other supporting
documentation, corporate governance and authorization documents, and an opinion
of counsel as may be deemed necessary or advisable by Agent.
     (b) Pledge of Stock or Other Ownership Interest. With respect to the
creation or acquisition of a first-tier Foreign Subsidiary of Borrower or a
Domestic Subsidiary, Borrower shall (i) deliver to Agent, for the benefit of the
Lenders, a Pledge Agreement executed by the appropriate Credit Party,
(ii) deliver to Agent, pursuant to such Pledge Agreement, sixty-five percent
(65%) of the voting shares of stock or other voting equity interests owned by
such Credit Party and one hundred percent (100%) of all non-voting shares of
stock or other non-voting equity interests owned by such Credit Party, and
(iii) deliver to Agent, for the benefit of the Lenders, the outstanding shares
certificates (or other evidence of equity) evidencing such pledged ownership
interest.
     (c) Perfection or Registration of Interest in Foreign Shares. With respect
to any foreign shares pledged to Agent, for the benefit of the Lenders, on or
after the Closing Date, Agent shall at all times, in the discretion of Agent or
the Required Lenders, have the right to perfect, at Borrower’s cost, payable
upon request therefor (including, without limitation, any foreign counsel, or
foreign notary, filing, registration or similar, fees, costs or expenses), its
security interest in such shares in the respective foreign jurisdiction. Such
perfection may include the requirement that the applicable Company promptly
execute and deliver to Agent a separate pledge document (prepared by Agent and
in form and substance satisfactory to Agent), covering such equity interests,
that conforms to the requirements of the applicable foreign jurisdiction,
together with an opinion of local counsel as to the perfection of the security
interest provided for therein, and all other documentation necessary or
desirable to effect the foregoing and to permit Agent to exercise any of its
rights and remedies in respect thereof.
     (d) Pledge of Intercompany Notes. Notwithstanding anything in this
Section 5.19 to the contrary, in the event that the Agent determines, in its
sole discretion, that the registration or perfection of any of the pledges
pursuant to subsection (c) above under the laws of a foreign jurisdiction is
impractical or cost prohibitive, then Agent may (i) forego registration or
perfection of such interest in such foreign jurisdiction, and (ii) if desirable,
in its sole discretion and with

58



--------------------------------------------------------------------------------



 



the concurrence of Borrower, take a pledge on, and delivery of, any Intercompany
Note owing from such Foreign Subsidiary and its Subsidiaries. To the extent
Borrower shall, pursuant to this Section 5.19(d), have delivered an Intercompany
Note to Agent, for the benefit of the Lenders, in lieu of any foreign shares,
Borrower shall have the right to request the return of such Intercompany Note
from Agent if (A) no Default or Event of Default shall have occurred, and
(B) Borrower shall have pledged the appropriate foreign shares to Agent, in form
and substance satisfactory to Agent.
     Section 5.20. Restrictive Agreements. Except as set forth in this
Agreement, Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(a) make, directly or indirectly, any Capital Distribution to Borrower,
(b) make, directly or indirectly, loans or advances or capital contributions to
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in leases or other agreements entered in the ordinary
course of business and consistent with past practices, or (iii) customary
restrictions in security agreements or mortgages securing Indebtedness, or
capital leases, of a Company to the extent such restrictions shall only restrict
the transfer of the property subject to such security agreement, mortgage or
lease.
     Section 5.21. Other Covenants and Provisions. In the event that any Company
shall enter into, or shall have entered into, any Material Indebtedness
Agreement, wherein the financial covenants contained therein shall be more
restrictive than the financial covenants set forth herein, then the Companies
shall immediately be bound hereunder (without further action) by such more
restrictive financial covenants with the same force and effect as if such
financial covenants were written herein. In addition to the foregoing, Borrower
shall provide prompt written notice to Agent of the creation or existence of any
Material Indebtedness Agreement that has such more restrictive provisions, and
shall, within fifteen (15) days thereafter (if requested by Agent), execute and
deliver to Agent an amendment to this Agreement that incorporates such more
restrictive provisions, with such amendment to be in form and substance
satisfactory to Agent.
     Section 5.22. Pari Passu Ranking. The Obligations shall, and Borrower shall
take all necessary action to ensure that the Obligations shall, at all times,
rank at least pari passu in right of payment with all other senior unsecured
Indebtedness of Borrower.
     Section 5.23. Guaranty Under Material Indebtedness Agreement. No Company
shall be or become a Guarantor or primary obligor of the Indebtedness incurred
pursuant to any Material Indebtedness Agreement unless such Company shall also
be Borrower or a Guarantor of Payment under this Agreement prior to or
concurrently therewith.
     Section 5.24. Amendment of Organizational Documents. No Company shall amend
its Organizational Documents to change its name or state, province or other
jurisdiction of organization, or otherwise amend its Organizational Documents in
any manner adverse to the

59



--------------------------------------------------------------------------------



 



Lenders, without the prior written consent of Agent, which consent shall not be
unreasonably withheld or delayed.
     Section 5.25. Further Assurances. Borrower shall, and shall cause each
other Credit Party to, promptly upon request by Agent, or the Required Lenders
through Agent, (a) correct any material defect or error that may be discovered
in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments related to the Pledged Securities
or the Intercompany Notes as Agent, or the Required Lenders through Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
     Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing, and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions where the character of its property or its business activities
makes such qualification necessary, except where a failure to so qualify would
not reasonably be expected to have a Material Adverse Effect. Schedule 6.1
hereto sets forth, as of the Closing Date (or, if Schedule 6.1 has been amended,
as of the date of such amendment), each Subsidiary of Borrower (and whether such
Subsidiary is a Dormant Subsidiary), its state (or jurisdiction) of formation,
its relationship to Borrower, including the percentage of each class of stock or
other equity interest owned by a Company, each Person that owns the stock or
other equity interest of each Company, the location of its chief executive
office and its principal place of business. Borrower, directly or indirectly,
owns all of the equity interests of each of its Subsidiaries (excluding
directors’ qualifying shares and, in the case of Foreign Subsidiaries, other
nominal amounts of shares held by a Person other than a Company).
     Section 6.2. Corporate Authority. Each Credit Party has the right and power
and is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms. The execution, delivery and performance
of the Loan Documents do not conflict with, result in a breach in any of the
provisions of, constitute a default under, or result in the creation of a Lien
(other than Liens permitted under Section 5.9 hereof) upon any assets or
property of any Company under the provisions of, such Company’s Organizational
Documents or any material agreement to which such Company is a party.
     Section 6.3. Compliance with Laws and Contracts. Each Company:

60



--------------------------------------------------------------------------------



 



     (a) holds permits, certificates, licenses, orders, registrations,
franchises, authorizations, and other approvals from any Governmental Authority
necessary for the conduct of its business and is in compliance, in all material
respects, with all applicable laws relating thereto;
     (b) is in compliance, in all material respects, with all federal, state,
local, or foreign applicable statutes, rules, regulations, and orders including,
without limitation, those relating to environmental protection, occupational
safety and health, and equal employment practices;
     (c) is not in violation of or in default under any material agreement to
which it is a party or by which its assets are subject or bound;
     (d) has ensured that no Person who owns a controlling interest in a Company
or otherwise controls a Company (other than Borrower) and no executive officer
or director of Borrower is (i) listed on the Specially Designated Nationals and
Blocked Person List maintained by the Office of Foreign Assets Control (“OFAC”),
Department of the Treasury, or any other similar lists maintained by OFAC
pursuant to any authorizing statute, executive order or regulation, or (ii) a
Person designated under Section 1(b), (c) or (d) of Executive Order No. 13224
(September 23, 2001), any related enabling legislation or any other similar
executive orders;
     (e) is in compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations; and
     (f) is in compliance with the Patriot Act.
     Section 6.4. Litigation and Administrative Proceedings. Except as disclosed
on Schedule 6.4 hereto, there are (a) no lawsuits, actions, investigations,
examinations or other proceedings pending or, to the knowledge of Borrower,
threatened against any Company, or in respect of which any Company may have any
liability, in any court or before or by any Governmental Authority, arbitration
board, or other tribunal that could reasonably be expected to have a Material
Adverse Effect, (b) no orders, writs, injunctions, judgments, or decrees of any
court or Governmental Authority to which any Company is a party or by which the
property or assets of any Company are bound that could reasonably be expected to
have a Material Adverse Effect, and (c) no grievances, disputes, or
controversies outstanding with any union or other organization of the employees
of any Company, or threats of work stoppage, strike, or pending demands for
collective bargaining that could reasonably be expected to have a Material
Adverse Effect.
     Section 6.5. Title to Assets. Each Company has good title to and ownership
of all property it purports to own, which property is free and clear of all
Liens, except those permitted under Section 5.9 hereof.
     Section 6.6. Liens and Security Interests. On and after the Closing Date,
except for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will
be no U.C.C. Financing Statement or similar notice of Lien outstanding covering
any personal property of any Company;

61



--------------------------------------------------------------------------------



 



(b) there is and will be no mortgage outstanding covering any real property of
any Company; and (c) no real or personal property of any Company is subject to
any Lien of any kind. No Company has entered into any contract or agreement
(other than a contract or agreement entered into in connection with the purchase
or lease of fixed assets that prohibits Liens on such fixed assets) that exists
on or after the Closing Date that would prohibit Agent or the Lenders from
acquiring a Lien on, or a collateral assignment of, any of the property or
assets of any Company.
     Section 6.7. Tax Returns. All federal, state, provincial and local tax
returns and other reports required by law to be filed in respect of the income,
business, properties and employees of each Company have been filed (or extended
as permitted by applicable law) and all taxes, assessments, fees and other
governmental charges that are due and payable have been paid, except as
otherwise permitted herein. The provision for taxes on the books of each Company
is adequate for all years not closed by applicable statutes and for the current
fiscal year.
     Section 6.8. Environmental Laws. Each Company is in material compliance
with all Environmental Laws, including, without limitation, all Environmental
Laws in all jurisdictions in which any Company owns or operates, or has owned or
operated, a facility or site, arranges or has arranged for disposal or treatment
of hazardous substances, solid waste or other wastes, accepts or has accepted
for transport any hazardous substances, solid waste or other wastes or holds or
has held any interest in real property or otherwise. No litigation or proceeding
arising under, relating to or in connection with any Environmental Law or
Environmental Permit is pending or, to the best knowledge of each Company,
threatened, against any Company, any real property in which any Company holds or
has held an interest or any past or present operation of any Company. No
material release, threatened release or disposal of hazardous waste, solid waste
or other wastes is occurring, or has occurred (other than those that are
currently being remediated in accordance with Environmental Laws), on, under or
to any real property in which any Company holds any interest or performs any of
its operations, in violation of any Environmental Law. As used in this Section
6.8, “litigation or proceeding” means any demand, claim, notice, suit, suit in
equity, action, administrative action, investigation or inquiry whether brought
by any Governmental Authority or private Person, or otherwise.
     Section 6.9. Continued Business. There exists no actual, pending, or, to
Borrower’s knowledge, any threatened termination, cancellation or material
limitation of, or any materially adverse modification or change in the business
relationship of any Company and any customer or supplier, or any group of
customers or suppliers, whose purchases or supplies, individually or in the
aggregate, would have a Material Adverse Effect, and there exists no present
condition or state of facts or circumstances that would have a Material Adverse
Effect or prevent a Company from conducting such business or the transactions
contemplated by this Agreement in substantially the same manner in which it was
previously conducted.
     Section 6.10. Employee Benefits Plans.
     (a) US Employee Benefit Plans. Schedule 6.10 hereto identifies each ERISA
Plan as of the Closing Date. No ERISA Event has occurred or is expected to occur
with respect to an ERISA Plan. Full payment has been made of all amounts that a
Controlled Group member is required, under applicable law or under the governing
documents, to have paid as a contribution

62



--------------------------------------------------------------------------------



 



to or a benefit under each ERISA Plan. The liability of each Controlled Group
member with respect to each ERISA Plan has been fully funded based upon
reasonable and proper actuarial assumptions, has been fully insured, or has been
fully reserved for on its financial statements. No changes have occurred or are
expected to occur that would cause a material increase in the cost of providing
benefits under the ERISA Plan. With respect to each ERISA Plan that is intended
to be qualified under Code Section 401(a), (i) the ERISA Plan and any associated
trust operationally comply with the applicable requirements of Code
Section 401(a); (ii) the ERISA Plan and any associated trust have been amended
to comply with all such requirements as currently in effect, other than those
requirements for which a retroactive amendment can be made within the “remedial
amendment period” available under Code Section 401(b) (as extended under
Treasury Regulations and other Treasury pronouncements upon which taxpayers may
rely); (iii) the ERISA Plan and any associated trust have received a favorable
determination letter from the Internal Revenue Service stating that the ERISA
Plan qualifies under Code Section 401(a), that the associated trust qualifies
under Code Section 501(a) and, if applicable, that any cash or deferred
arrangement under the ERISA Plan qualifies under Code Section 401(k), unless the
ERISA Plan was first adopted at a time for which the above-described “remedial
amendment period” has not yet expired; (iv) the ERISA Plan currently satisfies
the requirements of Code Section 410(b), without regard to any retroactive
amendment that may be made within the above-described “remedial amendment
period”; and (v) no contribution made to the ERISA Plan is subject to an excise
tax under Code Section 4972. With respect to any Pension Plan, the “accumulated
benefit obligation” of Controlled Group members with respect to the Pension Plan
(as determined in accordance with Statement of Accounting Standards No. 87,
“Employers’ Accounting for Pensions”) does not exceed the fair market value of
Pension Plan assets.
     (b) Foreign Pension Plan and Benefit Plans. As of the Closing Date,
Schedule 6.10 hereto lists all Foreign Benefit Plans and Foreign Pension Plans
currently maintained or contributed to by Borrower and any appropriate Foreign
Subsidiaries. The Foreign Pension Plans are duly registered under all applicable
laws which require registration. Borrower and any appropriate Foreign
Subsidiaries have complied with and performed all of its obligations under and
in respect of the Foreign Pension Plans and Foreign Benefit Plans under the
terms thereof, any funding agreements and all applicable laws (including any
fiduciary, funding, investment and administration obligations) except to the
extent as would not reasonably be expected to have a Material Adverse Effect.
All employer and employee payments, contributions or premiums to be remitted,
paid to or in respect of each Foreign Pension Plan or Foreign Benefit Plan have
been paid in a timely fashion in accordance with the terms thereof, any funding
agreement and all applicable laws except to the extent the failure to do so
would not reasonably be expected to have a Material Adverse Effect. There are no
outstanding actions or suits concerning the assets of the Foreign Pension Plans
or the Foreign Benefit Plans. Each of the Foreign Pension Plans is fully funded
on an ongoing basis as required by all laws applicable to such Foreign Pension
Plans (using actuarial methods and assumptions as of the date of the valuations
last filed with the applicable Governmental Authorities and that are consistent
with generally accepted actuarial principles).
     Section 6.11. Consents or Approvals. No consent, approval or authorization
of, or filing, registration or qualification with, any Governmental Authority or
any other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or

63



--------------------------------------------------------------------------------



 



performance of any of the Loan Documents, that has not already been obtained or
completed, except the filing and recording of financing statements and other
documents necessary in order to perfect the Liens of Agent and the Lenders in
the Pledged Securities.
     Section 6.12. Solvency. Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that Borrower has
incurred to Agent and the Lenders. Borrower is not insolvent as defined in any
applicable state, federal or relevant foreign statute, nor will Borrower be
rendered insolvent by the execution and delivery of the Loan Documents to Agent
and the Lenders. Borrower is not engaged or about to engage in any business or
transaction for which the assets retained by it are or will be an unreasonably
small amount of capital, taking into consideration the obligations to Agent and
the Lenders incurred hereunder. Borrower does not intend to, nor does it believe
that it will, incur debts beyond its ability to pay such debts as they mature.
     Section 6.13. Financial Statements. The Consolidated financial statements
of Borrower, for the fiscal year ended December 31, 2008, and the unaudited
Consolidated financial statements of Borrower for the fiscal quarter ended
September 30, 2009, furnished to Agent and the Lenders, are materially true and
complete, have been prepared in accordance with GAAP, and fairly present the
financial condition of the Companies as of the dates of such financial
statements and the results of their operations for the periods then ending.
Since the dates of such statements, there has been no material adverse change in
the financial condition, properties or business of the Companies taken as a
whole or any material change in the Company’s accounting procedures.
     Section 6.14. Regulations. No Company is engaged principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). Neither the granting of any Loan (or any conversion thereof) or Letter
of Credit nor the use of the proceeds of any Loan or Letter of Credit will
violate, or be inconsistent with, the provisions of Regulation T, U or X or any
other Regulation of such Board of Governors.
     Section 6.15. Material Agreements. Except as disclosed on Schedule 6.15
hereto, as of the Closing Date (or, if Schedule 6.15 has been amended, as of the
date of such amendment), no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its “Affiliates” (as such term is defined in the
Securities Exchange Act of 1934, as amended) other than a Company;
(e) management or employment contract or contract for personal services with any
of its Affiliates that is not otherwise terminable at will or on less than
ninety (90) days’ notice without liability; (f) collective bargaining agreement;
or (g) other contract, agreement, understanding, or arrangement with a third
party; that, as to subsections (a) through (g) above, if violated, breached, or
terminated for any reason, would require the future payment of an amount in
excess of Ten Million Dollars ($10,000,000).

64



--------------------------------------------------------------------------------



 



     Section 6.16. Intellectual Property. Each Company owns, or has the right to
use, all of the material patents, patent applications, industrial designs,
designs, trademarks, service marks, copyrights and licenses, and rights with
respect to the foregoing necessary for the conduct of its business without any
known conflict with the rights of others.
     Section 6.17. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies.
     Section 6.18. Accurate and Complete Statements. Neither the Loan Documents
nor any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. After due inquiry by Borrower, there is no known fact
that any Company has not disclosed to Agent and the Lenders that has or is
likely to have a Material Adverse Effect.
     Section 6.19. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness as contemplated herein.
     Section 6.20. Defaults. No Default or Event of Default exists hereunder,
nor will any begin to exist immediately after the execution and delivery hereof.
ARTICLE VII. EVENTS OF DEFAULT
     Any of the following specified events shall constitute an Event of Default
(each an “Event of Default”):
     Section 7.1. Payments. If (a) the interest on any Loan, any commitment or
other fee, or any other Obligation not listed in subpart (b) hereof, shall not
be paid in full when due and payable or within three Business Days thereafter,
or (b) the principal of any Loan or any obligation under any Letter of Credit
shall not be paid in full when due and payable.
     Section 7.2. Special Covenants. If any Company shall fail or omit to
perform and observe Section 4.3(a), 5.7, 5.8, 5.9, 5.11, 5.12, 5.13 or 5.21
hereof.
     Section 7.3. Other Covenants. If any Company shall fail or omit to perform
and observe any agreement or other provision (other than those referred to in
Section 7.1 or 7.2 hereof) contained or referred to in this Agreement or any
Related Writing that is on such Company’s part to be complied with, and that
Default shall not have been fully corrected within thirty (30) days after the
earlier of (a) any Financial Officer of such Company becomes aware of the
occurrence thereof, or (b) the giving of written notice thereof to Borrower by
Agent or the Required Lenders that the specified Default is to be remedied.

65



--------------------------------------------------------------------------------



 



     Section 7.4. Representations and Warranties. If any representation,
warranty or statement made in or pursuant to this Agreement or any Related
Writing or any other material information furnished by any Company to Agent or
the Lenders, or any thereof, shall be false or erroneous in any material
respect.
     Section 7.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
Material Indebtedness Agreement under which such obligation is created, if the
effect of such default is to allow the acceleration of the maturity of such
Indebtedness or to permit the holder thereof to cause such Indebtedness to
become due prior to its stated maturity.
     Section 7.6. ERISA Default. The occurrence of one or more ERISA Events that
(a) the Required Lenders determine could have a Material Adverse Effect, or
(b) results in a Lien on any of the assets of any Company.
     Section 7.7. Change in Control. If any Change in Control shall occur.
     Section 7.8. Judgments. There is entered against any Company:
     (a) a final judgment or order for the payment of money by a court of
competent jurisdiction, that remains unpaid or unstayed and undischarged for a
period (during which execution shall not be effectively stayed) of thirty
(30) days after the date on which the right to appeal has expired, provided that
the aggregate of all such judgments for all such Companies, shall exceed Five
Million Dollars ($5,000,000) (less any amount that will be covered by the
proceeds of insurance and is not subject to dispute by the insurance provider);
or
     (b) any one or more non-monetary final judgments that are not covered by
insurance, or, if covered by insurance, for which the insurance company has not
agreed to or acknowledged coverage, and that, in either case, the Required
Lenders reasonably determine have, or could be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (i) enforcement
proceedings are commenced by the prevailing party or any creditor upon such
judgment or order, or (ii) there is a period of three consecutive Business Days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect.
     Section 7.9. Material Adverse Change. There shall have occurred any
condition or event that Agent or the Required Lenders determine has or is
reasonably likely to have a Material Adverse Effect.
     Section 7.10. Security. If any Lien granted in this Agreement or any other
Loan Document in favor of Agent, for the benefit of the Lenders, shall be
determined to be (a) void, voidable or invalid, or is subordinated or not
otherwise given the priority contemplated by this Agreement and Borrower (or the
appropriate Credit Party) has failed to promptly execute

66



--------------------------------------------------------------------------------



 



appropriate documents to correct such matters, or (b) unperfected as to any
material amount of Collateral (as determined by Agent, in its reasonable
discretion) and Borrower (or the appropriate Credit Party) has failed to
promptly execute appropriate documents to correct such matters.
     Section 7.11. Validity of Loan Documents. If (a) any material provision, in
the sole opinion of Agent, of any Loan Document shall at any time cease to be
valid, binding and enforceable against any Credit Party; (b) the validity,
binding effect or enforceability of any Loan Document against any Credit Party
shall be contested by any Credit Party; (c) any Credit Party shall deny that it
has any or further liability or obligation under any Loan Document; or (d) any
Loan Document shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative or in any way cease to give or provide to Agent and
the Lenders the benefits purported to be created thereby.
     Section 7.12. Solvency. If any Company (other than Sykes E-Commerce
Incorporated or a Dormant Subsidiary) shall (a) except as permitted pursuant to
Section 5.12 hereof, discontinue business; (b) generally not pay its debts as
such debts become due; (c) make a general assignment for the benefit of
creditors; (d) apply for or consent to the appointment of an interim receiver, a
receiver, a receiver and manager, an administrator, sequestrator, monitor, a
custodian, a trustee, an interim trustee, liquidator, agent or other similar
official of all or a substantial part of its assets or of such Company; (e) be
adjudicated a debtor or insolvent or have entered against it an order for relief
under the Bankruptcy Code, or under any other bankruptcy insolvency,
liquidation, winding-up, corporate or similar statute or law, foreign, federal,
state or provincial, in any applicable jurisdiction, now or hereafter existing,
as any of the foregoing may be amended from time to time, or other applicable
statute for jurisdictions outside of the United States, as the case may be;
(f) file a voluntary petition under the Bankruptcy Code or seek relief under any
bankruptcy or insolvency or analogous law in any jurisdiction outside of the
United States, or file a proposal or notice of intention to file such petition;
(g) have an involuntary proceeding under the Bankruptcy Code filed against it
and the same shall not be controverted within twenty (20) days, or shall
continue undismissed for a period of sixty (60) days from commencement of such
proceeding or case; (h) file a petition, an answer, an application or a proposal
seeking reorganization or an arrangement with creditors or seeking to take
advantage of any other law (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, or admit (by
answer, by default or otherwise) the material allegations of a petition filed
against it in any bankruptcy, reorganization, insolvency or other proceeding
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors; (i) suffer or permit to continue unstayed and in
effect for sixty (60) consecutive days any judgment, decree or order entered by
a court of competent jurisdiction, that approves a petition or an application or
a proposal seeking its reorganization or appoints an interim receiver, a
receiver and manager, an administrator, custodian, trustee, interim trustee or
liquidator of all or a substantial part of its assets, or of such Company;
(j) have an administrative receiver appointed over the whole or substantially
the whole of its assets, or of such Company; (k) have assets, the value of which
is less than its liabilities; or (l) have a moratorium declared in respect of
any of its Indebtedness, or any analogous procedure or step is taken in any
jurisdiction.

67



--------------------------------------------------------------------------------



 



ARTICLE VIII. REMEDIES UPON DEFAULT
     Notwithstanding any contrary provision or inference herein or elsewhere:
     Section 8.1. Optional Defaults. If any Event of Default referred to in
Section 7.1, 7.2, 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.10 or 7.11 hereof shall
occur, Agent may, with the consent of the Required Lenders, and shall, at the
written request of the Required Lenders, give written notice to Borrower to:
     (a) terminate the Commitment, if not previously terminated, and,
immediately upon such election, the obligations of the Lenders, and each
thereof, to make any further Loan and the obligation of the Fronting Lender to
issue any Letter of Credit immediately shall be terminated; and/or
     (b) accelerate the maturity of all of the Obligations (if the Obligations
are not already due and payable), whereupon all of the Obligations shall become
and thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by Borrower.
     Section 8.2. Automatic Defaults. If any Event of Default referred to in
Section 7.12 hereof shall occur:
     (a) all of the Commitment shall automatically and immediately terminate, if
not previously terminated, and no Lender thereafter shall be under any
obligation to grant any further Loan, nor shall the Fronting Lender be obligated
to issue any Letter of Credit; and
     (b) the principal of and interest then outstanding on all of the Loans, and
all of the other Obligations, shall thereupon become and thereafter be
immediately due and payable in full (if the Obligations are not already due and
payable), all without any presentment, demand or notice of any kind, which are
hereby waived by Borrower.
     Section 8.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 8.1 or 8.2 hereof, Borrower shall immediately
deposit with Agent, as security for the obligations of Borrower and any
Guarantor of Payment to reimburse Agent and the Revolving Lenders for any then
outstanding Letters of Credit, cash equal to the sum of the aggregate undrawn
balance of any then outstanding Letters of Credit. Agent and the Revolving
Lenders are hereby authorized, at their option, to deduct any and all such
amounts from any deposit balances then owing by any Revolving Lender (or any
affiliate of such Revolving Lender, wherever located) to or for the credit or
account of any Company, as security for the obligations of Borrower and any
Guarantor of Payment to reimburse Agent and the Revolving Lenders for any then
outstanding Letters of Credit.
     Section 8.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 7.12 hereof or if the maturity of the Obligations is
accelerated pursuant to Section 8.1 or 8.2 hereof, each Lender shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all of the Obligations then owing by Borrower or a

68



--------------------------------------------------------------------------------



 



Guarantor of Payment to such Lender (including, without limitation, any
participation purchased or to be purchased pursuant to Section 2.2(b), 2.2(c) or
8.5 hereof), whether or not the same shall then have matured, any and all
deposit (general or special) balances and all other indebtedness then held or
owing by such Lender (including, without limitation, by branches and agencies or
any affiliate of such Lender, wherever located) to or for the credit or account
of Borrower or any Guarantor of Payment, all without notice to or demand upon
Borrower or any other Person, all such notices and demands being hereby
expressly waived by Borrower.
     Section 8.5. Equalization Provisions.
     (a) Equalization Within Commitments Prior to an Equalization Event. Each
Revolving Lender agrees with the other Revolving Lenders that, if it at any time
shall obtain any Advantage over the other Revolving Lenders, or any thereof, in
respect of the Applicable Debt (except as to Swing Loans and Letters of Credit
prior to Agent’s giving of notice to participate and amounts under Article III
hereof), such Revolving Lender shall purchase from the other Revolving Lenders,
for cash and at par, such additional participation in the Applicable Debt as
shall be necessary to nullify the Advantage. Each Term Lender agrees with the
other Term Lenders that, if it at any time shall obtain any Advantage over the
other Term Lenders, or any thereof, in respect of the Applicable Debt (except as
to amounts under Article III hereof), such Term Lender shall purchase from the
other Term Lenders, for cash and at par, such additional participation in the
Applicable Debt as shall be necessary to nullify the Advantage.
     (b) Equalization Between Commitments After an Equalization Event. After the
occurrence of an Equalization Event, each Lender agrees with the other Lenders
that, if such Lender at any time shall obtain any Advantage over the other
Lenders or any thereof determined in respect of the Obligations (including Swing
Loans and Letters of Credit but excluding amounts under Article III hereof) then
outstanding, such Lender shall purchase from the other Lenders, for cash and at
par, such additional participation in the Obligations as shall be necessary to
nullify the Advantage in respect of the Obligations. For purposes of determining
whether or not, after the occurrence of an Equalization Event, an Advantage in
respect of the Obligations shall exist, Agent shall, as of the date that the
Equalization Event occurs:
     (i) add the Revolving Credit Exposure and the Term Loan Exposure to
determine the equalization maximum amount (the “Equalization Maximum Amount”);
and
     (ii) determine an equalization percentage (the “Equalization Percentage”)
for each Lender by dividing the aggregate amount of its Lender Credit Exposure
by the Equalization Maximum Amount.
After the date of an Equalization Event, Agent shall determine whether an
Advantage exists among the Lenders by using the Equalization Percentage. Such
determination shall be conclusive absent manifest error.
     (c) Recovery of Amount. If any such Advantage resulting in the purchase of
an additional participation as set forth in subsection (a) or (b) hereof shall
be recovered in whole or

69



--------------------------------------------------------------------------------



 



in part from the Lender receiving the Advantage, each such purchase shall be
rescinded, and the purchase price restored (but without interest unless the
Lender receiving the Advantage is required to pay interest on the Advantage to
the Person recovering the Advantage from such Lender) ratably to the extent of
the recovery.
     (d) Application and Sharing of Set-Off and Other Amounts. Each Lender
further agrees with the other Lenders that, if it at any time shall receive any
payment for or on behalf of Borrower on any Indebtedness owing by Borrower
pursuant to this Agreement (whether by voluntary payment, by realization upon
security, by reason of offset of any deposit or other Indebtedness, by
counterclaim or cross action, by enforcement of any right under any Loan
Document, or otherwise), it shall apply such payment to any and all Obligations
owing by Borrower to that Lender (including, without limitation, any
participation purchased or to be purchased pursuant to this Section 8.5 or any
other section of this Agreement); provided that, if such Lender exercises any
right of set-off generally against deposits held for, or on behalf of Borrower,
such Lender will apply such deposits first to payment of the Obligations owing
by Borrower to that Lender. Each Credit Party agrees that any Lender so
purchasing a participation from the other Lenders, or any thereof, pursuant to
this Section 8.5 may exercise all of its rights of payment (including the right
of set-off) with respect to such participation as fully as if such Lender were a
direct creditor of such Credit Party in the amount of such participation.
     Section 8.6. Other Remedies. The remedies in this Article VIII are in
addition to, not in limitation of, any other right, power, privilege, or remedy,
either in law, in equity, or otherwise, to which the Lenders may be entitled.
Agent shall exercise the rights under this Article VIII and all other collection
efforts on behalf of the Lenders and no Lender shall act independently with
respect thereto, except as otherwise specifically set forth in this Agreement.
     Section 8.7. Application of Proceeds.
     (a) Payments Prior to Exercise of Remedies. Prior to the exercise by Agent,
on behalf of the Lenders, of remedies under this Agreement or the other Loan
Documents, all monies received by Agent shall be applied, unless otherwise
required by the terms of the other Loan Documents or by applicable law, as
follows (provided that Agent shall have the right at all times to apply any
payment received from Borrower first to the payment of all obligations (to the
extent not paid by Borrower) incurred by Agent pursuant to Section 10.5 hereof
and to the payment of Related Expenses):
     (i) with respect to payments received in connection with the Revolving
Credit Commitment, to the Revolving Lenders; and
     (ii) with respect to payments received in connection with the Term Loan
Commitment, to the Term Lenders.
     (b) Payments Subsequent to Exercise of Remedies. After the exercise by
Agent or the Required Lenders of remedies under this Agreement or the other Loan
Documents, all monies received by Agent shall be applied, unless otherwise
required by the terms of the other Loan Documents or by applicable law, as
follows:

70



--------------------------------------------------------------------------------



 



     (i) first, to the payment of all obligations (to the extent not paid by
Borrower) incurred by Agent pursuant to Section 10.5 hereof and to the payment
of Related Expenses;
     (ii) second, to the payment pro rata of (A) interest then accrued and
payable on the outstanding Loans, (B) any fees then accrued and payable to
Agent, and (C) any fees then accrued and payable to the Fronting Lender or the
holders of the Letter of Credit Commitment in respect of the Letter of Credit
Exposure;
     (iii) third:
     (A) with respect to monies received from the liquidation of the Collateral,
for payment of (1) principal outstanding on the Loans and the Letter of Credit
Exposure, on a pro rata basis to the Lenders, based upon each such Lender’s
Overall Commitment Percentage, provided that the amounts payable in respect of
the Letter of Credit Exposure shall be held and applied by Agent as security for
the reimbursement obligations in respect thereof, and, if any Letter of Credit
shall expire without being drawn, then the amount with respect to such Letter of
Credit shall be distributed to the Lenders, on a pro rata basis based on such
Lender’s Overall Commitment Percentage, and (2) the Indebtedness under any Hedge
Agreement with a Lender, such amount to be based upon the net termination
obligation of Borrower under such Hedge Agreement; with such payment to be pro
rata among subparts (1) and (2) hereof, based upon the Collateral Percentage of
each such subpart (as used herein, the “Collateral Percentage” for subparts
(1) and (2) hereof (each a “Subpart”) means that percentage determined by
dividing the amount of the applicable Subpart by the aggregate amount of all
Subparts combined, as in effect on the last day of the Commitment Period); and
     (B) with respect to all other monies received by Agent, for payment of
principal outstanding on the Loans and the Letter of Credit Exposure, on a pro
rata basis to the Lenders, based upon each such Lender’s Overall Commitment
Percentage, provided that the amounts payable in respect of the Letter of Credit
Exposure shall be held and applied by Agent as security for the reimbursement
obligations in respect thereof, and, if any Letter of Credit shall expire
without being drawn, then the amount with respect to such Letter of Credit shall
be distributed to the Lenders, on a pro rata basis based on such Lender’s
Commitment Percentage; and
     (iv) finally, any remaining surplus after all of the Secured Obligations
have been paid in full, to Borrower or to whomsoever shall be lawfully entitled
thereto.

71



--------------------------------------------------------------------------------



 



ARTICLE IX. THE AGENT
     The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for
the Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:
     Section 9.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. Neither Agent
nor any of its affiliates, directors, officers, attorneys or employees shall
(a) be liable for any action taken or omitted to be taken by it or them
hereunder or in connection herewith, except for its or their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction), or be responsible in any manner to any of the Lenders for the
effectiveness, enforceability, genuineness, validity or due execution of this
Agreement or any other Loan Documents, (b) be under any obligation to any Lender
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions hereof or thereof on the part of Borrower or any
other Company, or the financial condition of Borrower or any other Company, or
(c) be liable to any of the Companies for consequential damages resulting from
any breach of contract, tort or other wrong in connection with the negotiation,
documentation, administration or collection of the Loans or Letters of Credit or
any of the Loan Documents. Notwithstanding any provision to the contrary
contained in this Agreement or in any other Loan Document, Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
Agent have or be deemed to have any fiduciary relationship with any Lender or
participant, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in other Loan
Documents with reference to Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
     Section 9.2. Note Holders. Agent may treat the payee of any Note as the
holder thereof (or, if there is no Note, the holder of the interest as reflected
on the books and records of Agent) until written notice of transfer shall have
been filed with Agent, signed by such payee and in form satisfactory to Agent.
     Section 9.3. Consultation With Counsel. Agent may consult with legal
counsel selected by Agent and shall not be liable for any action taken or
suffered in good faith by Agent in accordance with the opinion of such counsel.
     Section 9.4. Documents. Agent shall not be under any duty to examine into
or pass upon the validity, effectiveness, genuineness or value of any Loan
Document or any other Related Writing furnished pursuant hereto or in connection
herewith or the value of any collateral obtained hereunder, and Agent shall be
entitled to assume that the same are valid, effective and genuine and what they
purport to be.

72



--------------------------------------------------------------------------------



 



     Section 9.5. Agent and Affiliates. KeyBank and its affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not Agent hereunder and without notice to or
consent of any Lender. Each Lender acknowledges that, pursuant to such
activities, KeyBank or its affiliates may receive information regarding any
Company or any Affiliate (including information that may be subject to
confidentiality obligations in favor of such Company or such Affiliate) and
acknowledge that Agent shall be under no obligation to provide such information
to other Lenders. With respect to Loans and Letters of Credit (if any), KeyBank
and its affiliates shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though KeyBank were not Agent, and
the terms “Lender” and “Lenders” include KeyBank and its affiliates, to the
extent applicable, in their individual capacities.
     Section 9.6. Knowledge or Notice of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless Agent has received written notice from a Lender or Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that Agent receives such a
notice, Agent shall give notice thereof to the Lenders. Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that, unless and until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable, in its discretion, for the protection of the
interests of the Lenders.
     Section 9.7. Action by Agent. Subject to the other terms and conditions
hereof, so long as Agent shall be entitled, pursuant to Section 9.6 hereof, to
assume that no Default or Event of Default shall have occurred and be
continuing, Agent shall be entitled to use its discretion with respect to
exercising or refraining from exercising any rights that may be vested in it by,
or with respect to taking or refraining from taking any action or actions that
it may be able to take under or in respect of, this Agreement. Agent shall incur
no liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that may seem to it to be necessary or desirable in the premises.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent’s acting or refraining from acting
hereunder in accordance with the instructions of the Required Lenders.
     Section 9.8. Release of Guarantor of Payment or Pledge of Stock. In the
event of a merger, sale of assets or other transaction permitted pursuant to
Section 5.12 hereof and so long as there is no Default or Event of Default
existing, Agent, at the request and expense of Borrower, is hereby authorized by
the Lenders to release, in connection therewith, one or more Guarantors of
Payment or pledge of stock, as appropriate, upon the written request of
Borrower.

73



--------------------------------------------------------------------------------



 



     Section 9.9. Delegation of Duties. Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. Agent
shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct, as determined by a court of competent jurisdiction.
     Section 9.10. Indemnification of Agent. The Lenders agree to indemnify
Agent (to the extent not reimbursed by Borrower) ratably, according to their
respective Overall Commitment Percentages, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees and expenses) or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by or asserted
against Agent in its capacity as agent in any way relating to or arising out of
this Agreement or any Loan Document or any action taken or omitted by Agent with
respect to this Agreement or any Loan Document, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements resulting from Agent’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction, or from
any action taken or omitted by Agent in any capacity other than as agent under
this Agreement or any other Loan Document. No action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.10. The
undertaking in this Section 9.10 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, termination of the Commitment, any foreclosure under, or modification,
release or discharge of, any or all of the Loan Documents, termination of this
Agreement and the resignation or replacement of the agent.
     Section 9.11. Successor Agent. Agent may resign as agent hereunder by
giving not fewer than thirty (30) days prior written notice to Borrower and the
Lenders. If Agent shall resign under this Agreement, then either (a) the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders (with the consent of Borrower so long as an Event of Default does not
exist and which consent shall not be unreasonably withheld), or (b) if a
successor agent shall not be so appointed and approved within the thirty
(30) day period following Agent’s notice to the Lenders of its resignation, then
Agent shall appoint a successor agent that shall serve as agent until such time
as the Required Lenders appoint a successor agent. Upon its appointment, such
successor agent shall succeed to the rights, powers and duties as agent, and the
term “Agent” means such successor effective upon its appointment, and the former
agent’s rights, powers and duties as agent shall be terminated without any other
or further act or deed on the part of such former agent or any of the parties to
this Agreement.
     Section 9.12. Fronting Lender. The Fronting Lender shall act on behalf of
the Lenders with respect to any Letters of Credit issued by the Fronting Lender
and the documents associated therewith. The Fronting Lender shall have all of
the benefits and immunities (a) provided to Agent in Article IX hereof with
respect to any acts taken or omissions suffered by the Fronting Lender in
connection with the Letters of Credit and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Agent”, as used in Article IX

74



--------------------------------------------------------------------------------



 



hereof, included the Fronting Lender with respect to such acts or omissions, and
(b) as additionally provided in this Agreement with respect to the Fronting
Lender.
     Section 9.13. Swing Line Lender. The Swing Line Lender shall act on behalf
of the Lenders with respect to any Swing Loans. The Swing Line Lender shall have
all of the benefits and immunities (a) provided to Agent in this Article IX with
respect to any acts taken or omissions suffered by the Swing Line Lender in
connection with the Swing Loans as fully as if the term “Agent”, as used in this
Article IX, included the Swing Line Lender with respect to such acts or
omissions, and (b) as additionally provided in this Agreement with respect to
the Swing Line Lender.
     Section 9.14. Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Credit Party, (a) Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether Agent shall have made any demand on Borrower) shall
be entitled and empowered, by intervention in such proceeding or otherwise, to
(i) file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Agent and their respective agents and counsel and all other
amounts due the Lenders and Agent) allowed in such judicial proceedings, and
(ii) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and (b) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to Agent and, in the event that Agent shall consent to the making of
such payments directly to the Lenders, to pay to Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of Agent and its
agents and counsel, and any other amounts due Agent. Nothing contained herein
shall be deemed to authorize Agent to authorize or consent to or accept or adopt
on behalf of any Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Agent to vote in respect of the claim of any Lender in any such
proceeding.
     Section 9.15. No Reliance on Agent’s Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
affiliates, participants or assignees, may rely on Agent to carry out such
Lender’s or its affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other anti-terrorism law, including any programs involving any of the
following items relating to or in connection with Borrower, its Affiliates or
agents, the Loan Documents or the transactions hereunder: (a) any identity
verification procedures, (b) any record keeping, (c) any comparisons with
government lists, (d) any customer notices or (e) any other procedures required
under the CIP Regulations or such other laws.

75



--------------------------------------------------------------------------------



 



     Section 9.16. Other Agents. Agent shall have the continuing right from time
to time to designate one or more Lenders (or its or their affiliates as
“syndication agent”, “co-syndication agent”, “documentation agent”,
“co-documentation agent”, “managing agent”, “co-managing agent”, “book runner”,
“lead arranger”, “arrangers” or other designations for purposes hereof, but
(a) any such designation shall have no substantive effect, and (b) any such
Lender and its affiliates shall have no additional powers, duties,
responsibilities or liabilities as a result thereof.
ARTICLE X. MISCELLANEOUS
     Section 10.1. Lenders’ Independent Investigation. Each Lender, by its
signature to this Agreement, acknowledges and agrees that Agent has made no
representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between
Agent and such Lender. Each Lender represents that it has made and shall
continue to make its own independent investigation of the creditworthiness,
financial condition and affairs of the Companies in connection with the
extension of credit hereunder, and agrees that Agent has no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto (other than such
notices as may be expressly required to be given by Agent to the Lenders
hereunder), whether coming into its possession before the first Credit Event
hereunder or at any time or times thereafter. Each Lender further represents
that it has reviewed each of the Loan Documents.
     Section 10.2. No Waiver; Cumulative Remedies. No omission or course of
dealing on the part of Agent, any Lender or the holder of any Note (or, if there
is no Note, the holder of the interest as reflected on the books and records of
Agent) in exercising any right, power or remedy hereunder or under any of the
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy
hereunder or under any of the Loan Documents. The remedies herein provided are
cumulative and in addition to any other rights, powers or privileges held under
any of the Loan Documents or by operation of law, by contract or otherwise.
     Section 10.3. Amendments, Waivers and Consents.
     (a) General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.
     (b) Exceptions to the General Rule. Notwithstanding the provisions of
subsection (a) of this Section 10.3:
     (i) Requirements. Subject to subparts (ii) and (iii) below, no amendment,
modification, waiver or consent shall (A) extend or increase the Commitment of
any

76



--------------------------------------------------------------------------------



 



Lender without the written consent of such Lender, (B) extend the date scheduled
for payment of any principal (excluding mandatory prepayments) of or interest on
the Loans or any commitment fees payable hereunder without the written consent
of each Lender directly affected thereby, (C) reduce the principal amount of any
Loan, the stated rate of interest thereon (provided that the institution of the
Default Rate or post default interest and a subsequent removal of the Default
Rate or post default interest shall not constitute a decrease in interest rate
pursuant to this Section 10.3), the stated rate of any commitment fees payable
hereunder, the amount of principal to be reimbursed when a Letter of Credit is
drawn, or the stated rate of any Letter of Credit fees payable for the pro rata
benefit of the Revolving Lenders, without the consent of each Lender directly
affected thereby (except for periodic adjustments of interest rates and
commitment fees resulting from a change in the Applicable Margin as provided for
in this Agreement), (D) change any percentage voting requirement, voting rights,
or the Required Lenders definition in this Agreement without the unanimous
consent of the Lenders, (E) release Borrower or any Guarantor of Payment except
in connection with a merger or sale of assets permitted pursuant to Section 5.12
hereof without the unanimous consent of the Lenders, (F) release all or
substantially all of the Collateral, securing the Secured Obligations, except as
specifically permitted hereunder, without the unanimous consent of the Lenders
or (G) amend this Section 10.3 or Section 8.5 or 8.7 hereof without the
unanimous consent of the Lenders.
     (ii) Specific Commitments. Agent and the applicable Lenders of any Specific
Commitment shall have the right to increase such Specific Commitment, decrease
the interest rate on or fees payable with respect to such Specific Commitment,
and extend the maturity of or decrease the amount of payments on such Specific
Commitment, without the consent of any other Lenders.
     (iii) Provisions Relating to Special Rights and Duties. No provision of
this Agreement affecting Agent in its capacity as such shall be amended,
modified or waived without the consent of Agent. No provision of this Agreement
relating to the rights or duties of the Fronting Lender in its capacity as such
shall be amended, modified or waived without the consent of the Fronting Lender.
No provision of this Agreement relating to the rights or duties of the Swing
Line Lender in its capacity as such shall be amended, modified or waived without
the consent of the Swing Line Lender.
     (c) Replacement of Non-Consenting Lender. If, in connection with any
proposed amendment, waiver or consent hereunder, (i) the consent of all Lenders
is required, but only the consent of Required Lenders is obtained, or (ii) the
consent of Required Lenders is required, but the consent of the Required Lenders
is not obtained (any Lender withholding consent as described in subsections (a),
(b) and (c) hereof being referred to as a “Non-Consenting Lender”), then, so
long as Agent is not the Non-Consenting Lender, Agent may, at the sole expense
of Borrower, upon notice to such Non-Consenting Lender and Borrower, require
such Non-Consenting Lender to assign and delegate, without recourse (in
accordance with the restrictions contained in Section 10.10 hereof) all of its
interests, rights and obligations under this Agreement to an Eligible Transferee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that such Non-Consenting Lender shall

77



--------------------------------------------------------------------------------



 



have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from such Eligible Transferee (to the extent of such outstanding
principal and accrued interest and fees) or Borrower (in the case of all other
amounts, including any breakage compensation under Article III hereof).
     (d) Generally. Notice of amendments, waivers or consents ratified by the
Lenders hereunder shall be forwarded by Agent to all of the Lenders. Each Lender
or other holder of a Note, or if there is no Note, the holder of the interest as
reflected on the books and records of Agent (or interest in any Loan or Letter
of Credit) shall be bound by any amendment, waiver or consent obtained as
authorized by this Section 10.3, regardless of its failure to agree thereto.
     Section 10.4. Notices. All notices, requests, demands and other
communications provided for hereunder shall be in writing and, if to Borrower,
mailed or delivered to it, addressed to it at the address specified on the
signature pages of this Agreement, if to a Lender, mailed or delivered to it,
addressed to the address of such Lender specified on the signature pages of this
Agreement, or, as to each party, at such other address as shall be designated by
such party in a written notice to each of the other parties. All notices,
statements, requests, demands and other communications provided for hereunder
shall be given by overnight delivery or first class mail with postage prepaid by
registered or certified mail, addressed as aforesaid, or sent by facsimile with
telephonic confirmation of receipt (if received during a Business Day, otherwise
the following Business Day). All notices hereunder shall not be effective until
received. For purposes of Article II hereof, Agent shall be entitled to rely on
telephonic instructions from any person that Agent in good faith believes is an
Authorized Officer and Borrower shall hold Agent and each Lender harmless from
any loss, cost or expense resulting from any such reliance.
     Section 10.5. Costs, Expenses and Taxes. Borrower agrees to pay on demand
all reasonable costs and expenses of Agent and all Related Expenses, including
but not limited to (a) syndication, administration, travel and out-of-pocket
expenses, including but not limited to attorneys’ fees and expenses, of Agent in
connection with the preparation, negotiation and closing of the Loan Documents
and the administration of the Loan Documents, and the collection and
disbursement of all funds hereunder and the other instruments and documents to
be delivered hereunder, (b) extraordinary expenses of Agent in connection with
the administration of the Loan Documents and the other instruments and documents
to be delivered hereunder, and (c) the reasonable fees and out-of-pocket
expenses of special counsel for Agent, with respect to the foregoing, and of
local counsel, if any, who may be retained by said special counsel with respect
thereto. Borrower also agrees to pay on demand all costs and expenses (including
Related Expenses) of Agent and the Lenders, including reasonable attorneys’ fees
and expenses, in connection with the restructuring or enforcement of the
Obligations, this Agreement or any Related Writing. In addition, Borrower shall
pay any and all stamp, transfer, documentary and other taxes, assessments,
charges and fees payable or determined to be payable in connection with the
execution and delivery of the Loan Documents, and the other instruments and
documents to be delivered hereunder, and agrees to hold Agent and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or failure to pay such taxes or fees. All obligations
provided for in this Section 10.5 shall survive any termination of this
Agreement.

78



--------------------------------------------------------------------------------



 



     Section 10.6. Indemnification. Borrower agrees to defend, indemnify and
hold harmless Agent and the Lenders (and their respective affiliates, officers,
directors, attorneys, agents and employees) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including attorneys’ fees) or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by or asserted against Agent
or any Lender in connection with any investigative, administrative or judicial
proceeding (whether or not such Lender or Agent shall be designated a party
thereto) or any other claim by any Person relating to or arising out of any Loan
Document or any actual or proposed use of proceeds of the Loans or any of the
Obligations, or any activities of any Company or its Affiliates; provided that
no Lender nor Agent shall have the right to be indemnified under this
Section 10.6 for its own gross negligence or willful misconduct as determined by
a court of competent jurisdiction. All obligations provided for in this
Section 10.6 shall survive any termination of this Agreement.
     Section 10.7. Obligations Several; No Fiduciary Obligations. The
obligations of the Lenders hereunder are several and not joint. Nothing
contained in this Agreement and no action taken by Agent or the Lenders pursuant
hereto shall be deemed to constitute Agent or the Lenders a partnership,
association, joint venture or other entity. No default by any Lender hereunder
shall excuse the other Lenders from any obligation under this Agreement; but no
Lender shall have or acquire any additional obligation of any kind by reason of
such default. The relationship between Borrower and the Lenders with respect to
the Loan Documents and the Related Writings is and shall be solely that of
debtor and creditors, respectively, and neither Agent nor any Lender shall have
any fiduciary obligation toward any Credit Party with respect to any such
documents or the transactions contemplated thereby.
     Section 10.8. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts and by facsimile signature, each of which counterparts when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.
     Section 10.9. Binding Effect; Borrower’s Assignment. This Agreement shall
become effective when it shall have been executed by Borrower, Agent and each
Lender and thereafter shall be binding upon and inure to the benefit of
Borrower, Agent and each of the Lenders and their respective successors and
assigns, except that Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of Agent and
all of the Lenders.
     Section 10.10. Lender Assignments.
     (a) Assignments of Commitments. Each Lender shall have the right at any
time or times to assign to an Eligible Transferee (other than to a Lender that
shall not be in compliance with this Agreement), without recourse, all or a
percentage of all of the following: (i) such Lender’s Commitment, (ii) all Loans
made by that Lender, (iii) such Lender’s Notes, and (iv) such Lender’s interest
in any Letter of Credit or Swing Loan, and any participation purchased pursuant
to Section 2.2(b) or (c) or Section 8.5 hereof.

79



--------------------------------------------------------------------------------



 



     (b) Prior Consent. No assignment may be consummated pursuant to this
Section 10.10 without the prior written consent of Borrower and Agent (other
than an assignment by any Lender to any affiliate of such Lender which affiliate
is an Eligible Transferee and either wholly-owned by a Lender or is wholly-owned
by a Person that wholly owns, either directly or indirectly, such Lender, or to
another Lender), which consent of Borrower and Agent shall not be unreasonably
withheld; provided that the consent of Borrower shall not be required if, at the
time of the proposed assignment, any Default or Event of Default shall then
exist. Anything herein to the contrary notwithstanding, any Lender may at any
time make a collateral assignment of all or any portion of its rights under the
Loan Documents to a Federal Reserve Bank, and no such assignment shall release
such assigning Lender from its obligations hereunder.
     (c) Minimum Amount. Each such assignment shall be in a minimum amount of
the lesser of Five Million Dollars ($5,000,000) of the assignor’s Commitment and
interest herein or the entire amount of the assignor’s Commitment and interest
herein.
     (d) Assignment Fee. Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to Agent,
for its own account, an administrative fee of Three Thousand Five Hundred
Dollars ($3,500).
     (e) Assignment Agreement. Unless the assignment shall be due to merger of
the assignor or a collateral assignment for regulatory purposes, the assignor
shall (i) cause the assignee to execute and deliver to Borrower and Agent an
Assignment Agreement, and (ii) execute and deliver, or cause the assignee to
execute and deliver, as the case may be, to Agent such additional amendments,
assurances and other writings as Agent may reasonably require.
     (f) Non-U.S. Assignee. If the assignment is to be made to an assignee that
is organized under the laws of any jurisdiction other than the United States or
any state thereof, the assignor Lender shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Lender (for the benefit of the assignor Lender, Agent and
Borrower) that under applicable law and treaties no taxes will be required to be
withheld by Agent, Borrower or the assignor with respect to any payments to be
made to such assignee in respect of the Loans hereunder, (ii) to furnish to the
assignor Lender (and, in the case of any assignee registered in the Register (as
defined below), Agent and Borrower) either U.S. Internal Revenue Service Form
W-8ECI or U.S. Internal Revenue Service Form W-8BEN, as applicable (wherein such
assignee claims entitlement to complete exemption from U.S. federal withholding
tax on all payments hereunder), and (iii) to agree (for the benefit of the
assignor, Agent and Borrower) to provide to the assignor Lender (and, in the
case of any assignee registered in the Register, to Agent and Borrower) a new
Form W-8ECI or Form W-8BEN, as applicable, upon the expiration or obsolescence
of any previously delivered form and comparable statements in accordance with
applicable U.S. laws and regulations and amendments duly executed and completed
by such assignee, and to comply from time to time with all applicable U.S. laws
and regulations with regard to such withholding tax exemption.
     (g) Deliveries by Borrower. Upon satisfaction of all applicable
requirements specified in subsections (a) through (f) above, Borrower shall
execute and deliver (i) to Agent,

80



--------------------------------------------------------------------------------



 



the assignor and the assignee, any consent or release (of all or a portion of
the obligations of the assignor) required to be delivered by Borrower in
connection with the Assignment Agreement, and (ii) to the assignee, if
requested, and the assignor, if applicable, an appropriate Note or Notes. After
delivery of the new Note or Notes, the assignor’s Note or Notes, if any, being
replaced shall be returned to Borrower marked “replaced”.
     (h) Effect of Assignment. Upon satisfaction of all applicable requirements
set forth in subsections (a) through (g) above, and any other condition
contained in this Section 10.10, (i) the assignee shall become and thereafter be
deemed to be a “Lender” for the purposes of this Agreement, (ii) the assignor
shall be released from its obligations hereunder to the extent that its interest
has been assigned, (iii) in the event that the assignor’s entire interest has
been assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Lender” and (iv) the signature pages hereto and the Register
shall be automatically amended, without further action, to reflect the result of
any such assignment.
     (i) Agent to Maintain Register. Agent shall maintain at the address for
notices referred to in Section 10.4 hereof a copy of each Assignment Agreement
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and Borrower, Agent and the
Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Agreement. The
Register shall be available for inspection by Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.
     Section 10.11. Sale of Participations. Any Lender may, in the ordinary
course of its commercial banking business and in accordance with applicable law,
at any time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it); provided that:
     (a) any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;
     (b) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;
     (c) the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;
     (d) such Participant shall be bound by the provisions of Section 8.5
hereof, and the Lender selling such participation shall obtain from such
Participant a written confirmation of its agreement to be so bound; and

81



--------------------------------------------------------------------------------



 



     (e) no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:
     (i) increase the portion of the participation amount of any Participant
over the amount thereof then in effect, or extend the Commitment Period, without
the written consent of each Participant affected thereby; or
     (ii) reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.
Borrower agrees that any Lender that sells participations pursuant to this
Section 10.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of Borrower
shall not increase as a result of such transfer and Borrower shall have no
obligation to any Participant.
     Section 10.12. Replacement of Affected Lenders. Each Lender agrees that,
during the time in which any Lender is an Affected Lender, Agent shall have the
right (and Agent shall, if requested by Borrower), at the sole expense of
Borrower, upon notice to such Affected Lender and Borrower, to require that such
Affected Lender assign and delegate, without recourse (in accordance with the
restrictions contained in Section 10.10 hereof), all of its interests, rights
and obligations under this Agreement to an Eligible Transferee, approved by
Borrower (unless an Event of Default shall exist) and Agent, that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that such Affected Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (recognizing
that any Affected Lender may have given up its rights under this Agreement to
receive payment of fees and other amounts pursuant to Section 2.7(f) or
(g) hereof), from such Eligible Transferee (to the extent of such outstanding
principal and accrued interest and fees) or Borrower (in the case of all other
amounts, including any breakage compensation under Article III hereof).
     Section 10.13. Patriot Act Notice. Each Lender and Agent (for itself and
not on behalf of any other party) hereby notifies the Credit Parties that,
pursuant to the requirements of the Patriot Act, such Lender and Agent are
required to obtain, verify and record information that identifies the Credit
Parties, which information includes the name and address of each of the Credit
Parties and other information that will allow such Lender or Agent, as
applicable, to identify the Credit Parties in accordance with the Patriot Act.
Borrower shall provide, to the extent commercially reasonable, such information
and take such actions as are reasonably requested by Agent or a Lender in order
to assist Agent or such Lender in maintaining compliance with the Patriot Act.
     Section 10.14. Severability of Provisions; Captions; Attachments. Any
provision of this Agreement that shall be prohibited or unenforceable in any
jurisdiction shall, as to such

82



--------------------------------------------------------------------------------



 



jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.
     Section 10.15. Investment Purpose. Each of the Lenders represents and
warrants to Borrower that it is entering into this Agreement with the present
intention of acquiring any Note issued pursuant hereto (or, if there is no Note,
the interest as reflected on the books and records of Agent) for investment
purposes only and not for the purpose of distribution or resale, it being
understood, however, that each Lender shall at all times retain full control
over the disposition of its assets.
     Section 10.16. Entire Agreement. This Agreement, any Note and any other
Loan Document or other agreement, document or instrument attached hereto or
executed on or as of the Closing Date integrate all of the terms and conditions
mentioned herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.
     Section 10.17. Limitations on Liability of the Fronting Lender. Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
the Fronting Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; and (b)
the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged. In furtherance and not in
limitation of the foregoing, the Fronting Lender may accept documents that
appear on their face to be in order, without responsibility for further
investigation.
     Section 10.18. General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, Agent, the Fronting Lender or any other Person against
Agent, the Fronting Lender, or any other Lender or the affiliates, directors,
officers, employees, attorneys or agents of any of them for any damages other
than actual compensatory damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any of the other Loan Documents, or any act,
omission or event occurring in connection therewith; and Borrower, each Lender,
Agent and the Fronting Lender hereby, to the fullest extent permitted under
applicable law, waive, release and agree not to sue or counterclaim upon any
such claim for any special, consequential or punitive damages, whether or not
accrued and whether or not known or suspected to exist in their favor.
     Section 10.19. No Duty. All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by Agent or any Lender with respect
to the transactions contemplated by the Loan Documents shall have the right to
act exclusively in the interest of Agent or such Lender, as the case may be, and
shall have no duty of disclosure, duty of loyalty, duty of care, or other

83



--------------------------------------------------------------------------------



 



duty or obligation of any type or nature whatsoever to Borrower, any other
Companies, or to any other Person, with respect to any matters within the scope
of such representation or related to their activities in connection with such
representation. Borrower agrees, on behalf of itself and its Subsidiaries, not
to assert any claim or counterclaim against any such persons with regard to such
matters, all such claims and counterclaims, now existing or hereafter arising,
whether known or unknown, foreseen or unforeseeable, being hereby waived,
released and forever discharged.
     Section 10.20. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.
     Section 10.21. Currency.
     (a) Currency Equivalent Generally. For the purposes of making valuations or
computations under this Agreement (but not for the purposes of the preparation
of any financial statements delivered pursuant hereto), unless expressly
provided otherwise, where a reference is made to a dollar amount the amount is
to be considered as the amount in Dollars and, therefor, each other currency
shall be converted into the Dollar Equivalent.
     (b) Judgment Currency. If Agent, on behalf of the Lenders, or any other
holder of the Obligations (the “Applicable Creditor”) obtains a judgment or
judgments against any Credit Party in respect of any sum adjudged to be due to
Agent or the Lenders hereunder or under the Notes (the “Judgment Amount”) in a
currency (the “Judgment Currency”) other than the currency (the “Original
Currency”) in which such sum is stated to be due hereunder, the obligations of
such Credit Party in connection with such judgment shall be discharged only to
the extent that, on the Business Day following receipt by the Applicable
Creditor of any sum adjudged to be so due in the Judgment Currency, such
Applicable Creditor may, in accordance with the normal banking procedures in the
relevant jurisdiction, purchase the Original Currency with the Judgment
Currency; if the amount of Original Currency so purchased is less than the
amount of Original Currency that could have been purchased with the Judgment
Amount on the date or dates the Judgment Amount (excluding the portion of the
Judgment Amount that has accrued as a result of the failure of such Credit Party
to pay the sum originally due hereunder when it was originally due and owing to
Agent or the Lenders hereunder) was originally due and owing to Agent or the
Lenders hereunder (the “Original Due Date”) (the “Loss”), such Credit Party
agrees as a separate obligation and notwithstanding any such judgment, to
indemnify Agent or such Lender, as the case may be, against such Loss, and if
the amount of Original Currency so purchased exceeds the amount of Original
Currency that could have been purchased with the Judgment Amount on the Original
Due Date, Agent or such Lender agrees to remit such excess to such Credit Party.
For purposes of determining the equivalent in one currency of another currency
as provided in this Section 10.21, such amount shall include any premium and
costs payable in connection with the conversion into or from any currency. The
obligations of Borrower contained in this Section 10.21 shall survive the
termination of this Agreement and the payment of all other amounts owing
hereunder.

84



--------------------------------------------------------------------------------



 



     Section 10.22. Governing Law; Submission to Jurisdiction.
     (a) Governing Law. This Agreement, each of the Notes and any Related
Writing (except as otherwise set forth in any Loan Document executed by a
Foreign Subsidiary) shall be governed by and construed in accordance with the
laws of the State of Ohio and the respective rights and obligations of Borrower,
Agent, and the Lenders shall be governed by Ohio law, without regard to
principles of conflicts of laws.
     (b) Submission to Jurisdiction. Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of any Ohio state or federal court sitting in
Cleveland, Ohio, over any action or proceeding arising out of or relating to
this Agreement, the Obligations or any Related Writing (except as otherwise set
forth in any Loan Document executed by a Foreign Subsidiary), and Borrower
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Ohio state or federal court.
Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably waives,
to the fullest extent permitted by law, any objection it may now or hereafter
have to the laying of venue in any action or proceeding in any such court as
well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. Borrower agrees that a final, non-appealable judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
[Remainder of page left intentionally blank]

85



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY LAW, BORROWER, AGENT AND EACH
LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE
LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Credit
Agreement as of the date first set forth above.

                  Address:   400 N. Ashley Dr., Suite 2800   SYKES ENTERPRISES,
INCORPORATED
 
 
  Tampa, Florida 33602
Attn: Chief Financial Officer  
By:  
/s/ W. Michael Kipphut    
 
      Name:  
W. Michael Kipphut
   
 
      Title:  
Senior Vice President and
Chief Financial Officer
   
 
         
 
   

Signature Page 1 of 11 to
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  Address:   127 Public Square   KEYBANK NATIONAL ASSOCIATION,
        Cleveland, Ohio 44114-1306      as Agent and as a Lender    
 
  Attn: Institutional Bank            
 
               
 
      By:   /s/ Jennifer O’Brien    
 
         
 
Jennifer O’Brien    
 
          Vice President    

Signature Page 2 of 11 to
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  Address:   101 E. Kennedy Boulevard   BANK OF AMERICA, N.A.,  
      Tampa, Florida 33602      as Syndication Agent and as a Lender    
 
  Attention: Cameron S. Cardozo            
 
      By:   /s/ Cameron S. Cardozo    
 
         
 
Cameron S. Cardozo    
 
          Senior Vice President    

Signature Page 3 of 11 to
Credit Agreement

 



--------------------------------------------------------------------------------



 



                      Address:         RBS CITIZENS, NATIONAL ASSOCIATION,      
                               as Documentation Agent and as a Lender          
           
 
                                     
 
  Attention:       By:   /s/ Cindy Chen    
 
     
 
  Name:  
Cindy Chen
   
 
                   
 
          Title:   Senior Vice President    
 
                   

Signature Page 4 of 11 to
Credit Agreement

 



--------------------------------------------------------------------------------



 



                      Address:         HSBC BANK USA, NATIONAL ASSOCIATION,    
                                 as a Co-Managing Agent and as a Lender        
             
 
                                     
 
  Attention:       By:   /s/ Shawn Alexander    
 
     
 
  Name:  
Shawn Alexander
   
 
                   
 
          Title:   Vice President    
 
                   

Signature Page 5 of 11 to
Credit Agreement

 



--------------------------------------------------------------------------------



 



                      Address:         TORONTO DOMINION (NEW YORK), LLC,        
                             as a Co-Managing Agent and as a Lender            
         
 
                                     
 
  Attention:       By:   /s/ Deborah Gravinese    
 
     
 
  Name:  
Deborah Gravinese
   
 
                   
 
          Title:   Vice President    
 
                   

Signature Page 6 of 11 to
Credit Agreement

 



--------------------------------------------------------------------------------



 



                      Address:         JPMORGAN CHASE BANK, N.A.,              
                       as a Lender                      
 
                                     
 
  Attention:       By:   /s/ John A. Horst    
 
     
 
  Name:  
John A. Horst
   
 
                   
 
          Title:   Vice President    
 
                   

Signature Page 7 of 11 to
Credit Agreement

 



--------------------------------------------------------------------------------



 



                      Address:         U.S. BANK NATIONAL ASSOCIATION,          
                           as a Lender                      
 
                                     
 
  Attention:       By:   /s/ Patrick McGraw    
 
     
 
  Name:  
Patrick McGraw
   
 
                   
 
          Title:   Vice President    
 
                   

Signature Page 8 of 11 to
Credit Agreement

 



--------------------------------------------------------------------------------



 



                  Address:   200 W. Forsyth Street, 2nd Floor   BRANCH BANKING &
TRUST COMPANY,         Jacksonville, Florida 32202      as a Lender    
 
  Attention: Charles W. Buchholz  
By:  
/s/ Charles W. Buchholz    
 
         
 
Charles W. Buchholz    
 
          Senior Vice President    

Signature Page 9 of 11 to
Credit Agreement

 



--------------------------------------------------------------------------------



 



                      Address:         COMERICA BANK,                          
           as a Lender                      
 
                                     
 
  Attention:       By:   /s/ Gerald R. Finney, Jr.    
 
     
 
  Name:  
Gerald R. Finney, Jr.
   
 
                   
 
          Title:   Senior Vice President    
 
                   

Signature Page 10 of 11 to
Credit Agreement

 



--------------------------------------------------------------------------------



 



                      Address:         THE NORTHERN TRUST COMPANY,              
                       as a Lender                      
 
                                     
 
  Attention:       By:   /s/ Laurie Kieta    
 
     
 
  Name:  
Laurie Kieta
   
 
                   
 
          Title:   Vice President    
 
                   

Signature Page 11 of 11 to
Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
GUARANTORS OF PAYMENT
McQueen International Incorporated, a California corporation
Sykes E-Commerce, Incorporated, a Delaware corporation
Sykes Enterprises — South Africa, Inc., a Florida corporation
Sykes Global Holdings, LLC, a Delaware limited liability company
Sykes LP Holdings, LLC, a Delaware limited liability company
Sykes Realty, Inc., a Florida corporation
Sykes Acquisition, LLC, a Florida limited liability company

E-1



--------------------------------------------------------------------------------



 



SCHEDULE 2
PLEDGED SECURITIES

                                                                     
Certificate   Ownership Pledgor   Name of Subsidiary   Jurisdiction   Shares  
Number   Percentage
Sykes LP Holdings, LLC
  Sykes (Bermuda) Holdings Limited   Bermuda     780,005       2       65 %*

 

*   100% of non-voting shares and equity interests and 65% of voting shares or
equity interest constitute Pledged Securities

E-2



--------------------------------------------------------------------------------



 



SCHEDULE 2.3
TERM LOAN PAYMENT AMOUNT

          Date   Payment Amount
June 30, 2010
  $ 2,500,000  
September 30, 2010
  $ 2,500,000  
December 31, 2010
  $ 2,500,000  
March 31, 2011
  $ 3,750,000  
June 30, 2011
  $ 3,750,000  
September 30, 2011
  $ 3,750,000  
December 31, 2011
  $ 3,750,000  
March 31, 2012
  $ 5,000,000  
June 30, 2012
  $ 5,000,000  
September 30, 2012
  $ 5,000,000  
December 31, 2012
  $ 5,000,000  

E-3



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
REVOLVING CREDIT NOTE

      $                       February 2, 2010

     FOR VALUE RECEIVED, the undersigned, SYKES ENTERPRISES, INCORPORATED
(“Borrower”), promises to pay, on the last day of the Commitment Period, as
defined in the Credit Agreement (as hereinafter defined), to the order of
                     (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as Agent, as hereinafter defined, 127 Public Square, Cleveland,
Ohio 44114-1306 the principal sum of

              [_____________________________________________   AND 00/100]  
_________________________________________   DOLLARS

or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to Borrower pursuant to Section 2.2(a) of
the Credit Agreement, whichever is less (or, in the event of currency
fluctuations on Alternate Currency Loans, such greater amount as may be
outstanding), in lawful money of the United States of America; provided that
Revolving Loans that are Alternate Currency Loans, as defined in the Credit
Agreement, shall be payable in the applicable Alternate Currency, as defined in
the Credit Agreement, at the place or places designated in the Credit Agreement.
Borrower also agrees to pay any additional amount that is required to be paid
pursuant to Section 10.21 of the Credit Agreement.
     As used herein, “Credit Agreement” means the Credit Agreement dated as of
February 2, 2010, among Borrower, the Lenders, as defined therein, and KeyBank
National Association, as the lead arranger, sole book runner and administrative
agent for the Lenders (“Agent”), Bank of America, N.A., as syndication agent,
RBS Citizens, National Association, as documentation agent, and HSBC Bank USA,
National Association and Toronto Dominion (New York), LLC, each as a co-managing
agent, as the same may from time to time be amended, restated or otherwise
modified. Each capitalized term used herein that is defined in the Credit
Agreement and not otherwise defined herein shall have the meaning ascribed to it
in the Credit Agreement.
     Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.4(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.4(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.
     The portions of the principal sum hereof from time to time representing
Base Rate Loans and LIBOR Fixed Rate Loans, interest owing thereon and payments
of principal and interest of any thereof, shall be shown on the records of
Lender by such method as Lender may generally employ; provided that failure to
make any such entry shall in no way detract from the obligations of Borrower
under this Note.

E-4



--------------------------------------------------------------------------------



 



     If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.
     This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof. Reference is made to the
Credit Agreement for a description of the right of the undersigned to anticipate
payments hereof, the right of the holder hereof to declare this Note due prior
to its stated maturity, and other terms and conditions upon which this Note is
issued.
     Except as expressly provided in the Credit Agreement, Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.
     JURY TRIAL WAIVER. BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER
NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO.

              SYKES ENTERPRISES, INCORPORATED
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

E-5



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
SWING LINE NOTE

      $10,000,000   February 2, 2010

     FOR VALUE RECEIVED, the undersigned, SYKES ENTERPRISES, INCORPORATED, a
Florida corporation (“Borrower”), promises to pay to the order of KEYBANK
NATIONAL ASSOCIATION (“Swing Line Lender”) at the main office of KEYBANK
NATIONAL ASSOCIATION, as Agent, as hereinafter defined, 127 Public Square,
Cleveland, Ohio 44114-1306 the principal sum of

          TEN MILLION AND 00/100  
____________________________________________________________________________  
DOLLARS

or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to
Borrower pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States of America on the earlier of the last day
of the Commitment Period, as defined in the Credit Agreement, or, with respect
to each Swing Loan, the Swing Loan Maturity Date applicable thereto.
     As used herein, “Credit Agreement” means the Credit Agreement dated as of
February 2, 2010, among Borrower, the Lenders, as defined therein, and KeyBank
National Association, as the lead arranger, sole book runner and administrative
agent for the Lenders (“Agent”), Bank of America, N.A., as syndication agent,
RBS Citizens, National Association, as documentation agent, and HSBC Bank USA,
National Association and Toronto Dominion (New York), LLC, each as a co-managing
agent, as the same may from time to time be amended, restated or otherwise
modified. Each capitalized term used herein that is defined in the Credit
Agreement and not otherwise defined herein shall have the meaning ascribed to it
in the Credit Agreement.
     Borrower also promises to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.4(b) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.4(b); provided that interest on any principal portion that is not paid
when due shall be payable on demand.
     The principal sum hereof from time to time and the payments of principal
and interest thereon, shall be shown on the records of Swing Line Lender by such
method as Swing Line Lender may generally employ; provided that failure to make
any such entry shall in no way detract from the obligation of Borrower under
this Note.
     If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.

E-6



--------------------------------------------------------------------------------



 



     This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.
     Except as expressly provided in the Credit Agreement, Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.
     JURY TRIAL WAIVER. BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER
NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO.

              SYKES ENTERPRISES, INCORPORATED
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

E-7



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
TERM NOTE

      $                       February 2, 2010

     FOR VALUE RECEIVED, the undersigned, SYKES ENTERPRISES, INCORPORATED, a
Florida corporation (“Borrower”), promises to pay to the order of
[                    ] (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as Agent, as hereinafter defined, 127 Public Square, Cleveland,
Ohio 44114-1306 the principal sum of

     
________________________________________________________________________________________________
  DOLLARS

in lawful money of the United States of America in consecutive principal
payments as set forth in the Credit Agreement (as hereinafter defined).
     As used herein, “Credit Agreement” means the Credit Agreement dated as of
February 2, 2010, among Borrower, the Lenders, as defined therein, and KeyBank
National Association, as the lead arranger, sole book runner and administrative
agent for the Lenders (“Agent”), Bank of America, N.A., as syndication agent,
RBS Citizens, National Association, as documentation agent, and HSBC Bank USA,
National Association and Toronto Dominion (New York), LLC, each as a co-managing
agent, as the same may from time to time be amended, restated or otherwise
modified. Each capitalized term used herein that is defined in the Credit
Agreement and not otherwise defined herein shall have the meaning ascribed to it
in the Credit Agreement.
     Borrower also promises to pay interest on the unpaid principal amount of
the Term Loan from time to time outstanding, from the date of the Term Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.4(c) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.4(c); provided that interest on any principal portion that is not paid
when due shall be payable on demand.
     The portions of the principal sum hereof from time to time representing
Base Rate Loans and Eurodollar Loans, interest owing thereon, and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of Borrower under this
Note.
     If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.
     This Note is one of the Term Notes referred to in the Credit Agreement and
is entitled to the benefits thereof. Reference is made to the Credit Agreement
for a description of the right of

E-8



--------------------------------------------------------------------------------



 



the undersigned to anticipate payments hereof, the right of the holder hereof to
declare this Note due prior to its stated maturity, and other terms and
conditions upon which this Note is issued.
     Except as expressly provided in the Credit Agreement, Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws provisions.
     JURY TRIAL WAIVER. BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE LENDERS, OR ANY
THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS NOTE OR ANY OTHER
NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                  SYKES ENTERPRISES, INCORPORATED    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
     
 
   

E-9



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF
NOTICE OF LOAN
[Date]                     , 20____
KeyBank National Association, as Agent
127 Public Square
Cleveland, Ohio 44114-0616
Attention: Institutional Bank
Ladies and Gentlemen:
     The undersigned, Sykes Enterprises, Incorporated (“Borrower”), refers to
the Credit Agreement, dated as of February 2, 2010 (“Credit Agreement”, the
terms defined therein being used herein as therein defined), among the
undersigned, the Lenders, as defined in the Credit Agreement, and KeyBank
National Association, as the lead arranger, sole book runner and administrative
agent for the Lenders (“Agent”), Bank of America, N.A., as syndication agent,
RBS Citizens, National Association, as documentation agent, and HSBC Bank USA,
National Association and Toronto Dominion (New York), LLC, each as a co-managing
agent, and hereby give you notice, pursuant to Section 2.6 of the Credit
Agreement that Borrower hereby requests [a Loan (the “Proposed Loan”)][an
interest rate change with respect to a portion of a Term Loan (the “Term Loan
Interest Change”)], and in connection therewith sets forth below the information
relating to the [Proposed Loan][Term Loan Interest Change] as required by
Section 2.6 of the Credit Agreement:

  (a)   The Business Day of the [Proposed Loan][Term Loan Interest Change] is
___, 20_.     (b)   The amount of the [Proposed Loan][Term Loan Interest Change]
is $                    .     (c)   The [Proposed Loan][Term Loan Interest
Change] is to be a Base Rate Loan ___/ Eurodollar Loan ___/ Alternate Currency
Loan ___/ Swing Loan ___. (Check one.)     (d)   If the Proposed Loan is an
Alternate Currency Loan, the Alternate Currency requested is
                    .     (e)   If the [Proposed Loan][Term Loan Interest
Change] is a LIBOR Fixed Rate Loan, the Interest Period requested is: one month
___, two months ___, three months ___, six months ___.
(Check one.)

E-10



--------------------------------------------------------------------------------



 



The undersigned hereby certifies on behalf of Borrower that the following
statements are true on the date hereof, and will be true on the date of the
[Proposed Loan][Term Loan Interest Change]:
     (i) the representations and warranties contained in each Loan Document are
true and correct in all material respects, before and after giving effect to the
[Proposed Loan][Term Loan Interest Change] and the application of the proceeds
therefrom, as though made on and as of such date;
     (ii) no event has occurred and is continuing, or would result from such
[Proposed Loan][Term Loan Interest Change], or the application of proceeds
therefrom, that constitutes a Default or Event of Default; and
     (iii) the conditions set forth in Section 2.6 and Article IV of the Credit
Agreement have been satisfied.

                  SYKES ENTERPRISES, INCORPORATED    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

E-11



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF
COMPLIANCE CERTIFICATE
For Fiscal Quarter ended                                         
THE UNDERSIGNED HEREBY CERTIFIES THAT:
     (1) I am the duly elected President or Chief Financial Officer of Sykes
Enterprises, Incorporated, a Florida corporation (“Borrower”);
     (2) I am familiar with the terms of that certain Credit Agreement, dated as
of February 2, 2010, among Borrower, the lenders from time to time party thereto
(together with their respective successors and assigns, collectively, the
“Lenders”), as defined in the Credit Agreement, and KeyBank National Association
as Agent, Bank of America, N.A., as syndication agent, RBS Citizens, National
Association, as documentation agent, and HSBC Bank USA, National Association and
Toronto Dominion (New York), LLC, each as a co-managing agent, (as the same may
from time to time be amended, restated or otherwise modified, the “Credit
Agreement”, the terms defined therein being used herein as therein defined), and
the terms of the other Loan Documents, and I have made, or have caused to be
made under my supervision, a review in reasonable detail of the transactions and
condition of Borrower and its Subsidiaries during the accounting period covered
by the attached financial statements;
     (3) The review described in paragraph (2) above did not disclose, and I
have no knowledge of, the existence of any condition or event that constitutes
or constituted a Default or Event of Default, at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate;
     (4) The representations and warranties made by Borrower contained in each
Loan Document are true and correct in all material respects as though made on
and as of the date hereof; and
     (5) Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Section 5.7 of the Credit Agreement, which calculations
show compliance with the terms thereof.
     IN WITNESS WHEREOF, I have signed this certificate the ___ day of ___,
20___.

              SYKES ENTERPRISES, INCORPORATED
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

E-12



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT
     This Assignment and Acceptance Agreement (this “Assignment Agreement”)
between                                          (the “Assignor”) and
                                          (the “Assignee”) is dated as of
                    , 20_. The parties hereto agree as follows:
     1. Preliminary Statement. Assignor is a party to a Credit Agreement, dated
as of February 2, 2010 (as the same may from time to time be amended, restated
or otherwise modified, the “Credit Agreement”), among Sykes Enterprises,
Incorporated, a Florida corporation (“Borrower”), the lenders from time to time
party thereto (together with their respective successors and assigns,
collectively, the “Lenders” and, individually, each a “Lender”), and KeyBank
National Association, as the lead arranger, sole book runner and administrative
agent for the Lenders (“Agent”), Bank of America, N.A., as syndication agent,
RBS Citizens, National Association, as documentation agent, and HSBC Bank USA,
National Association and Toronto Dominion (New York), LLC, each as a co-managing
agent. Capitalized terms used herein and not otherwise defined herein shall have
the meanings attributed to them in the Credit Agreement.
     2. Assignment and Assumption. Assignor hereby sells and assigns to
Assignee, and Assignee hereby purchases and assumes from Assignor, an interest
in and to Assignor’s rights and obligations under the Credit Agreement,
effective as of the Assignment Effective Date (as hereinafter defined), equal to
the percentage interest specified on Annex 1 hereto (hereinafter, the “Assigned
Percentage”) of Assignor’s right, title and interest in and to (a) the
Commitment, (b) any Loan made by Assignor that is outstanding on the Assignment
Effective Date, (c) Assignor’s interest in any Letter of Credit outstanding on
the Assignment Effective Date, (d) any Note delivered to Assignor pursuant to
the Credit Agreement, and (e) the Credit Agreement and the other Related
Writings. After giving effect to such sale and assignment and on and after the
Assignment Effective Date, Assignee shall be deemed to have one or more
Applicable Commitment Percentages under the Credit Agreement equal to the
Applicable Commitment Percentages set forth in subpart II.A on Annex 1 hereto
and an Assigned Amount as set forth on subpart I.B of Annex 1 hereto
(hereinafter, the “Assigned Amount”).
     3. Assignment Effective Date. The Assignment Effective Date (the
“Assignment Effective Date”) shall be [                     ___, ___] (or such
other date agreed to by Agent). On or prior to the Assignment Effective Date,
Assignor shall satisfy the following conditions:
     (a) receipt by Agent of this Assignment Agreement, including Annex 1
hereto, properly executed by Assignor and Assignee and accepted and consented to
by Agent and, if necessary pursuant to the provisions of Section 10.10(b) of the
Credit Agreement, by Borrower;
     (b) receipt by Agent from Assignor of a fee of Three Thousand Five Hundred
Dollars ($3,500), if required by Section 10.10(d) of the Credit Agreement;

E-13



--------------------------------------------------------------------------------



 



     (c) receipt by Agent from Assignee of an administrative questionnaire, or
other similar document, which shall include (i) the address for notices under
the Credit Agreement, (ii) the address of its Lending Office, (iii) wire
transfer instructions for delivery of funds by Agent, (iv) and such other
information as Agent shall request; and
     (d) receipt by Agent from Assignor or Assignee of any other information
required pursuant to Section 10.10 of the Credit Agreement or otherwise
necessary to complete the transaction contemplated hereby.
     4. Payment Obligations. In consideration for the sale and assignment of
Loans hereunder, Assignee shall pay to Assignor, on the Assignment Effective
Date, the amount agreed to by Assignee and Assignor. Any interest, fees and
other payments accrued prior to the Assignment Effective Date with respect to
the Assigned Amount shall be for the account of Assignor. Any interest, fees and
other payments accrued on and after the Assignment Effective Date with respect
to the Assigned Amount shall be for the account of Assignee. Each of Assignor
and Assignee agrees that it will hold in trust for the other party any interest,
fees or other amounts which it may receive to which the other party is entitled
pursuant to the preceding sentence and to pay the other party any such amounts
which it may receive promptly upon receipt thereof.
     5. Credit Determination; Limitations on Assignor’s Liability. Assignee
represents and warrants to Assignor, Borrower, Agent and the Lenders (a) that it
is capable of making and has made and shall continue to make its own credit
determinations and analysis based upon such information as Assignee deemed
sufficient to enter into the transaction contemplated hereby and not based on
any statements or representations by Assignor; (b) Assignee confirms that it
meets the requirements to be an assignee as set forth in Section 10.10 of the
Credit Agreement; (c) Assignee confirms that it is able to fund the Loans and
the Letters of Credit as required by the Credit Agreement; (d) Assignee agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement and the Related Writings are required to be
performed by it as a Lender thereunder; and (e) Assignee represents that it has
reviewed each of the Loan Documents. It is understood and agreed that the
assignment and assumption hereunder are made without recourse to Assignor and
that Assignor makes no representation or warranty of any kind to Assignee and
shall not be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of the Credit
Agreement or any Related Writings, (ii) any representation, warranty or
statement made in or in connection with the Credit Agreement or any of the
Related Writings, (iii) the financial condition or creditworthiness of Borrower
or any Guarantor of Payment, (iv) the performance of or compliance with any of
the terms or provisions of the Credit Agreement or any of the Related Writings,
(v) the inspection of any of the property, books or records of Borrower, or
(vi) the validity, enforceability, perfection, priority, condition, value or
sufficiency of any collateral securing or purporting to secure the Loans or
Letters of Credit. Neither Assignor nor any of its officers, directors,
employees, agents or attorneys shall be liable for any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Loans,
the Letters of Credit, the Credit Agreement or the Related Writings, except for
its or their own gross negligence or willful misconduct. Assignee appoints Agent
to take such action as agent on its

E-14



--------------------------------------------------------------------------------



 



behalf and to exercise such powers under the Credit Agreement as are delegated
to Agent by the terms thereof.
     6. Indemnity. Assignee agrees to indemnify and hold Assignor harmless
against any and all losses, cost and expenses (including, without limitation,
attorneys’ fees) and liabilities incurred by Assignor in connection with or
arising in any manner from Assignee’s performance or non-performance of
obligations assumed under this Assignment Agreement.
     7. Subsequent Assignments. After the Assignment Effective Date, Assignee
shall have the right pursuant to Section 10.10 of the Credit Agreement to assign
the rights which are assigned to Assignee hereunder, provided that (a) any such
subsequent assignment does not violate any of the terms and conditions of the
Credit Agreement, any of the Related Writings, or any law, rule, regulation,
order, writ, judgment, injunction or decree and that any consent required under
the terms of the Credit Agreement or any of the Related Writings has been
obtained, (b) the assignee under such assignment from Assignee shall agree to
assume all of Assignee’s obligations hereunder in a manner satisfactory to
Assignor, and (c) Assignee is not thereby released from any of its obligations
to Assignor hereunder.
     8. Reductions of Aggregate Amount of Commitments. If any reduction in the
Total Commitment Amount occurs between the date of this Assignment Agreement and
the Assignment Effective Date, the percentage of the Total Commitment Amount
assigned to Assignee shall remain the percentage specified in Section 1 hereof
and the dollar amount of the Commitment of Assignee shall be recalculated based
on the reduced Total Commitment Amount.
     9. Acceptance of Agent; Notice by Assignor. This Assignment Agreement is
conditioned upon the acceptance and consent of Agent and, if necessary pursuant
to Section 10.10 of the Credit Agreement, upon the acceptance and consent of
Borrower; provided, that the execution of this Assignment Agreement by Agent
and, if necessary, by Borrower is evidence of such acceptance and consent.
     10. Entire Agreement. This Assignment Agreement embodies the entire
agreement and understanding between the parties hereto and supersedes all prior
agreements and understandings between the parties hereto relating to the subject
matter hereof.
     11. Governing Law. This Assignment Agreement shall be governed by the laws
of the State of Ohio, without regard to conflicts of laws.
     12. Notices. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth under each party’s name on the signature pages hereof.

E-15



--------------------------------------------------------------------------------



 



     13. Counterparts. This Assignment Agreement may be executed in any number
of counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
[Remainder of page intentionally left blank.]

E-16



--------------------------------------------------------------------------------



 



     14. JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED BY
LAW, WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, ANY OF THE
LENDERS, AND BORROWER, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS INSTRUMENT OR ANY NOTE OR OTHER AGREEMENT, INSTRUMENT OR
DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH OR THE TRANSACTIONS
RELATED HERETO.
     IN WITNESS WHEREOF, the parties hereto have executed this Assignment
Agreement by their duly authorized officers as of the date first above written.

                     
 
              ASSIGNOR:    
Address:
                                 
 
                                 
 
  Attn:           By:    
 
                   
 
  Phone:           Name:    
 
                   
 
  Fax:           Title:    
 
                   
 
                   
 
              ASSIGNEE:    
Address:
                                 
 
                                 
 
  Attn:           By:    
 
                   
 
  Phone:           Name:    
 
                   
 
  Fax:           Title:    
 
                      Accepted and Consented to this ___ day of ___, 20__:      
Accepted and Consented to this ___ day of _______, 20__:
 
                    KEYBANK NATIONAL ASSOCIATION,       [INSERT SIGNATURE OF
BORROWER IF REQUIRED]    as Agent        
 
                                    SYKES ENTERPRISES, INCORPORATED
By:
                                     
Name:
              By:                      
Title:
              Name:                      
 
              Title:    
 
                   

E-17



--------------------------------------------------------------------------------



 



ANNEX 1
TO
ASSIGNMENT AND ACCEPTANCE AGREEMENT
     On and after the Assignment Effective Date, after giving effect to all
other assignments being made by Assignor on the Assignment Effective Date, the
Commitment of Assignee, and, if this is less than an assignment of all of
Assignor’s interest, Assignor, shall be as follows:

         
I. INTEREST BEING ASSIGNED TO ASSIGNEE
       
 
       
A. Revolving Credit Commitment
       
 
       
Applicable Commitment Percentage of Revolving Credit Commitment
    %  
 
     
Assigned Amount
  $    
 
     
 
       
B. Term Loan Commitment
       
 
       
Applicable Commitment Percentage of Term Loan Commitment
    %  
 
     
Assigned Amount
  $    
 
     
 
       
II. ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)
       
 
       
A. Revolving Credit Commitment
       
 
       
Applicable Commitment Percentage of Revolving Credit Commitment
    %  
 
     
Assignee’s Revolving Credit Commitment amount
  $    
 
     
 
       
B. Term Loan Commitment
       
 
       
Applicable Commitment Percentage of Term Loan Commitment
    %  
 
     
Assignee’s Term Loan Commitment amount
  $    
 
     
 
       
III. ASSIGNOR’S COMMITMENT (as of the Assignment Effective Date)
       
 
       
A. Revolving Credit Commitment
       
 
       
Applicable Commitment Percentage of Revolving Credit Commitment
    %  
 
     
Assignor’s remaining Revolving Credit Commitment amount
  $    
 
     
 
       
B. Term Loan Commitment
       
 
       
Applicable Commitment Percentage of Term Loan Commitment
    %  
 
     
Assignor’s remaining Term Loan Commitment amount
  $    
 
     

E-18